EXHIBIT 10.1
 
Execution Version



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
 
Dated as of April 11, 2013
 
among
 
WESTERN REFINING, INC.,
as Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, and L/C Issuer
 
and
 
The Lenders Party Hereto
 
-------------------------------
WELLS FARGO BANK, N.A.,
as Syndication Agent
 
THE ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK
 
and
 
REGIONS BUSINESS CAPITAL,
as Co-Documentation Agents
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
TABLE OF CONTENTS
 
 
 
Section
 
Page
Article I.  DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
45
 
1.03
Accounting Terms
46
 
1.04
Rounding
47
 
1.05
Times of Day
47
 
1.06
Letter of Credit Amounts
47
Article II.  THE COMMITMENTS AND CREDIT EXTENSIONS
48
 
2.01
Committed Loans
48
 
2.02
Borrowings, Conversions and Continuations of Committed Loans
48
 
2.03
Letters of Credit
50
 
2.04
Swing Line Loans
59
 
2.05
Prepayments
62
 
2.06
Termination or Reduction of Commitments
63
 
2.07
Repayment of Loans
63
 
2.08
Interest
63
 
2.09
Fees
64
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
65
 
2.11
Evidence of Debt
66
 
2.12
Payments Generally; Administrative Agent’s Clawback
66
 
2.13
Sharing of Payments by Lenders
68
 
2.14
Borrowing Base Determinations; Mandatory Prepayments of Loans
69
 
2.15
Security
70
 
2.16
Increase in Commitments
70
 
2.17
Overadvances
71
 
2.18
Protective Advances
72
 
2.19
Settlement
73
 
2.20
Cash Collateral
73
 
2.21
Defaulting Lenders
74
Article III.  TAXES, YIELD PROTECTION AND ILLEGALITY
76
 
3.01
Taxes
76

 
 
i

--------------------------------------------------------------------------------

 
 

 
3.02
Illegality
80
 
3.03
Inability to Determine Rates
81
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
82
 
3.05
Compensation for Losses
83
 
3.06
Mitigation Obligations; Replacement of Lenders
84
 
3.07
Survival
84
Article IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
84
 
4.01
Conditions to Initial Credit Extension
84
 
4.02
Conditions to all Credit Extensions
87
Article V.  REPRESENTATIONS AND WARRANTIES
88
 
5.01
Existence, Qualification and Power; Compliance with Laws
88
 
5.02
Authorization; No Contravention
88
 
5.03
Governmental Authorization; Other Consents
88
 
5.04
Binding Effect
88
 
5.05
Financial Statements; No Material Adverse Effect
89
 
5.06
Litigation
89
 
5.07
No Default
89
 
5.08
Ownership of Property; Liens
90
 
5.09
Environmental Compliance
90
 
5.10
Insurance
90
 
5.11
Taxes
90
 
5.12
ERISA Compliance
90
 
5.13
Subsidiaries; Equity Interests
91
 
5.14
Margin Regulations; Investment Company Act; Commodity Exchange Act
91
 
5.15
Disclosure
91
 
5.16
Compliance with Laws
92
 
5.17
Intellectual Property; Licenses, etc
92
 
5.18
Solvency
92
 
5.19
Collateral Documents
92
 
5.20
Common Enterprise
92
Article VI.  AFFIRMATIVE COVENANTS
93
 
6.01
Financial Statements
93
 
6.02
Certificates; Other Information
94
 
6.03
Notices
98

 
 
ii

--------------------------------------------------------------------------------

 
 

 
6.04
Payment of Obligations
99
 
6.05
Preservation of Existence, etc
99
 
6.06
Maintenance of Properties
99
 
6.07
Maintenance of Insurance
99
 
6.08
Compliance with Laws and Contractual Obligations
101
 
6.09
Books and Records
101
 
6.10
Inspection Rights; Field Audits and Other Reports
101
 
6.11
Use of Proceeds
103
 
6.12
Guarantors; Additional Security Agreements
103
 
6.13
Landlord and Storage Agreements
105
 
6.14
Dominion Accounts
105
 
6.15
Further Assurances
106
 
6.16
Post-Closing Actions
107
Article VII.  NEGATIVE COVENANTS
107
 
7.01
Liens
107
 
7.02
Investments
109
 
7.03
Indebtedness
112
 
7.04
Fundamental Changes
114
 
7.05
Dispositions
115
 
7.06
Restricted Payments
116
 
7.07
Change in Nature of Business
118
 
7.08
Transactions with Affiliates
118
 
7.09
Burdensome Agreements
118
 
7.10
Use of Proceeds
119
 
7.11
Consolidated Fixed Charge Coverage Ratio
119
 
7.12
Prepayment of Certain Other Indebtedness
119
 
7.13
Amendments to Senior Notes Documents
120
 
7.14
Covenants Relating to MLP Subsidiaries
120
 
7.15
Certain Undertakings Relating to the Separateness of the MLP and the MLP
Subsidiaries
121
Article VIII.  EVENTS OF DEFAULT AND REMEDIES
121
 
8.01
Events of Default
121
 
8.02
Remedies Upon Event of Default
124
 
8.03
Application of Funds
125

 
8.04
Erroneous Application
127

 
 
iii

--------------------------------------------------------------------------------

 
 
Article IX.  ADMINISTRATIVE AGENT
127
 
9.01
Appointment and Authority
127
 
9.02
Rights as a Lender
128
 
9.03
Exculpatory Provisions
128
 
9.04
Reliance by Administrative Agent
129
 
9.05
Delegation of Duties
129
 
9.06
Resignation of Administrative Agent
130
 
9.07
Non-Reliance on Administrative Agent and Other Lenders
130
 
9.08
No Other Duties, etc
131
 
9.09
Administrative Agent May File Proofs of Claim
131
 
9.10
Collateral and Guaranty Matters
132
 
9.11
Reports
133
 
9.12
Bank Product Debt
134
Article X.  MISCELLANEOUS
134
 
10.01
Amendments, etc
134
 
10.02
Notices; Effectiveness; Electronic Communication
136
 
10.03
No Waiver; Cumulative Remedies
138
 
10.04
Expenses; Indemnity; Damage Waiver
138
 
10.05
Payments Set Aside
140
 
10.06
Successors and Assigns
141
 
10.07
Treatment of Certain Information; Confidentiality
146
 
10.08
Right of Setoff
147
 
10.09
Interest Rate Limitation
147
 
10.10
Counterparts; Integration; Effectiveness
148
 
10.11
Survival of Representations and Warranties
148
 
10.12
Severability
148
 
10.13
Replacement of Lenders
148
 
10.14
Governing Law; Jurisdiction; etc
149
 
10.15
Waiver of Jury Trial
150
 
10.16
No Advisory or Fiduciary Responsibility
150
 
10.17
USA Patriot Act Notice
151
 
10.18
Keepwell Undertaking
151
 
10.19
Ratification of Loan Documents
152

 
10.20
ENTIRE AGREEMENT
152

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
1.01A
Methods of Calculating Market Value of Inventory
1.01B
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.06
Certain Litigation
5.13
Subsidiaries and Other Equity Interests
6.16
Post-Closing Actions
7.01
Existing Liens
7.02
Investments
10.02
Administrative Agent’s Office; Certain Addresses for Notices

 
EXHIBITS



 
Form of
   
A-1
Loan Notice
A-2
Swing Line Loan Notice
B
Note
C-1
Annual/Quarterly Compliance Certificate
C-2
Monthly Compliance Certificate
D
Assignment and Assumption
E-1
Borrowing Base Report
E-2
Responsible Officer’s Certificate (Secured Charges)









 
v

--------------------------------------------------------------------------------

 




 
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as
of April 11, 2013, among WESTERN REFINING, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders,” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (as defined below), Swing Line Lender (as defined below),
L/C Issuer (as defined below) and a Lender.


R E C I T A L S:


The Borrower entered into that certain Amended and Restated Revolving Credit
Agreement dated as of September 22, 2011 (as amended, modified or supplemented
prior to the date hereof, the “Existing Revolving Credit Agreement”) with the
Administrative Agent and the lenders named therein, pursuant to which such
lenders provided a revolving credit facility to the Borrower. The Borrower has
requested that the Administrative Agent and the Lenders amend and restate the
Existing Revolving Credit Agreement to, among other things, reduce the aggregate
principal amount of the commitments, reduce the interest rates and extend the
maturity date, and the Administrative Agent and the Lenders have agreed to such
amendment and restatement on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree that the Existing
Revolving Credit Agreement is hereby amended and restated in its entirety, and
do hereby further agree as follows:


ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms. As used in this Agreement (as defined below), the
following terms shall have the meanings set forth below:


“Acquisition” means any transaction or series of related transactions resulting
in, directly or indirectly, (a) the purchase or other acquisition (in one
transaction or a series of transactions) of a material asset of another Person
such as a Refinery, or assets of another Person that constitute a business unit
or all or a substantial part of the business of such Person, or (b) the
acquisition of all of the Equity Interests of a Person.


“Act” has the meaning specified in Section 10.17.


“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


“ Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Aggregate Commitments” means the aggregate Commitments of the Lenders. As of
the Closing Date, the Aggregate Commitments are $900,000,000.


“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as the same may hereafter be renewed, extended, amended or restated from time to
time.


“Albuquerque Terminal” means the refined products terminal and associated
facilities owned and operated by Western Refining Terminals, located in or near
Albuquerque, New Mexico.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2. 21. If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means,


(a) for Eurodollar Rate Loans, Base Rate Loans and the Letter of Credit Fee,
the following percentages per annum based upon the arithmetic mean of the daily
Excess Availability (expressed as a percentage of the Borrowing Base) computed
for a quarterly period, determined as of the last day of the immediately
preceding fiscal quarter, as set forth in the pricing grid below:








 
2

--------------------------------------------------------------------------------

 




 



       
Eurodollar
Rate
   
Pricing Level
 
Average Excess Availability
(expressed as a percentage of the Borrowing Base)
 
Letters of
Credit
 
Base Rate
1
 
< 33%
 
2.25%
 
1.25%
2
 
> 33% and < 66%
 
2.00%
 
1.00%
3
 
> 66%
 
1.75%
 
0.75%

 
From the Closing Date through the last day of the month in which the financial
statements for the fiscal quarter ending June 30, 2013 are delivered pursuant to
Section 6.01(b), the Applicable Rate for Eurodollar Rate Loans, Base Rate Loans
and the Letter of Credit Fee shall be determined as if Pricing Level 2 were
applicable. Thereafter, the Applicable Rate shall be subject to increase or
decrease on the first day of the calendar month following the receipt by the
Administrative Agent of the financial statements for the fiscal quarter or, in
the case of December 31 only of each year, the calendar month then ended
pursuant to Section 6.01(b) or (c), as applicable. Any such increase or decrease
in the Applicable Rate shall be subject to timely receipt by the Administrative
Agent of a Borrowing Base Report as provided herein. If, by the first day of a
month, any Borrowing Base Report due in the preceding month has not been
received, then, at the option of the Administrative Agent or the Required
Lenders, the Applicable Rate for Eurodollar Rate Loans, Base Rate Loans and the
Letter of Credit Fee shall be determined as if Pricing Level 1 were applicable
from such day until the first day of the calendar month following actual receipt
thereof.


(b) for the Commitment Fee, the following percentages per annum based upon
the arithmetic mean of the daily Utilization Ratio computed for the immediately
preceding calendar month, as set forth in the pricing grid below:


Pricing
Average
Commitment
Level
Utilization Ratio
Fee
1
< 33%
0.500%
2
> 33% and < 66%
0.375%
3
> 66%
0.250%



From the Closing Date through the first day of the next calendar month, the
Applicable Rate for the Commitment Fee shall be based on the average Utilization
Ratio for the period from the Closing Date through the last day of the month in
which the Closing Date occurred. Thereafter, the Applicable Rate for the
Commitment Fee shall be subject to increase or decrease on the first day of each
calendar month based on the average Utilization Ratio for the preceding month.






 
3

--------------------------------------------------------------------------------

 




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Capital Finance, LLC, in their respective capacities as joint lead
arrangers and joint bookrunners.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption ” means an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2012, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
the fiscal year of the Borrower and its Subsidiaries then ended, including the
notes thereto, as contained in the Borrower’s annual report on Form 10-K for
such fiscal year, as filed with the SEC.


“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).


“Availability Period” means the period from and including the Closing Date to
the Termination Date.


“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve;
(b) the Rent and Charges Reserve; (c) the State Excise Tax Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities (other than First
Purchase Crude Payables) secured by Liens upon Collateral that are senior to the
Administrative Agent’s Liens on the Collateral (but imposition of any such
reserve shall not waive an Event of Default, if any, arising therefrom); (f) the
First Purchaser Reserve; (g) the Term Debt Reserve; and (h) such additional
reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time.


“Bank of America” means Bank of America, N.A. and its successors.




 
4

--------------------------------------------------------------------------------

 






“Bank Product Amount” has the meaning specified in the definition of “Bank
Product Debt.”


“Bank Product Debt” means all present and future indebtedness, liabilities and
obligations of the Borrower or any Restricted Subsidiary pursuant to Lender Swap
Contracts and Cash Management Agreements; provided , however, that for any of
the foregoing to be included as “Obligations” that are secured by the Collateral
and thereby entitled to a distribution under Section 8.03, (a) the applicable
Lender Secured Party must have previously provided written notice to the
Administrative Agent of (i) the existence of such Lender Swap Contract or Cash
Management Agreement, (ii) the maximum dollar amount of obligations arising
thereunder that may be included as a Bank Product Reserve (“Bank Product
Amount”), and (iii) the methodology to be used in determining the Bank Product
Debt owing from time to time, and
(b) with respect to any Lender Swap Contract between the Borrower or a
Restricted Subsidiary and a Lender Swap Provider that is not a Lender listed on
Schedule 2.01 (or an Affiliate of such a Lender), the Administrative Agent shall
have received written notice from the Borrower stating that the indebtedness,
liabilities and obligations under such Lender Swap Contract may be included as
“Obligations” that are secured by the Collateral and thereby entitled to a
distribution under Section 8.03 and in respect of which Bank Product Reserves
may be established. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Lender Secured
Party. No Bank Product Amount may be established or increased at any time that a
Default or Event of Default exists, or if a reserve in such amount would cause
an Overadvance.


“Bank Product Reserve” means the aggregate amount of reserves which may be
established by the Administrative Agent from time to time in its Permitted
Discretion in respect of Bank Product Debt that is secured by the Collateral.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its “
prime rate,” and (c) the “ LIBOR” for a 30 -day interest period (as determined
on such day) plus 1%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. “LIBOR” has the meaning given such term in the
definition of “Eurodollar Rate”.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Bloomfield Refinery” means the refinery and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
in or near Bloomfield, New Mexico.


 
 
 
5

--------------------------------------------------------------------------------

 
 


“Bloomfield Terminal” means the terminal and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
in or near Bloomfield, New Mexico.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means the borrowing during the Availability Period consisting of
simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by each of the Lenders pursuant to Section
2.01.


“Borrowing Base” means, on any date of determination, an amount equal to the
least of (a) the Aggregate Commitments, (b) so long as there shall be any
Indebtedness outstanding under the Senior Note Indenture, the maximum aggregate
amount of indebtedness under this Agreement that is permitted to be incurred
under the Senior Note Indenture (after taking into account indebtedness under
any other Credit Facilities) and (c) the sum of the following:


(i)  85% of Eligible Accounts Receivable; plus


(ii) 80% of Eligible Refinery Hydrocarbon Inventory (other than Eligible
Refinery Hydrocarbon Inventory at the Borrower’s and the Guarantors’ service
stations and cardlocks), plus


(iii) the lesser of (1) 80% of Eligible Refinery Hydrocarbon Inventory at the
Borrower’s and the Guarantors’ service stations and cardlocks and (2)
$20,000,000; plus


(iv) the lesser of (1) 65% of Eligible Lubricants Inventory and (2) $10,000,000
or, if an appraisal satisfactory to the Administrative Agent of the net orderly
liquidation value of all Eligible Lubricants Inventory has been provided upon
the request of the Borrower in its sole discretion, then the amount in the
foregoing clause (2) shall be 85% of such appraised net orderly liquidation
value; plus


(v)  80% of Eligible In-Transit Crude Oil; plus


(vi) the lesser of (1) 80% of the difference between: (x) the amount available
to be drawn under Letters of Credit issued in connection with purchases of crude
oil that constitutes Petroleum Inventory by the Borrower and the Guarantors and
(y) the aggregate outstanding amounts payable by the Borrower and the Guarantors
to the suppliers of such Petroleum Inventory that could be drawn under such
Letters of Credit and (2) $100,000,000; plus


(vii)  
the lesser of (1) 80% of the Eligible Exchange Agreement Positive Balance and
(2)  $20,000,000; plus

 
(viii)  
at the option of the Borrower, 100% of Eligible Cash; minus



(ix)  
the Availability Reserve.

 
 
 
 
6

--------------------------------------------------------------------------------

 
 



“Borrowing Base Assets” means Eligible Accounts Receivable, Eligible Refinery
Hydrocarbon Inventory, Eligible Lubricants Inventory, Eligible In-Transit Crude
Oil, and the Eligible Exchange Agreement Positive Balance.


“Borrowing Base Report” means a report substantially in the form of Exhibit E-1
hereto.


“Business Day ” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.


“Capital Expenditures” means, with respect to the Borrower or any Restricted
Subsidiary for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations). For purposes of
this definition, (a) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be, and (b) the term “Capital
Expenditures” shall not include Investments.


“Cash Collateralize ” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, Obligations in respect
of Protective Advances, and obligations of Lenders to fund participations in
respect of the foregoing (as the context may require), cash or deposit account
balances or, if the L/C Issuer, Swing Line Lender or Administrative Agent
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case in an amount equal to 105% of the Outstanding
Amount thereof and pursuant to documentation in form and substance satisfactory
to (a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Dominion Cure Event” means (a) with respect to any Cash Dominion Event
arising from an Event of Default, (i) the date on which such Event of Default no
longer exists; and (b) with respect to any other Cash Dominion Event, Excess
Availability is equal to or greater than the greater of (i) 12.5% of the
Borrowing Base or (ii) $50,000,000 for a period of sixty (60) consecutive days.
Notwithstanding the foregoing, if a Cash Dominion Event occurs more than two
times during any twelve (12) month period, no Cash Dominion Cure Event shall
occur until twelve (12) months have elapsed from the date the first such Cash
Dominion Event commenced.


“Cash Dominion Event” means any time either (a) an Event of Default has
occurred, or (b) Excess Availability is less than the greater of (i) 12.5% of
the Borrowing Base or (ii) $50,000,000 at any time.


 
 
 
7

--------------------------------------------------------------------------------

 
 



“Cash Dominion Period” the period (a) commencing on the day that a Cash Dominion
Event occurs, and (b) continuing until a Cash Dominion Cure Event has occurred
with respect to each then outstanding Cash Dominion Event.


“Cash Equivalents” means


(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;


(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition or (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;


(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; provided that if any such commercial paper is not rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, then in order to be considered a permissible
Investment for purposes of Section 7.02(a), the following limitation shall
apply: the Borrower and its Restricted Subsidiaries shall not hold more than
$40,000,000 in the aggregate of such commercial paper issued by a single issuer;
and


(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any Cash Management Bank.






 
8

--------------------------------------------------------------------------------

 






“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that to the extent a change in
“beneficial ownership” in such Equity Interests results from the issuance of new
Equity Interests in the Borrower, with a corresponding payment in cash to the
Borrower for the acquisition of such Equity Interests, the acquisition of up to
40% of the “beneficial ownership” of such Equity Interests shall not constitute
a “Change of Control”;


(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at


 
 
 
9

--------------------------------------------------------------------------------

 
 
 


least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or


(c) any Person or two or more Persons, other than the Existing Owners, acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the Equity Interests of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.


“Closing Date ” means the date of this Agreement, which the parties hereto
acknowledge is the date that all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lender Secured Parties,
whether under this Agreement or under any other document executed by any such
Person and delivered to the Administrative Agent or any Lender Secured Party.


“ Collateral Documents” means, collectively, (a) each Security Agreement, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranty and all other security agreements, guaranties and other similar
agreements executed by the Borrower or any Subsidiary in favor of the
Administrative Agent, for the benefit of the Lender Secured Parties, now or
hereafter delivered to the Administrative Agent or any Lender Secured Party
pursuant to or in connection with the transactions contemplated hereby, and (b)
any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, (c) purchase participations in Swing Line Loans, (d) make
Overadvance Loans to the Borrower pursuant to Section 2.17 , and (e) purchase
participations in Protective Advances, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or joinder agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


 
 
 
10

--------------------------------------------------------------------------------

 
 



“Commitment Fee” has the meaning specified in Section 2.09(a).


“Committed Loan” has the meaning specified in Section 2.01.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, or C-2, as applicable.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.


“Consolidated EBITDA ” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income (without duplication): (i) Consolidated
Interest Charges for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Restricted Subsidiaries
for such period, (iii) depreciation and amortization expenses, (iv) non- cash
compensation expenses and charges, (v) unrealized net losses in the fair market
value of any Swap Contract during such period, (vi) maintenance turnaround
expenses incurred by the Borrower and its Restricted Subsidiaries during such
period, and (vii) other non-recurring expenses of the Borrower and its
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, and minus (b) the
following: (i) unrealized net gains in the fair market value of any Swap
Contract during such period, (ii) non-cash items increasing Consolidated Net
Income for such period, and (iii) an amount equal to the amount that would have
been deducted in respect of Recharacterized Operating Leases in determining
Consolidated Net Income if such Recharacterized Operating Leases had been
accounted for under GAAP as in effect without giving effect to any applicable
Operating Lease Recharacterizations.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Capital Expenditures
(except those financed with borrowed money other than Loans), maintenance
turnaround expenses and cash taxes paid (which cash taxes may not be less than
zero) to (b) Consolidated Fixed Charges, in each case, of or by the Borrower and
its Restricted Subsidiaries for the twelve (12) consecutive calendar months
ended on the last day of the most recent month for which financial statements
have been delivered pursuant to Section 6.01(c) or, with respect to the last
month of a fiscal quarter, for the twelve (12) consecutive calendar months ended
on the last day of the most recent such fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(b).


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of


(i) Consolidated Interest Charges for such period (other than (A) (I)
transaction costs consisting of upfront fees, charges and related expenses
incurred in connection with the
 
 
 
 
11

--------------------------------------------------------------------------------

 
 



negotiation and closing of this Agreement, (II) transaction costs consisting of
upfront fees, charges and related expenses that are paid at the time and out of
the proceeds of the closing to which they relate and (III) transaction costs
consisting of upfront fees, charges and related expenses paid after closing
(provided that the aggregate amount of transaction costs covered by this clause
(III) for all periods during the term of this Agreement shall not exceed
$10,000,000), (B) Consolidated Interest Charges not payable in cash, including
payment-in-kind interest and original issue discount, (C) Consolidated Interest
Charges in respect of the Senior Secured Notes for the period commencing on
March 25, 2013 and ending on (and including) April 24, 2013 and (D) Consolidated
Interest Charges on Indebtedness in respect of any MLP Credit Facility that is
Guaranteed by the Borrower and/or its Restricted Subsidiaries in accordance with
Section 7.03(o) to the extent and so long as neither the Borrower nor any of its
Restricted Subsidiaries shall have made any payments in respect thereof);


(ii) principal payments in respect of Indebtedness (other than obligations under
Swap Contracts) that are due and payable during such period (including for the
avoidance of doubt cash principal payments to the holders of the Convertible
Senior Notes at maturity and cash payments in connection with settlement of
conversion rights in respect of Convertible Senior Notes in an amount equal to
the principal amount of the Convertible Senior Notes in respect of which such
conversion rights were exercised) other than (x) payments of principal of
revolving loans that are not accompanied by a permanent reduction of
commitments, and (y) repayment of principal of Indebtedness made with the
proceeds of refinancings permitted by Section 7.03 (including payments of
principal of the Senior Secured Notes pursuant to the tender offer therefor or
the redemption thereof);


(iii) with respect to debt securities convertible into or exchangeable into
shares of common stock, payments made in cash in lieu of fractional shares upon
the conversion of any such debt securities in whole or in part; and


(iv) Restricted Payments paid (whether in cash or other property, other than
common stock) during such period.


For the avoidance of doubt, in the event leases that are classified as operating
leases under GAAP as in effect on the Closing Date are subsequently classified
as capitalized leases (any such lease, a “Recharacterized Operating Lease”)
because of changes in GAAP (any such change, an “Operating Lease
Recharacterization”), adjustments shall be made to the calculation of the
Consolidated Fixed Charge Coverage Ratio for the applicable period in order to
avoid including payments in respect of such leases as Consolidated Fixed Charges
except to the extent that such payments would have constituted Consolidated
Fixed Charges prior to such changes in GAAP.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
of, without duplication (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder other than Obligations in respect of Bank Product Debt) and all
obligations evidenced by bonds, debentures, notes, loan agreements or
 
 
 
 
 
12

--------------------------------------------------------------------------------

 



other similar instruments, (b) all purchase money Indebtedness, (c) all
unreimbursed obligations under drawn letters of credit (including standby and
commercial), provided, that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Funded Indebtedness until three
Business Days after such amount is drawn, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Restricted Subsidiary (other than Guarantees permitted by Section 7.03(o)),
and (g) all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or any
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Restricted
Subsidiary; provided, that Consolidated Funded Indebtedness shall not include
any obligations in respect of Swap Contracts.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) the portion of rent expense of the Borrower and its Restricted
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP,
(c) interest expense attributable to Synthetic Lease Obligations, and (d) cash
dividends to holders of preferred stock (including Convertible Preferred
Securities).


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of
(a) Consolidated Funded Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently completed four fiscal quarters of Borrower reported
pursuant to Section 6.01.


“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP (excluding
extraordinary gains and extraordinary losses) for that period; provided that,
there shall be excluded from such net income (to the extent otherwise included
therein) the income (or loss) of any entity other than a Restricted Subsidiary
in which the Borrower or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the
Borrower or such Restricted Subsidiary in the form of cash dividends or similar
cash distributions; and provided further if (x) the Equity Interest in a
Contango Subsidiary is subject to Liens securing Indebtedness other than the
Obligations and Bank Product Debt or (y) a Contango Subsidiary is subject to any
restrictions of the type described in clause (a)(i) of Section 7.09, there shall
be excluded from such net income (to the extent otherwise included therein) the
income (or loss) of such Contango Subsidiary, except, in the case of clauses (x)
and (y), to the extent that any such income has been actually received by the
Borrower or a Restricted Subsidiary in the form of cash dividends or similar
cash distributions.




 
 
13

--------------------------------------------------------------------------------

 
 
 


“Consolidated Total Assets” means the total consolidated assets of the Borrower
and its Restricted Subsidiaries, as shown on the most recent balance sheet of
the Borrower delivered pursuant to Section 6.01(a)(ii) or 6.01(b), as
applicable.


“Contango Credit Facility” means a revolving credit facility entered into by the
Contango Subsidiary to finance its participation in contango market
opportunities with respect to Hydrocarbons.


“Contango Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Borrower whose business is limited to buying, selling and
storing Hydrocarbons, and entering into Swap Contracts in connection therewith,
to take advantage of contango market opportunities with respect to Hydrocarbons
and whose assets consist solely of Hydrocarbons and rights and interests related
thereto and Swap Contracts entered into in connection therewith, pledged to
secure a Contango Credit Facility.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convertible Preferred Securities” means preferred stock issued by the Borrower
that is convertible into shares of common stock of the Borrower.


“Convertible Senior Notes” means the Borrower’s 5.75% Convertible Senior Notes
due 2014 issued pursuant to that certain Supplemental Indenture dated as of June
10, 2009 between the Borrower and The Bank of New York Mellon Trust Company,
N.A. as Trustee (in such capacity, the “Senior Notes Trustee”) supplementing the
Senior Indenture dated as of June 10, 2009.


“Convertible Senior Note Refinancing Indebtedness” has the meaning specified in
Section 7.03(i).


“Credit Extension” means (a) a Borrowing, (b) a Swing Line Borrowing, (c) an L/C
Credit Extension, (d) an extension of an Overadvance Loan, and (e) the making of
a Protective Advance.


“Credit Facilities” has the meaning specified in the Senior Note Indenture as in
effect from time to time.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 

 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any portion of
the Committed Loans or Overadvance Loans, participations in L/C Obligations,
participations in Swing Line Loans or participations in Protective Advances
required to be funded by it hereunder within three Business Days of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit,
(d) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


“Deposit Account Control Agreement” means an agreement substantially in the form
of Annex F to the Security Agreement or any other agreement in form and
substance satisfactory to the Administrative Agent serving a similar purpose,
executed by a Loan Party, a Depository Bank and the Administrative Agent, for
the benefit of the Lender Secured Parties, covering one or more deposit accounts
of a Loan Party.




 
 
15

--------------------------------------------------------------------------------

 
 
 


“Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, the Net Cash Proceeds of which are $1,000,000 or more. For
purposes of Section 2.14(c), “Disposition” shall include a loss in respect of
which insurance proceeds have been paid.


“Dollar” and “$” mean lawful money of the United States.


“ Dominion Account” means an account established by the Borrower or another Loan
Party at Bank of America or another bank reasonably acceptable to the
Administrative Agent, which account at all times is subject to a Deposit Account
Control Agreement providing for the Administrative Agent’s control for
withdrawal purposes; and collectively, the “Dominion Accounts”.


“El Paso Refinery” means the refineries owned and operated by the Borrower or
another Loan Party located at 6500 Trowbridge Drive, El Paso, Texas.


“El Paso Terminal” means the terminal and associated facilities owned and
operated by the Borrower or another Loan Party located in or near El Paso,
Texas.


“Eligible Account Obligor” means, on any date, any Person obligated to pay a
Receivable
(a) that is not the Borrower, a Subsidiary or an Affiliate of the Borrower; (b)
that has not filed for, and is not currently the object of, a proceeding
relating to its bankruptcy, insolvency, reorganization, winding-up or
composition or reorganization of debts; (c) that is in good standing with the
Borrower and its Restricted Subsidiaries and satisfies all applicable credit
standards of the Borrower and its Restricted Subsidiaries; and (d) for which not
more than 50% of the aggregate value of the Receivables of such Person have not
been paid by the date 30 days after the respective due dates therefor.


“Eligible Accounts Receivable” means, on any date, all Receivables denominated
in Dollars payable by Eligible Account Obligors to a Loan Party that are deemed
by the Administrative Agent in its Permitted Discretion to be Eligible Accounts
Receivable, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the Eligible
Account Obligor (or are payable in the case of Taxes) . Without limiting the
foregoing, the following shall not constitute Eligible Accounts Receivable:


(a) billed Receivables that have not been paid by the date 30 days after the
respective due dates therefor;


 
 
 
16

--------------------------------------------------------------------------------

 
 



(b) any Receivable subject to, or as to which there has been asserted, any
defense, dispute, claim, offset, counterclaim, deduction, recoupment, reserve,
chargeback, credit or allowance, unless (i) the applicable Eligible Account
Obligor has entered into an agreement acceptable to the Administrative Agent to
waive the foregoing rights, or (ii) with respect to any such Receivable, (A)
Chevron U.S.A. Inc. or Chevron Pipe Line Company (collectively, “Chevron”) is
the applicable Eligible Account Obligor, (B) the Loan Party’s obligation to pay
for crude oil constitutes the applicable setoff, and (C) the Loan Party’s
payment obligation is fully secured by a Letter of Credit; provided that, if any
such defense, dispute, claim, offset or counterclaim is asserted with respect to
such Receivable in an amount equal to a sum certain, then such Receivable shall
be an Eligible Account Receivable to the extent the face amount thereof exceeds
such sum certain;


(c) all Receivables from an Eligible Account Obligor from whom a check,
promissory note, draft, trade acceptance or other instrument for the payment (in
whole or in part) of money has been received, presented for payment and returned
uncollected for any reason;


(d) all Receivables from a sale to an Affiliate, or from a sale-or-return,
sale-on-approval, or otherwise subject to any repurchase or return arrangement;


(e) Receivables owed to a Loan Party by an Eligible Account Obligor, the
aggregate unpaid balance of which exceeds twenty percent (20%) of the aggregate
unpaid balance of all Receivables owed to the Loan Parties at such time by all
of the Loan Parties’ Eligible Account Obligors (or such higher percentage as the
Administrative Agent may establish for the Eligible Account Obligor from time to
time), but only to the extent of such excess;


(f) all Receivables that are payable by their terms more than 30 days from the
respective invoice dates therefor;


(g) any Receivable (i) in which the Lenders do not have a valid and perfected
first priority security interest or (ii) that is subject to any other Lien other
than Liens permitted by Sections 7.01(a), 7.01(c), 7.01(h) or 7.01(l);


(h) any Receivable owing by an Eligible Account Obligor (i) which has suspended
or ceased doing business, is liquidating, dissolving or winding up its affairs,
or is not Solvent, or (ii) with respect to which the Loan Parties are not able
to bring suit or enforce remedies against such Eligible Account Obligor through
judicial process;


(i) Receivables owing by an Eligible Account Obligor that is organized or has
its principal offices outside the United States, or with respect to which the
portion of its assets in the United States is not material in relation to the
size of the Receivables owed by such Eligible Account Obligor;


(j) Receivables with respect to which goods have been placed on consignment,
guaranteed sale, bill-and-hold, or other terms by reason of which the payment by
the Eligible Account Obligor may be conditional;


 
 
17

--------------------------------------------------------------------------------

 
 
 


(k) Receivables with respect to which an invoice has not been sent prior to the
date of any Borrowing Base Report in which such Receivables are included for
purposes of calculation of the Borrowing Base;


(l) Receivables which arise out of any contract or order which, by its
enforceable terms, forbids or makes void or unenforceable any assignment by the
applicable Loan Party to the Administrative Agent, for the benefit of the Lender
Secured Parties, of the Receivable arising with respect thereto;


(m) Receivables evidenced by any instrument, unless such instrument has been
delivered to the Administrative Agent for the benefit of the Lender Secured
Parties;


(n) Receivables with respect to which the Administrative Agent believes, in its
Permitted Discretion, that the collection thereof is impaired, that such
Receivables may not be paid by reason of the Eligible Account Obligor’s
inability to pay or that are otherwise identified as unsatisfactory to the
Administrative Agent;


(o) Receivables owed by the government of the United States of America or any
department, agency, public corporation, or other instrumentality thereof that do
not constitute Eligible U.S. Government Accounts Receivable and Receivables owed
by any other Governmental Authority, unless the Borrower has satisfied the
requirements of applicable law, including delivering documentation satisfactory
to the Administrative Agent, to effectuate the assignment of such Receivables
and establish the right of the Administrative Agent to enforce payment directly
against the Eligible Account Obligor;


(p) Receivables (i) to which (A) the goods giving rise to it have not been
delivered to and accepted by the Eligible Account Obligor, or (B) the services
giving rise to it have not been accepted by the Eligible Account Obligor, or
(ii) that otherwise do not represent a final sale;


(q) Receivables whose payment has been extended, or to which the Eligible
Account Obligor has made a partial payment, or which arise from a sale on a
cash-on-delivery basis;


(r) Receivables which represent a progress billing or retainage, or relate to
services for which a performance, surety or completion bond or similar assurance
has been issued; or


(s) Receivables that include a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.


“Eligible Assignee” means (a) any Person that is a Lender, an Affiliate of a
Lender or Approved Fund, (b) any Person that is a financial institution approved
by the Administrative Agent and the Borrower (which approval by the Borrower
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after written notice to the Borrower
of the proposed assignment has been received by the Borrower) that has total
assets in excess of $5,000,000,000, that extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under section 4975 of the Code or any other
Applicable Law, or (c) during any Event
 
 
 
 
18

--------------------------------------------------------------------------------

 
 



of Default, any Person acceptable to the Administrative Agent in its discretion;
provided that in each case, such Person meets the other requirements to be an
assignee under Section 10.06(b)(v) and subject to such consents, if any, as may
be required under Section 10.06(b)(iii).


“Eligible Cash” means cash of a Loan Party held in a segregated restricted
deposit account maintained with and pledged to the Administrative Agent, for the
benefit of the Lender Secured Parties, as security for the Obligations, and in
which the Administrative Agent, for the benefit of the Lender Secured Parties,
has a first priority perfected security interest.


“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.


“Eligible Exchange Agreement Positive Balance” means, at any date of
determination, the amount of Exchange Agreement Positive Balance that is deemed
by the Administrative Agent in its Permitted Discretion to be the Eligible
Exchange Agreement Positive Balance. Without limiting the foregoing, the
Eligible Exchange Agreement Positive Balance shall be determined after (a)
adjusting the Exchange Agreement Positive Balance upward or downward, as
applicable, to account for discounts, allowances, rebates, credits and other
adjustments in respect of such Exchange Agreement Positive Balances and (b)
deducting from the Exchange Agreement Positive Balance the amount billed for or
representing retainage, if any, by counterparties to Exchange Agreements. The
Eligible Exchange Agreement Positive Balance shall not include any Exchange
Agreement Positive Balance (a) to the extent that the Administrative Agent does
not have a valid, first priority perfected security interest in the Exchange
Agreement Positive Balance and in the Petroleum Inventory to which such Exchange
Agreement Positive Balance relates, or (b) with respect to which (i) any
representation, warranty or covenant contained in this Agreement or any other
Loan Document has been breached, (ii) the contract counterparty has disputed
liability, or made any claim to any Loan Party with respect to such Exchange
Agreement Positive Balance or with respect to any other Exchange Agreement
Positive Balance due from such contract counterparty, other than for a minimal
adjustment in the ordinary course of business and in accordance with regular
commercial practice, or (iii) any event of a type described in Section 8.01(f)
or 8.01(g) has occurred with respect to the contract counterparty, or the
contract counterparty has suspended normal business operations; provided that
the value of the Eligible Exchange Agreement Positive Balance shall be subject
to reserves as determined by the Administrative Agent in its Permitted
Discretion.


“Eligible In-Transit Crude Oil” means, at any date of determination, In-Transit
Crude Oil owned by a Loan Party that satisfies the criteria set forth in the
definition of Eligible Refinery Hydrocarbon Inventory (other than the
requirements as to location of such inventory as set forth in clauses (b), (d)
and (k) of such definition) and that is deemed by the Administrative Agent, in
its Permitted Discretion, to be Eligible In-Transit Crude Oil. Without limiting
the foregoing, unless otherwise agreed by the Administrative Agent, In-Transit
Crude Oil shall not be Eligible In -Transit Crude Oil unless (a) the purchase
price of such In-Transit Crude Oil has been paid or is supported by a Letter of
Credit, and (b) the Administrative Agent has received a third party agreement
from the operator of the pipeline in which such In-Transit Crude Oil is
transmitted in form satisfactory to the Administrative Agent. Eligible
In-Transit Crude Oil shall be valued at


 
 
 
19

--------------------------------------------------------------------------------

 
 

 
market value determined in accordance with Schedule 1.01A Methods, and
determined after, if required by the Administrative Agent, taking into account
transportation and handling charges that affect the value thereof as determined
by the Administrative Agent.


“Eligible Lubricants Inventory” means, at any date, the aggregate value (which
shall be the lower of cost (determined in accordance with GAAP on a FIFO basis)
or market value) of all readily marketable, saleable and useful Lubricants owned
by a Loan Party that is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Lubricants Inventory. Without limiting the
foregoing, the following shall not constitute Eligible Lubricants Inventory:


(a) Lubricants (i) in which the Lenders do not have a valid and perfected first
priority security interest or (ii) that is subject to any other Lien other than
Liens permitted by Sections 7.01(a), 7.01(c), 7.01(d), 7.01(h) or 7.01(l),


(b)  Lubricants (i) located on premises that are not owned by the Borrower or a
Guarantor, or held by a bailee or otherwise subject to any third party interest,
with respect to which any landlord’s waiver or other third party agreement
requested by, and in form and substance satisfactory to, the Administrative
Agent shall not have been furnished, or (ii) commingled with any product other
than Lubricants that are owned by a Loan Party and in which the Lenders have a
valid and perfected first priority security interest,


(c) Lubricants of any Loan Party with respect to which any event described in
Section 8.01(f) or 8.01(g) shall have occurred and be continuing,


(d)  Lubricants held on consignment, or subject to any deposit or downpayment,


(e)  Lubricants located outside the continental United States,


(f)  Lubricants consigned to any Person,


(g)  Lubricants that are subject to a warehouse receipt or negotiable document,


(h) Lubricants that are subject to a license or other arrangement that restricts
the Loan Parties’ or the Administrative Agent’s right to dispose of such
Lubricants, unless the Administrative Agent has received an appropriate lien
waiver in form and substance satisfactory to the Administrative Agent,


(i) Lubricants that are not located at terminals, storage tanks and lines
related thereto (including line fills but excluding basic sediment and water and
slop oil), bulk plants, service stations and cardlocks, in each case owned or
leased and operated by the Borrower or Guarantors (and, in the case of leased
locations, with respect to which a landlord’s waiver or agreement has not been
provided if requested by the Administrative Agent as set forth in clause (b) of
this definition) or at such other locations as may be approved from time to time
by the Administrative Agent,




 
 
20

--------------------------------------------------------------------------------

 
 
 


(j) Lubricants that are obsolete, unsalable, damaged or otherwise unfit for sale
or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent in its Permitted Discretion; or


(k) Lubricants located on premises not owned by the Borrower or a Guarantor with
respect to which (i) a landlord’s waiver or other third party agreement in form
and substance satisfactory to the Administrative Agent has not been furnished
and (ii) the value of all Inventory on such premises is less than $2,000,000 in
the aggregate.


“Eligible Lubricants Inventory Appraisal” has the meaning specified in Section
6.10(c).


“Eligible Refinery Hydrocarbon Inventory” means, at any date, the aggregate
market value as determined in accordance with Schedule 1.01A Methods of all
readily marketable, saleable and useful Petroleum Inventory owned by a Loan
Party that is deemed by the Administrative Agent, in its Permitted Discretion,
to be Eligible Refinery Hydrocarbon Inventory. Without limiting the foregoing,
there shall be excluded from Eligible Refinery Hydrocarbon Inventory any and all
Petroleum Inventory:


(a) (i) in which the Lenders do not have a valid and perfected first priority
security interest (except as such priority may be subject to statutory Liens
securing First Purchase Crude Payables that purport to have priority over other
secured creditors) or (ii) that is subject to any other Lien other than (x)
Liens permitted by Sections 7.01(a), 7.01(c), 7.01(d), 7.01(h) or 7.01(l), or
(y) statutory Liens securing First Purchase Crude Payables,


(b) (i) located on premises that are not owned by the Borrower or a Guarantor
(other than (A) Petroleum Inventory at service stations leased by and operated
by the Borrower or a Guarantor and (B) Petroleum Inventory at cardlocks operated
by the Borrower or one of the Guarantors) or held by a bailee or otherwise
subject to any third party interest with respect to which a landlord’s waiver or
other third party agreement requested by, and in form and substance satisfactory
to, the Administrative Agent shall not have been furnished, or (ii) commingled
with any product other than Petroleum Inventory that is owned by a Loan Party
and in which the Lenders have a valid and perfected first priority security
interest,


(c) attributable to any Loan Party with respect to which any event described in
Subsection 8.01(f) or 8.01(g) shall have occurred and be continuing,


(d)  in transit from vendors or suppliers,


(e)  held on consignment or subject to any deposit or downpayment,


(f)  located outside the continental United States,


(g)  consigned to any Person,


(h)  subject to a warehouse receipt or negotiable document,




 
 
21

--------------------------------------------------------------------------------

 
 
 


(i) subject to a license or other arrangement that restricts the Loan Parties’
or the Administrative Agent’s right to dispose of such Petroleum Inventory,
unless the Administrative Agent has received an appropriate lien waiver in form
and substance satisfactory to the Administrative Agent,


(j) consisting of, or commingled with, Hydrocarbons subject to a Structured
Hydrocarbon Supply Arrangement,


(k) not located at the Refineries or at terminals, field production tanks,
storage tanks and lines related thereto (including line fills but excluding
basic sediment and water and slop oil), bulk plants, service stations and
cardlocks, in each case owned and operated by the Borrower or Guarantors or at
such other locations as may be approved from time to time by the Administrative
Agent,


(l) that is obsolete, unsalable, damaged or otherwise unfit for sale or further
processing in the ordinary course of business or otherwise unsatisfactory to the
Administrative Agent in its Permitted Discretion; or


(m) that is located on premises not owned by the Borrower or a Guarantor with
respect to which (i) a landlord’s waiver or other third party agreement in form
and substance satisfactory to the Administrative Agent has not been furnished
and (ii) the value of all Inventory on such premises is less than $2,000,000 in
the aggregate.


“Eligible U.S. Government Accounts Receivable” means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided that, unless otherwise permitted by the Administrative Agent, the
requirement of acknowledgement by the government set forth in the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
steps necessary to perfect the Administrative Agent’s Liens therein and to give
the Administrative Agent the right to collect such accounts, have been complied
with to the Administrative Agent’s satisfaction with respect to such accounts.


“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Eligible Account Obligors, exercise of setoff or
recoupment, or otherwise).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 


resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) under common control with a Loan Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.


“Eurodollar Rate” means:


(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum (rounded up, if necessary, to the nearest 1/16th of 1%) equal to the
British Bankers Association LIBOR Rate or the successor thereto if the British
Bankers Association is no longer making a LIBOR Rate available (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to
 
 
 
 
23

--------------------------------------------------------------------------------

 
 



time) at approximately 11:00 a.m., London time, two (2) London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period. If the
Board of Governors of the Federal Reserve System imposes a Reserve Percentage
with respect to Dollar deposits, then the Eurodollar Rate shall be the foregoing
rate, divided by 1 minus the Reserve Percentage; and


(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time on
the date of determination for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day. If such published
rate is not available at such time for any reason, the “Eurodollar Rate” for
such purpose shall be the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning specified in Section 8.01.


“Excess Availability” means, at any time, (a) the Borrowing Base, minus (b) the
Total Outstandings.


“Exchange Agreement” means an agreement under which a Loan Party undertakes to
deliver goods on behalf of an unaffiliated Person to a customer of such Person
in exchange for such Person’s delivery of similar goods to a customer of such
Loan Party.


“Exchange Agreement Positive Balance” means, at any date of determination, with
respect to a Loan Party that is a party to an Exchange Agreement, the amount of
the positive balance, valued on a mark-to- market basis in accordance with
Schedule 1.01A Methods, of Petroleum Inventory that such Loan Party has the
right to receive in the ordinary course of business from a counterparty to such
Exchange Agreement (other than an Affiliate of such Loan Party or another party
determined by the Administrative Agent in its Permitted Discretion to be
unacceptable) or money owing to such Loan Party in connection with an exchange
of Petroleum Inventory under such Exchange Agreement, net of any offsets or
counterclaims.


 
 
 
24

--------------------------------------------------------------------------------

 
 
 


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
Eligible Contract Participant at the time of such Guarantee of such Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” means (a) Taxes imposed on or measured by a Recipient’s net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, imposed (i) as a result of such Recipient being organized under the laws
of, or having its principal office or applicable Lending Office located in, the
jurisdiction imposing such Tax, or (ii) constituting Other Connection Taxes; (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of a Lender with respect to its interest in a Loan or Commitment pursuant to a
Law in effect on the date that such Lender acquires such interest (except
pursuant to an assignment request by the Borrower under Section 10.13) or
changes its Lending Office, unless such Taxes were payable to its assignor
immediately prior to such assignment or to such Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 3.01(f); and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.


“Existing Letters of Credit” means each of the letters of credit outstanding
under the Existing Revolving Credit Agreement immediately prior to the Closing
Date, including those listed on Schedule 1.01B.


“Existing Owners” means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of May 31, 2007, members of their immediate families and
Persons (including trusts established for estate planning purposes) that are
Affiliates thereof.


“Extraordinary Expenses” means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Loan Party, any representative of
creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other claims
subject to indemnification under Section 10.04(b); (c) the exercise, protection
or enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 


satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (including any amended or successor version if substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means, collectively, the letter agreement dated March 13, 2013,
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the letter agreement dated March 13, 2013, among the
Borrower, Wells Fargo Bank, N.A. and Wells Fargo Capital Finance, LLC.


“Feedstocks” means all crude oil, natural gas liquids, and other Hydrocarbons
and ethanol, in so far as such Feedstocks are used or useful as fuel or in the
manufacture, processing, refining, or blending of Intermediate Products and
Refined Products at one or more Refineries.


“First Purchase Crude Payables” means, at any time, the unpaid amount of any
obligation of the Borrower or any of its Restricted Subsidiaries as a “first
purchaser” of crude oil, which is secured by a statutory “first purchaser” Lien
created under the Laws of any state, including Kansas, Mississippi, Montana, New
Mexico, North Dakota, Oklahoma, Tennessee and Texas, to the extent such
obligation is not at the time of determination covered by a Letter of Credit
issued hereunder.


“First Purchaser Reserve ” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of First Purchase
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 


Crude Payables owed by the Loan Parties; provided, that so long as Excess
Availability is greater than $250,000,000 and the Consolidated Leverage Ratio is
less than 3.0 to 1.0 (but Excess Availability is not greater than $400,000,000
and the Consolidated Leverage Ratio is not less than 1.0 to 1.0), the First
Purchaser Reserve shall be not greater than the amount by which the First
Purchase Crude Payables exceed $ 100,000,000; provided, further, that so long as
Excess Availability is greater than $400,000,000 and the Consolidated Leverage
Ratio is less than 1.0 to 1.0, the First Purchaser Reserve shall be not greater
than the amount by which the First Purchase Crude Payables exceed $200,000,000.


“Flagstaff Terminal” means the refined products terminal and associated
facilities owned and operated by Western Refining Terminals and located in or
near Flagstaff, Arizona.


“Foreign Lender” means any Lender that is not a U.S. Person.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (c) with respect to the
Administrative Agent, such Defaulting Lender’s Applicable Percentage of
Protective Advances other than Protective Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Gallup Refinery” means the crude oil refinery and associated facilities owned
and operated by Western Refining Southwest or another Loan Party and located in
or near Gallup, New Mexico.


“Gallup Terminal” means the terminal and associated facilities owned and
operated by Western Refining Southwest or another Loan Party and located in or
near Gallup, New Mexico.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 


“Giant” means Giant Industries, Inc., a Delaware corporation.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantor” means each of Western Refining Company, L.P., a Delaware limited
partnership, Ascarate Group LLC, a Delaware limited liability company, Ciniza
Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Co., a California corporation, Giant, Western Refining
Southwest, Giant Four Corners, Inc., an Arizona corporation, Western Refining
Terminals, Western Refining Pipeline Company, a New Mexico corporation (formerly
known as Giant Pipeline Company), Giant Stop-N-Go of New Mexico, Inc., a New
Mexico corporation, Western Refining Yorktown, Western Refining Wholesale, Inc.,
an Arizona corporation (formerly known as Phoenix Fuel Co., Inc.), San Juan,
Western Refining GP, LLC, a Delaware limited liability company, Western Refining
LP, LLC, a Delaware limited liability company, Western Refining Yorktown Holding
Company, a Delaware corporation (formerly known as Giant Yorktown Holding
Company), York River Fuels, LLC, a Delaware limited liability company, Western
Refining TRS I, LLC, a Texas limited liability company, Western Refining TRS II,
LLC, a Texas limited liability company, Western Refining


 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 


Texas Retail Services, LLC, a Texas limited liability company, and each other
Subsidiary that now or hereafter executes a Guaranty pursuant to Section 6.12
hereof.


“Guaranty” means the Continuing Guaranty dated as of May 31, 2007, executed by
certain Subsidiaries of the Borrower in favor of the Administrative Agent and
the Lender Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant thereto or this Agreement (including any
predecessor agreement), as renewed, extended, amended or restated from time to
time.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.


“IFRS” means the International Financial Reporting Standards.


“Increase Effective Date” has the meaning specified in Section 2.16(d).


“In-Transit Crude Oil” means crude oil purchased by the Borrower or a Guarantor,
for delivery to the Borrower or a Guarantor via pipeline from a vendor or
supplier.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)  net obligations of such Person under any Swap Contract;


(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);


 
 
 
29

--------------------------------------------------------------------------------

 
 
 



(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)  capital leases and Synthetic Lease Obligations;


(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person (or,
in the case of the Borrower or a Subsidiary, in any other Subsidiary) on a date
prior to the date that is 90 days after the Maturity Date, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;


(h) the obligations (other than any such obligations arising in the ordinary
course of business) of such Person, pursuant to a “put” or similar obligation,
to repurchase or purchase inventory or other goods or property sold (or
replacements thereof) in connection with a transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person; and


(i)  all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
relating to any payment of an Obligation, and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under any Debtor Relief Law; (b)
the appointment of a receiver, trustee, liquidator, administrator, conservator
or other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 


that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)  no Interest Period that begins prior to the Maturity Date shall extend
beyond the Maturity Date.


“Intermediate Products” means all Feedstocks that have been partially processed
or refined as isomerate, cat feed, gasoline components or naphtha.


“Inventory” means inventory as defined in the UCC, including goods intended for
sale, work in process, raw materials, and materials consumed in the Borrower’s
and the Guarantors’ business.


“Inventory Report” has the meaning specified in Section 6.10(b).


“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect declines in market value or to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person. For purposes of covenant compliance, the amount of
any


 
 
 
31

--------------------------------------------------------------------------------

 
 
 



Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Account Control Agreement” means an agreement among a Securities
Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or any Restricted Subsidiary in favor of the L/C
Issuer and relating to any such Letter of Credit.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means with respect to each Letter of Credit issued or, in the case
of each Existing Letter of Credit, deemed issued hereunder, Bank of America or
such other Lender that has issued or agreed to issue such Letter of Credit at
the request of the Borrower and that is reasonably acceptable to the
Administrative Agent, in its capacity as the issuer of such Letter of Credit, or
any successor issuer of Letters of Credit hereunder. The commitment of each L/C
Issuer (other than Bank of America) to issue Letters of Credit hereunder may be
limited to an aggregate maximum amount for all such Letters of Credit issued by
such L/C Issuer that is less than the Letter of Credit Sublimit, as may be
agreed between the Borrower and such L/C Issuer. As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as the
context may require.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


 
 
 
32

--------------------------------------------------------------------------------

 
 
 



“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


“Lender Secured Parties” means the Lenders, the Lender Swap Providers and the
Cash Management Banks.


“Lender Swap Contracts” means all Swap Contracts made or entered into at any
time, or in effect at any time, whether directly or indirectly, and whether as a
result of assignment or transfer or otherwise, between the Borrower or any
Restricted Subsidiary and any Lender Swap Provider.


“Lender Swap Provider” means any Lender or Affiliate of a Lender that is a party
to a Swap Contract with the Borrower or any Restricted Subsidiary, in its
capacity as party to such Swap Contract; provided, however, that in the event
that such Person ceases to be a Lender or an Affiliate of a Lender, such Person
shall no longer be a “Lender Swap Provider.”


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.


“Letter of Credit” means any standby letter of credit issued or deemed issued
hereunder, including each Existing Letter of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the date which is seven days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the Aggregate Commitments.
In the event the Aggregate Commitments are decreased pursuant to Section 2.06,
the Letter of Credit Sublimit shall also be decreased so that it shall not be
greater than the dollar amount of the Aggregate Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.




 
 
33

--------------------------------------------------------------------------------

 
 
 



“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan, an Overadvance Loan or a
Protective Advance.


“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Fee Letter, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.20 of this
Agreement, and any other agreement or instrument signed by the Borrower or
another Loan Party that states by its terms that it is a ‘Loan Document’.


“Loan Notice” means a notice of (a) a Borrowing of Committed Loans, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.


“Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.


“Logistics Assets” means (i) any Terminal and its related storage tanks,
pipelines, docks and wharfs and off-loading equipment and similar assets, (ii)
any pipeline and related assets and (iii) any other asset that constitutes a
Qualifying Asset, in each case other than any Refinery operating processing
unit.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Lubricants” means Inventory consisting of motor oil, hydraulic oil, gear oil,
cutting oil, grease, and various chemicals and solvents of a similar nature. For
avoidance of doubt, Lubricants are not Feedstocks, Intermediate Products or
Refined Products.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Restricted Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
granted under any of the Collateral Documents.


“Maturity Date” means April 11, 2018.


 
 
 
34

--------------------------------------------------------------------------------

 
 
 



“Maximum Amount” means $523,667,000.


“Maximum Rate” has the meaning specified in Section 10.09.


“MLP” means a limited partnership with one or more classes of securities
registered under the Securities Act of 1933 or the Securities Exchange Act of
1934, (a) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest, (b) whose general
partner is Controlled directly or indirectly by the Borrower and (c) that is
engaged in a business that generates “qualifying income” within the meaning of
section 7704(d) of the Code. As of the Closing Date, the Borrower does not have
any Subsidiary that is an MLP.


“MLP Credit Facility” means a credit facility entered into by an MLP and/or one
or more MLP Subsidiaries (other than MLP Holdco), as borrower(s).


“MLP GP” means the general partner of an MLP.


“MLP Holdco” means a Subsidiary of the Borrower that owns all of the outstanding
Equity Interests of an MLP GP and certain Equity Interests of an MLP but no
other material assets.


“MLP Subsidiary” means a Subsidiary of the Borrower that (a) is an MLP, an MLP
GP or an MLP Holdco, and (b) each Subsidiary of each of the foregoing.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
Restricted Subsidiary, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Disposition (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such Disposition
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party or any Restricted
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
transaction, the aggregate amount of such excess shall constitute Net Cash
Proceeds.


 
 
 
35

--------------------------------------------------------------------------------

 
 
 

 
“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, provided that all
references to the “Obligations” in Section 8.03 and in the Collateral Documents
shall, in addition to the foregoing, also include all Bank Product Debt
satisfying the requirements of the proviso contained in the definition thereof,
in each case including interest and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, further, that “Obligations” shall exclude Excluded Swap
Obligations.


“Operating Lease Recharacterization” has the meaning specified in the definition
of Consolidated Fixed Charges.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means Taxes imposed on a Recipient due to a present or
former connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 10.13).
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 


“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; (c)
with respect to Overadvance Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and repayments of
such Overadvance Loans occurring on such date; (d) with respect to Protective
Advances on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and repayments of such Protective Advances
occurring on such date, and (e) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.


“Overadvance” has the meaning specified in Section 2.14(b).


“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under section 412 of the Code. The term “Pension
Plan” includes a Multiple Employer Plan.


“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment exercised in accordance with the
Administrative Agent’s generally applicable credit policies.


“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Restricted Subsidiaries)
Equity Interests representing less than 100% of the total outstanding Equity
Interests of such Person, provided that such Person is engaged only in the
businesses that are permitted for the Borrower and its Restricted Subsidiaries
pursuant to Section 7.07.
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Petroleum Inventory” means Inventory consisting of refined petroleum products,
crude oil, condensate, natural gas liquids, liquefied petroleum gases, asphalt
or any blend thereof.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Protective Advances” has the meaning specified in Section 2.18.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an Eligible
Contract Participant and can cause another Person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualifying Assets” means assets that generate “qualifying income” within the
meaning of section 7704(d) of the Code.


“Receivables” means, as to the Borrower or any other Loan Party, all accounts
receivable, whether billed or unbilled, arising out of the sale of inventory in
the ordinary course of business.


“Recharacterized Operating Lease” has the meaning specified in the definition of
Consolidated Fixed Charges.


“Recipient” means the Administrative Agent, any L/C Issuer, any Lender or any
other recipient of a payment to be made by a Loan Party under a Loan Document or
on account of an Obligation.


“Refinanced Indebtedness” has the meaning specified in Section 7.03(b).


“Refinancing Indebtedness” has the meaning specified in Section 7.03(b).


“Refined Products” means all gasoline, diesel, aviation fuel, fuel oil, propane,
ethanol, transmix, and other products processed, refined or blended from
Feedstocks and Intermediate Products.




 
 
38

--------------------------------------------------------------------------------

 
 


“Refineries” means, collectively, the Bloomfield Refinery, the Gallup Refinery
and the El Paso Refinery. The term “Refineries” shall also include any refinery
acquired by the Borrower or a Restricted Subsidiary of the Borrower after the
Closing Date. For purposes of Section 7.05(b) the term “Refinery” shall exclude
Terminals located on Refinery premises.


“Register” has the meaning specified in Section 10.06(c).


“Regulation S-X” shall mean Regulation S-X as promulgated by the SEC.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates; and “Related Party” means any one of the
foregoing.


“Rent and Charges Reserve” means reserves which may be taken by the
Administrative Agent in its Permitted Discretion with respect to Eligible
Refinery Hydrocarbon Inventory and Eligible Lubricants Inventory in an amount up
to the aggregate of (a) all past due rent, storage, transportation, terminaling
and other amounts owing by a Loan Party to any landlord, warehouseman, terminal
owner or operator, pipeline, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Eligible Refinery
Hydrocarbon Inventory or Eligible Lubricants Inventory or could assert a Lien on
any such Inventory, and
(b) if the owner or operator of a facility or pipeline where any Eligible
Refinery Hydrocarbon Inventory or Eligible Lubricants Inventory is located has
not subordinated all Liens that are or may be held by it on such Inventory and
granted access to such Inventory pursuant to an agreement satisfactory to the
Administrative Agent, the aggregate maximum amount of charges that can be
secured by Liens that are not subordinated to the Administrative Agent’s Liens;
provided that any Rent and Charges Reserve taken with respect to any location at
which any Eligible Refinery Hydrocarbon Inventory or Eligible Lubricants
Inventory is located shall not exceed the value of such Inventory stored at such
location.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Report Request Date” has the meaning specified in Section 6.10(b).


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and Protective Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
 
 
 
39

--------------------------------------------------------------------------------

 
 

 
“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/16th of 1%) applicable to member banks under
regulations issued by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement for Eurocurrency liabilities.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. With respect to documents delivered pursuant
to Article IV, the term “Responsible Officer” shall also include the chief
administrative officer of the Borrower, and with respect to the certificate
required to be delivered pursuant to Section 6.02(h), the term “Responsible
Officer” shall also include the president-refining and marketing of the
Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment. For the
avoidance of doubt, (x) a payment of principal of or interest on debt securities
convertible into or exchangeable, in whole or in part, for shares of capital
stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, or a payment made in cash in lieu of fractional shares
upon conversion of any such debt securities shall not constitute a Restricted
Payment and (y) a payment made in cash in satisfaction of the Borrower’s or such
Restricted Subsidiary’s obligations with respect to the conversion or exchange
of any such securities (other than a payment made in lieu of fractional shares)
shall constitute a Restricted Payment to the extent that such payment exceeds
the stated principal amount of the debt securities in respect of which such
payment is made. In addition, payments made in cash in lieu of fractional shares
upon the conversion of Convertible Preferred Securities shall not constitute
Restricted Payments; provided, however, that to the extent the aggregate amount
of such payments made during the term of this Agreement exceeds $5,000,000, such
payments shall constitute Restricted Payments.


“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an MLP
Subsidiary.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.


 
 
40

--------------------------------------------------------------------------------

 
 
 
 


“San Juan” means San Juan Refining Company, a New Mexico corporation.


“Schedule 1.01A Methods” means the methods prescribed on Schedule 1.01A, or such
other methods as may be agreed by the Administrative Agent and the Borrower.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Leverage Ratio” has the meaning specified in the Senior Note Indenture
(as in effect on the date hereof).


“Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been created in favor of the
Administrative Agent for the benefit of the Lender Secured Parties to secure the
Obligations, and that has entered into an Investment Account Control Agreement.


“Security Agreement” means, collectively, the Amended and Restated Consolidated
Security Agreement dated as of April 11, 2013, among the Borrower, the
Guarantors and the Administrative Agent, for the benefit of the Lender Secured
Parties, together with each other security agreement and security agreement
supplement delivered pursuant thereto or to this Agreement, as renewed,
extended, amended or restated from time to time.


“Senior Notes” means the 6.25% Senior Notes due 2021 issued by the Borrower
pursuant to the Senior Note Indenture in an aggregate principal amount
outstanding, as of the Closing Date, equal to $350,000,000.


“Senior Notes Documents” means (i) the Senior Notes and the Senior Note
Indenture and (ii) any documents governing refinancings, renewals and extensions
of Senior Notes Indebtedness that are permitted by Section 7.03(b).


“Senior Notes Indebtedness” means Indebtedness evidenced by the Senior Notes and
all refinancings, renewals and extensions thereof that are permitted by Section
7.03(b).


“Senior Note Indenture” means the Indenture dated as of March 25, 2013 among the
Borrower, the Guarantors therein named and U.S. Bank National Association.


“Senior Secured Note Indenture” means the Indenture dated as of June 12, 2009
among the Borrower, the Guarantors therein named and The Bank of New York Mellon
Trust Company, N.A.


“Senior Secured Notes” means the 11.25% Senior Secured Notes due 2017 issued by
the Borrower pursuant to the Senior Secured Note Indenture in an aggregate
principal amount outstanding, as of the Closing Date, equal to $173,667,000.




 
41

--------------------------------------------------------------------------------

 






“Settlement Report” means a report delivered by the Administrative Agent to
Lenders which may summarize Committed Loans, Overadvance Loans and
participations in L/C Obligations, Swing Line Loans and Protective Advances
outstanding as of a given settlement date, allocated to Lenders on a pro rata
basis in accordance with their Applicable Percentage of the Aggregate
Commitments.


“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“State Excise Tax Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of state excise taxes that will be payable by the Loan Parties in
connection with sales of Inventory included in the calculation of the Borrowing
Base.


“Structured Hydrocarbon Supply Arrangement” means a transaction or series of
transactions entered into by Borrower or a Restricted Subsidiary pursuant to
which one or more third parties supplies, or agrees to supply, to Borrower and
its Restricted Subsidiaries Hydrocarbons of a type that, at the time of such
supply, are used or produced in the ordinary course of business of Borrower and
its Restricted Subsidiaries, including, without limitation, such transactions
that include sales by Borrower and its Restricted Subsidiaries of similar
Hydrocarbons to such third parties and later purchases (or options to purchase)
by Borrower or such Restricted Subsidiaries of similar Hydrocarbons from such
third parties and/or their affiliates and such transactions that include the
provision by Borrower or its Restricted Subsidiaries to such third parties of
related storage and other related services or the leasing by Borrower and its
Restricted Subsidiaries of related storage facilities.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


 
 
 
42

--------------------------------------------------------------------------------

 
 



“ Super-Majority Lenders” means, as of any date of determination, Lenders having
at least 66 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate at least 66 2/3% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations,
Swing Line Loans and Protective Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Lenders.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions (including any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act) or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“ Swap Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


 
 
 
43

--------------------------------------------------------------------------------

 
 
 

 
“Swing Line Loan” has the meaning specified in Section 2.04.


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.


“Swing Line Sublimit” means, at any time, an amount equal to ten percent (10%)
of the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term Debt Reserve” means the aggregate amount of reserves established by the
Administrative Agent with respect to (a) any Indebtedness of the Borrower or any
Restricted Subsidiary that matures before the Maturity Date (other than purchase
money obligations permitted by Section 7.03(e) or Indebtedness permitted by
Section 7.03(l) or 7. 03(m)), such reserves to be in an amount not less than the
outstanding principal amount of such Indebtedness plus accrued interest thereon;
provided that any Term Debt Reserve taken with respect to any such Indebtedness
shall not go into effect until ninety (90) days prior to the maturity date of
such Indebtedness, and (b) the Convertible Senior Notes (or other debt
securities convertible into equity) at any time prior to the date that is ninety
(90) days prior to the maturity date thereof if the holders thereof may then
exercise their right to convert, if the Administrative Agent receives notice
from the Borrower that holder(s) of Convertible Senior Notes (or another issue
of debt securities convertible into equity) in an aggregate principal amount of
$25,000,000 or more have elected to convert such holders’ Convertible Senior
Notes (or other debt securities) prior to the maturity date thereof, such
reserves to be in an amount not less than the outstanding principal amount of
the Convertible Senior Notes (or such other debt securities).


“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
termination of all the Commitments pursuant to Section 2.06, and (c) the date of
termination of all the Commitments pursuant to Section 8.02.


“Terminals” means the Flagstaff Terminal, the Albuquerque Terminal, the El Paso
Terminal, the Bloomfield Terminal, the Gallup Terminal and all other finished
product, asphalt, crude oil, and other storage terminals, tanks and lines and
facilities related thereto owned or leased by the Borrower and its Restricted
Subsidiaries.


“Threshold Amount” means $50,000,000.




 
 
44

--------------------------------------------------------------------------------

 
 
 
 


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.


“Unaudited Monthly Financial Statements” has the meaning specified in Section
5.05(a).


“Unaudited Quarterly Financial Statements” has the meaning specified in Section
5.05(a).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means “United States Person” as defined in section 7701(a)(30) of
the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).


“Utilization Ratio” means, at any time, the ratio, expressed as a percentage, of
(i) the aggregate Outstanding Amount of all Loans (other than Swing Line Loans
and Protective Advances) and all L/C Obligations to (ii) Aggregate Commitments.


“Western Refining Southwest” means Western Refining Southwest, Inc., an Arizona
corporation (formerly known as Giant Industries Arizona, Inc.).


“Western Refining Terminals” means Western Refining Terminals, Inc., an Arizona
corporation (formerly known as Giant Mid-Continent, Inc.).


“Western Refining Yorktown” means Western Refining Yorktown, Inc., a Delaware
corporation (formerly known as Giant Yorktown, Inc.).


1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 


and restated or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) except as otherwise indicated, all
references to the discretion of the Administrative Agent, the L/C Issuer or any
Lender mean the sole discretion of such Person, (viii) all calculations of
value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars, and (ix) all determinations (including
calculations of the Borrowing Base and financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time.


(b) Borrowing Base calculations shall be consistent with historical methods
of valuation and calculation, and otherwise satisfactory to the Administrative
Agent (and not necessarily calculated in accordance with GAAP). The Borrower
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by the Administrative Agent, L/C Issuer or any Lender under any
Loan Documents. No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03  Accounting Terms.


(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(x) as may be required by changes in GAAP, (y) as may be required by IFRS if the
Borrower is required to apply IFRS as provided in Section 1.03(b), or (z) as may
be otherwise specifically


 
 
46

--------------------------------------------------------------------------------

 
 
 
 


prescribed herein. Notwithstanding the foregoing, (i) for purposes of
determining compliance with any covenant (including the computation of any
financial ratio) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) for purposes of determining compliance
with any provision of this Agreement, the determination of whether a lease is an
operating lease or a capital lease shall be made without giving effect to any
Operating Lease Recharacterization.


(b) Changes in GAAP; IFRS. If (x) at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document or (y) the Borrower is required (as advised by the Borrower’s
outside auditors of national recognized standing) to apply IFRS rather than GAAP
and such change would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or such
application of IFRS, as the case may be (subject in each case to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to the application of IFRS, as applicable) and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
(or to such application of IFRS, as applicable).


(c) Consolidation of Variable Interest Entities. All references herein to the
Borrower and its Restricted Subsidiaries or to the determination of any amount
for the Borrower and its Restricted Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity (other than an MLP Subsidiary) that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).


1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be
 
 
 
47

--------------------------------------------------------------------------------

 
 



the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed, at any time, the lesser of (a) the
amount of such Lender’s Commitment, and (b) such Lender’s Applicable Percentage
of the Borrowing Base; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Borrowing Base, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Overadvance Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Protective Advances, shall not
exceed such Lender’s Applicable Percentage of the Borrowing Base. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay and
repay under Section 2.05 and Section 2.07, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. Committed Loans shall be made by the Lenders in accordance with
each Lender’s Applicable Percentage.


2.02  Borrowings, Conversions and Continuations of Committed Loans.


(a) Each Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
electronically. Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested borrowing date of any Base Rate Committed Loans, which shall be a
Business Day. Each electronic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2. 03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000, or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether electronic or written) shall specify (A)
whether the Borrower is requesting a Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Committed Loans to
be borrowed, converted or continued, (D) the Type of Loans to be borrowed


 
 
 
48

--------------------------------------------------------------------------------

 
 



or to which existing Committed Loans are to be converted, and (E) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Committed Loan in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans. Any such automatic conversion to Base Rate Committed Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.


(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.


(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than seven (7) Interest Periods in effect with
respect to Committed Loans.


(f)  Unless payment is otherwise timely made by the Borrower, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary


 
 
 
49

--------------------------------------------------------------------------------

 
 
 
 


Expenses, L/C Obligations and Cash Collateral) or any Bank Product Debt shall be
deemed to be a request for Base Rate Committed Loans on the due date, in the
amount of such Obligations or Bank Product Debt. The proceeds of such Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
the Administrative Agent may, at its option, charge such Obligations against any
operating, investment or other account of the Borrower maintained with the
Administrative Agent or any of its Affiliates.


(g) If the Borrower establishes a controlled disbursement account with
the Administrative Agent or any Affiliate of the Administrative Agent, then the
presentation for payment of any check or other item of payment drawn on such
account at a time when there are insufficient funds to cover it shall be deemed
to be a request for Base Rate Committed Loans on the date of such presentation,
in the amount of the check and items presented for payment. The proceeds of such
Loans may be disbursed directly to the controlled disbursement account or other
appropriate account.


2.03         Letters of Credit.


(a)           The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Borrowing Base, (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Overadvance Loans, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Protective
Advances, shall not exceed such Lender’s Applicable Percentage of the Borrowing
Base, and (z) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Notwithstanding the
foregoing, no L/C Issuer shall make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in, any Letter
of Credit if as of the date of such L/C Credit Extension, the Administrative
Agent shall not have received a copy of the Letter of Credit Application for
such L/C Credit Extension and such L/C Issuer shall not have obtained
confirmation from the Administrative Agent that such L/C


 
 
 
50

--------------------------------------------------------------------------------

 
 
 


Credit Extension is permitted hereunder. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.


(ii)  The L/C Issuer shall not issue any Letter of Credit, if:


(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.


(iii)  The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;


(C)  such Letter of Credit is to be denominated in a currency other than
Dollars;


(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or


(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer, with the Borrower or such Lender to eliminate
the
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 



L/C Issuer’s Fronting Exposure (after giving effect to Section 2.21(a)(iv)) with
respect to any Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has Fronting Exposure.


(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.


(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of


 
 
 
52

--------------------------------------------------------------------------------

 
 
 



the proposed amendment; and (4) such other matters as the L/C Issuer may
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject (i) to the receipt by the
L/C Issuer of confirmation from the Administrative Agent that such L/C Credit
Extension is permitted hereunder and (ii) to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or a Restricted Subsidiary thereof) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the


 
 
 
53

--------------------------------------------------------------------------------

 
 



Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4 .02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)  Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower agrees to reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with


 
 
 
54

--------------------------------------------------------------------------------

 
 
 


interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


(d)  Repayment of Participations.


(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or


 
 
 
55

--------------------------------------------------------------------------------

 
 



interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lenders’ L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


 
 
 
56

--------------------------------------------------------------------------------

 
 
 



(v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.


 
 
 
57

--------------------------------------------------------------------------------

 



(h) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Letters of Credit times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be (A) payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.21(a)(iv), (B) retained by the Borrower to the extent that the
Borrower has provided Cash Collateral satisfactory to the L/C Issuer pursuant to
this Section 2.03 to cover Fronting Exposure that has not been reallocated
pursuant to Section 2.21(a)(iv), and (C) with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.


(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower agrees to pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter (or otherwise agreed between the Borrower and
the L/C Issuer), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
first Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
agrees to pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(j) L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than the
last Business Day of each month, provide to the Administrative Agent a schedule
of the Letters of Credit issued by such L/C Issuer, such schedule to be in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit,
 
 
 
 
58

--------------------------------------------------------------------------------

 
 



the account party, the original face amount (if any), the expiration date, and
the reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to such
L/C Issuer during such month pursuant to Section 2.03(i).


(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.


(l) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Swing Line Loans.


(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans, L/C Obligations, Overadvance Loans and
Protective Advances of the Lender acting as Swing Line Lender, may exceed the
amount of the Commitment of the Lender acting as Swing Line Lender; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Overadvance Loans, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Protective Advances, shall not exceed such Lender’s Applicable
Percentage of the Borrowing Base, and provided further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which


 
 
 
59

--------------------------------------------------------------------------------

 
 
 


may be given electronically. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such electronic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any electronic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (electronically or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (electronically or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice
(electronically or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.


(c)  Refinancing of Swing Line Loans.


(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender and the Administrative Agent to so request on its behalf),
that each Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender or the Administrative Agent, as
applicable, shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in same day funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii) , each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.




 
60

--------------------------------------------------------------------------------

 






(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender or the Administrative Agent
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


(d)  Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.


(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any


 
 
 
61

--------------------------------------------------------------------------------

 
 



settlement entered into by the Swing Line Lender in its discretion), each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.


(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.


(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 


by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower agrees to immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.


(d) If for any reason the Total Outstandings at any time exceed the Borrowing
Base then in effect, the Borrower agrees to immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in accordance with Section 2.14(b) hereof.


2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000, or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, (i) the Total Outstandings would exceed the
Aggregate Commitments or (ii) the Outstanding Amount of Swing Line Loans would
exceed the Swing Line Sublimit after giving effect to such proposed reduction of
the Aggregate Commitments, and (d) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination of
the Aggregate Commitments.


2.07  Repayment of Loans.


(a) On the Maturity Date the Borrower shall repay all Committed Loans,
all Protective Advances and all Overadvance Loans outstanding on such date.


(b)  The Borrower agrees to repay each Swing Line Loan on the earlier to occur
of (i)  the date that is ten Business Days after such Loan is made and (ii) the
Maturity Date.


2.08   Interest.


(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate;
 
 
 
 
63

--------------------------------------------------------------------------------

 
 



(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09 Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
 
(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender) in accordance
with its Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans,
(ii) the Outstanding Amount of L/C Obligations, and (iii) the Outstanding Amount
of Overadvance Loans. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each fiscal quarter of the Borrower,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any
 
 
 
 
64

--------------------------------------------------------------------------------

 
 
 


quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)  Other Fees.


(i) The Borrower agrees to pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii) The Borrower agrees to pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10   Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a) All computations of interest for Base Rate Loans when the Base Rate
is determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b) If, as a result of any restatement of or other adjustment to the financial
statements or Borrowing Base Report of the Borrower or for any other reason, the
Borrower or the Administrative Agent determines, in good faith, that average
Excess Availability (expressed as a percentage of the Borrowing Base) or the
average Utilization Ratio as calculated by the Borrower as of any applicable
date was inaccurate and that a proper calculation of average Excess Availability
(expressed as a percentage of the Borrowing Base) or the average Utilization
Ratio would have resulted in higher or lower pricing for such period, (i) the
Borrower shall promptly deliver (but in any event within ten (10) Business
Days), after the Borrower discovers such inaccuracy or the Borrower is notified
by the Administrative Agent of such inaccuracy, as the case may be, to the
Administrative Agent correct financial and Borrowing Base information for such
period, as necessary, (ii) the Administrative Agent shall determine and notify
the Borrower of the amount of interest that would have been due in respect of
any of the outstanding Obligations and the amount of the Commitment Fees and
Letter of Credit Fees, if any, during such period had the pricing been
determined based on the correct calculation of average Excess Availability
(expressed as a percentage of the Borrowing Base) or the average Utilization
Ratio, as applicable, (iii) if the pricing was lower than it would have been,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an
 
 
 
 
65

--------------------------------------------------------------------------------

 
 
 


actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period and (iv) if the pricing was higher than it would have been, the
difference between the amount actually paid in respect of such period and that
amount shall be subtracted from the amount of the succeeding required payments
by the Borrower in respect of interest, Commitment Fees or Letter of Credit
Fees, as applicable. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.


2.11    Evidence of Debt.


(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligations of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed,


 
 
 
66

--------------------------------------------------------------------------------

 
 
 
 


at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrower and the applicable Lender severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
 
 
 
67

--------------------------------------------------------------------------------

 
 

 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and Overadvance Loans, to fund participations in Letters
of Credit, Swing Line Loans and Protective Advances, and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f) Payment of Other Obligations. Loans, L/C Obligations, Extraordinary
Expenses and other amounts payable pursuant to this Agreement and the other Loan
Documents shall be paid by the Borrower as provided in this Agreement and the
other Loan Documents, and, if no payment date is specified for such other
amounts, such other amounts shall be payable within 10 days of written demand
accompanied by reasonably detailed supporting information.


2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations, Swing Line Loans or Protective Advances held by it resulting
in such Lender receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall


(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C
Obligations, Swing Line Loans or Protective Advances of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
 
 
 
 
68

--------------------------------------------------------------------------------

 
 

 


(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.20, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations, Swing Line Loans or Protective
Advances to any assignee or participant, other than an assignment to the
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Borrowing Base Determinations; Mandatory Prepayments of Loans.


(a)  Borrowing Base Determination. The Borrowing Base shall be determined either
(x) as of the last day of each month, or (y) weekly as of the last Business Day
of each week, as applicable, and at such other times as the Administrative Agent
may request, in each case by reference to the most recent Borrowing Base Report
delivered by the Borrower to the Administrative Agent pursuant to Section
6.02(h). The Borrowing Base shall be subject to review and adjustment by the
Administrative Agent in its Permitted Discretion (i) based upon the results of
periodic field audits, inventory valuations, inventory assessments and/or other
reports pursuant to Section 6.10, (ii) to reflect the Administrative Agent’s
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Accounts or otherwise, and (iii) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.


(b) Mandatory Prepayments if Total Outstandings exceed the Borrowing
Base. Subject to Section 2.17, if, on any date, the Total Outstandings exceed
the Borrowing Base (an “Overadvance”), the Borrower agrees, without notice or
demand, to prepay on such date the outstanding principal amount of the Loans by
an amount equal to the applicable excess. If on any date, after giving effect to
any mandatory prepayment made on such date pursuant to the preceding sentence,
the Outstanding Amount of all L/C Obligations exceed the Borrowing Base, the
Borrower agrees to immediately Cash Collateralize the outstanding Letters of
Credit on such date in an amount equal to the amount by which such Outstanding
Amount of the L/C Obligations exceeds the Borrowing Base.


 
 
 
69

--------------------------------------------------------------------------------

 
 

 
(c) Borrowing Base Determination and Mandatory Prepayments upon Disposition of
Borrowing Base Assets. In the event of a Disposition of Borrowing Base Assets
permitted by Section 7.05(a) (other than Dispositions of Inventory in the
ordinary course of business), then at the time of receipt of such Net Cash
Proceeds of such Disposition (i) (A) if Excess Availability is less than
$100,000,000 and (B) the amount of Net Cash Proceeds of such Disposition, when
added to the Net Cash Proceeds of all other such Dispositions since the date as
of which the Borrowing Base was determined in the Borrowing Base Report most
recently delivered under Section 6.02(h) or this Section 2.14(c) exceeds
$10,000,000, or (ii) (A) if Excess Availability is $100,000,000 or more and (B)
the amount of Net Cash Proceeds of such Disposition, when added to the Net Cash
Proceeds of all other such Dispositions of Borrowing Base Assets received by the
Borrower and its Restricted Subsidiaries since the date as of which the
Borrowing Base was determined in the Borrowing Base Report most recently
delivered under Section 6.02(h) or this Section 2.14(c) exceeds $30,000,000, the
Borrower shall deliver to the Administrative Agent a Borrowing Base Report
prepared taking into account such Disposition and shall make such mandatory
prepayments as may be required by Section 2.14(b) (and, if required by such
Section, provide Cash Collateral as therein set forth).


(d) Application of Payments. During any Cash Dominion Period, the
Administrative Agent shall apply the ledger balances in the Dominion Accounts as
of the end of a Business Day to the Obligations then outstanding at the
beginning of the next Business Day. If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of the
Borrower or other Loan Party and shall be made available to the Borrower or
other Loan Party, as applicable, upon request by the Borrower or such other Loan
Party. The Borrower and each Loan Party irrevocably waive the right to direct
the application of any payments or Collateral proceeds, and agree that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations then outstanding, in such manner as the
Administrative Agent deems advisable.


(e) Miscellaneous. No corresponding reduction in the Commitments shall
be required by reason of prepayments pursuant to this Section 2.14.


2.15 Security. All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.


2.16  Increase in Commitments.


(a) Request for Increase. After the Closing Date, provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may request an increase in the Aggregate Commitments
by an amount (for all such requests) not to exceed $500,000,000; provided that
the maximum aggregate number of such requests that the Borrower may make under
this Section is four. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond.
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
 


(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, the amount of the increase to which it agrees. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.


(c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”), and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Secretary or Assistant Secretary of such Loan Party certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and a certificate of a Responsible Officer certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Committed
Loans and Overadvance Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans and Overadvance Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Section.


(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.


2.17   Overadvances.


(a) Unless its authority has been revoked in writing by Required Lenders
the Administrative Agent may require Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrower to make the mandatory
prepayments required by Section 2.14(b), (i) when no other Event of Default is
known to Administrative Agent, provided that (A) no Overadvance may continue for
more than 30 consecutive days and no additional Overadvance Loans may be
required for at least five consecutive days following the termination
 
 
 
 
71

--------------------------------------------------------------------------------

 
 



of the preceding Overadvance, and (B) the Overadvance is not known by the
Administrative Agent to exceed 5.0% of the Borrowing Base; and (ii) regardless
of whether an Event of Default exists, if the Administrative Agent discovers an
Overadvance not previously known by it to exist, provided that from and after
the date of such discovery, the Overadvance (A) shall not be increased by more
than an amount equal to 2.5% of the Borrowing Base, and (B) does not continue
for more than 30 consecutive days; provided, however, that without the consent
of the Required Lenders, the aggregate amount of the Overadvance permitted under
this Section 2.17 at any time shall not exceed an amount that is equal to 5.0%
of the Borrowing Base.


(b) Overadvance Loans shall be made by the Lenders in accordance with each
Lender’s Applicable Percentage.


(c) In no event shall Overadvance Loans be required that would cause the Total
Outstandings to exceed the Aggregate Commitments. Any funding of an Overadvance
Loan or sufferance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby.


(d) Overadvance Loans shall accrue interest at the Base Rate plus the Applicable
Rate applicable to Base Rate Loans, and may not be converted into Eurodollar
Rate Loans. Overadvance Loans shall be payable on demand.


(e) In no event shall the Borrower or other Loan Party be deemed a beneficiary
of this Section 2.17 nor authorized to enforce any of its terms.


2.18   Protective Advances.


(a) The Administrative Agent shall be authorized, in its discretion, at any time
that any one or more of the conditions in Section 4.02 are not satisfied, to
make Base Rate Loans (“Protective Advances”) (i) up to an aggregate principal
amount, when taken together with the aggregate principal amount of Overadvance
Loans then outstanding, not to exceed 7.5% of the Borrowing Base, if the
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of Obligations
or (ii) to pay any other amounts chargeable to the Loan Parties under any Loan
Documents, including costs, fees and expenses, when the same shall become due;
provided that after giving effect to any Protective Advance, the Total
Outstandings shall not exceed the Aggregate Commitments. Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Administrative Agent risk participations in each Protective Advance in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Protective Advance, and each Lender shall transfer the amount of
its risk participation to the Administrative Agent, in immediately available
funds, within one Business Day after the Administrative Agent’s request
therefor. Required Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.




 
 
 
72

--------------------------------------------------------------------------------

 
 



(b) Protective Advances shall accrue interest at the Base Rate plus the
Applicable Rate that is applicable to Base Rate Loans and are not eligible to
convert into Eurodollar Rate Loans. Protective Advances shall be payable on
demand.


2.19 Settlement. To facilitate administration of the Loans, the Lenders and
the Administrative Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by the Borrower) that settlement among them
with respect to Swing Line Loans, Protective Advances and other Loans may take
place on a date determined from time to time by the Administrative Agent, which
shall occur at least weekly. On each settlement date, settlement shall be made
with each Lender in accordance with the Settlement Report delivered by the
Administrative Agent to the Lenders. Between settlement dates, the
Administrative Agent may in its discretion apply payments on Loans to Swing Line
Loans or Protective Advances, regardless of any designation by Borrower or any
provision herein to the contrary. Each Lender’s obligation to make settlements
with the Administrative Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied. If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swing Line Loan or Protective Advance may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from the
Administrative Agent a risk participation in each unpaid Swing Line Loan and in
each unpaid Protective Advance in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of each such Swing Line Loan and
each such Protective Advance and shall transfer the amount of such participation
to the Administrative Agent, in immediately available funds, within one Business
Day after the Administrative Agent’s request therefore. The provisions of this
Section 2.19 shall not limit the rights of the Swing Line Lender or the
obligations of the Lenders or the Borrower under Section 2.04.
 
2.20  Cash Collateral.


(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting Lender) .
If the Borrower fails to provide Cash Collateral in the amount and at the times
as required by this Agreement, the Lenders may (and shall upon direction of the
Administrative Agent) advance, as Base Rate Committed Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 4.02 are satisfied).






 
 
73

--------------------------------------------------------------------------------

 
 
 


(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c). If at any time the Administrative Agent determines
in good faith that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.20 or
Sections 2.03, 2.04, 2.05, 2.21 or 8.02 in respect of Letters of Credit, Swing
Line Loans or Protective Advances shall be held and applied to the satisfaction
of the specific L/C Obligations, Swing Line Loans, Protective Advances,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.20 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the Administrative Agent, L/C Issuer or Swing Line Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


2.21  Defaulting Lenders.


(a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:




 
74

--------------------------------------------------------------------------------

 








(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan, Letter of Credit or Protective Advance; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts then owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Advances
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Advances were made at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Advances owed to, all Lenders that
are not Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Advances owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii) Certain Fees. Each Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such
 
 
 
75

--------------------------------------------------------------------------------

 
 
 


fee that otherwise would have been required to have been paid to that Defaulting
Lender), and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).


(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, Swing Line Loans or Protective
Advances pursuant to Sections 2.03, 2.04 and 2.18, the “ Applicable Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit, Swing Line Loans and Protective Advances
shall not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Total Outstandings of that
non-Defaulting Lender.


(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and Overadvance
Loans and funded and unfunded participations in Letters of Credit, Swing Line
Loans and Protective Advances to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.21(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a) Payments Free of Taxes; Obligation to Withhold; Tax Payment. All payments
of Obligations by Loan Parties shall be made without deduction or withholding
for any Taxes, except as required by applicable Law. If applicable Law (as
determined by the Administrative Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding based on information and documentation


 
 
 
76

--------------------------------------------------------------------------------

 
 
 


provided pursuant to Section 3.01(f). If the Administrative Agent or any Loan
Party is required by the Code to withhold or deduct Taxes, including backup
withholding and withholding taxes, from any payment, then (i) the Administrative
Agent or such Loan Party, as applicable, shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that the Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. If the Administrative Agent or any Loan Party is required by any
applicable Law other than the Code to withhold or deduct Taxes from any payment,
then (A) the Administrative Agent or such Loan Party, as applicable, to the
extent required by applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (B) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.


(b) Payment of Other Taxes. Without limiting the foregoing, the Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable Law, or at the Administrative Agent's option, timely reimburse the
Administrative Agent for payment of, any Other Taxes.


(c) Tax Indemnification. The Borrower shall indemnify and hold harmless
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall indemnify and hold harmless the Administrative Agent against any amount
that a Lender or the L/C Issuer fails for any reason to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(d). The Borrower shall
make payment within 10 days after demand for any amount or liability payable
under this Section 3.01. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of any Recipient, shall be conclusive absent manifest error.


(d) Indemnification by the Lenders and L/C Issuers. Each Lender and L/C
Issuer shall indemnify and hold harmless, on a several basis, (i) the
Administrative Agent for and against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent the Borrower has not already paid
or reimbursed the Administrative Agent therefor and without limiting the
Borrower’s obligation to do so), (ii) the Administrative Agent and the Loan
Parties, as applicable, for and against any Taxes attributable to such Lender's
failure to maintain a Participant Register, and (iii) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such
 
 
 
 
77

--------------------------------------------------------------------------------

 
 



Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and L/C Issuer shall make payment within 10
days after demand for any amount or liability payable under this Section
3.01(d). A certificate as to the amount of such payment or liability delivered
to any Lender or L/C Issuer by the Administrative Agent shall be conclusive
absent manifest error.


(e) Evidence of Payments. If the Administrative Agent or a Loan Party pays
any Taxes pursuant to this Section 3.01, then upon request, the Administrative
Agent shall deliver to the Borrower or the Borrower shall deliver to the
Administrative Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to the Administrative Agent or the Borrower, as
applicable.


(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to the Borrower and the Administrative Agent properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent to enable them to determine whether such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in clauses
(i), (ii) and (iv) below) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.


Without limiting the foregoing, if the Borrower is a U.S. Person:


(i) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
the Borrower or the Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;


(ii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable;


(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN establishing an
 
 
 
 
78

--------------------------------------------------------------------------------

 
 
 


exemption from or reduction of U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;


(B)  executed originals of IRS Form W-8ECI;


(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to the Administrative Agent to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code ("U.S. Tax Compliance Certificate"), and (y) executed
originals of IRS Form W-8BEN; or


(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form satisfactory to Administrative Agent,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;


(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


(iv) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to the Borrower and
the Administrative Agent at the time(s) prescribed by Law and otherwise as
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for them to comply with
their obligations under FATCA and to determine that such Lender has complied
with its obligations under FATCA or to determine the


 
 
 
79

--------------------------------------------------------------------------------

 
 
 


amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), "FATCA" shall include any amendments made to FATCA after the date
hereof.


If any form or certification previously delivered by a Lender pursuant to this
Section expires or becomes obsolete or inaccurate in any respect, such Lender
shall promptly update the form or certification or notify the Borrower and the
Administrative Agent in writing of its inability to do so.


(g) Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, nor have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of a Lender or L/C Issuer. If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower agrees, upon request by the Recipient, to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient if the Recipient is
required to repay such refund to the Governmental Authority. Notwithstanding
anything herein to the contrary, no Recipient shall be required to pay any
amount to the Borrower if such payment would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall the
Administrative Agent or any Recipient be required to make its tax returns (or
any other information relating to its taxes that it deems confidential)
available to any Loan Party or other Person.


(h) Survival. Each party's obligations under Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by or replacement of a Lender or L/C Issuer, the termination of the
Commitments, and the repayment, satisfaction, discharge or full payment of any
Obligations.


3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of


 
 
 
80

--------------------------------------------------------------------------------

 
 



such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower, agree, upon demand from such Lender (with a copy
to the Administrative Agent), to prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.






 
81

--------------------------------------------------------------------------------

 








3.04   Increased Costs; Reserves on Eurodollar Rate Loans.


(a)  Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;


(ii) subject any Recipient to any Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b), (c) or (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Loan, Commitment, Letter
of Credit or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or


(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining (A) in the case of the foregoing clauses (i) and (iii) , any
Eurodollar Rate Loan or any Base Rate Loan determined by reference to LIBOR and
(B) in the case of the foregoing clause (ii), any Loan, or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
L/C Issuer or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the L/C Issuer or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
the L/C Issuer or other Recipient, the Borrower will pay to such Lender, the L/C
Issuer or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the L/C Issuer or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will to pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
 
 
 
82

--------------------------------------------------------------------------------

 
 



(c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower agrees to pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e) Reserves on Eurodollar Rate Loans. The Borrower agrees to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.


3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


 
 
 
83

--------------------------------------------------------------------------------

 
 
 

 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower agrees to also pay any customary administrative fees charged by
such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06  Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then, at the request of
the Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.


ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01 Conditions to Initial Credit Extension. The effectiveness of this
Agreement, and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder, are subject to satisfaction of the following
conditions precedent:


(a) The Administrative Agent’s and each Lender’s receipt of the following, each
of which shall be originals or telecopies or pdf or similar electronic copies
(followed promptly by originals) unless otherwise specified, and in the case of
documents delivered by the Borrower, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date
 
 
 
 
84

--------------------------------------------------------------------------------

 
 



(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:


(i)  executed counterparts of this Agreement;


(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least one Business Day prior to the Closing Date;


(iii) the Collateral Documents and any restatements or reaffirmations thereof,
executed by the Loan Parties party thereto, which, among other things, reaffirm
first priority Liens in the Collateral owned by the Loan Parties, together with:


(A) such Lien searches as the Administrative Agent shall have requested, and
such termination statements or other documents as may be necessary to confirm
that the Collateral is subject to no Liens in favor of any Persons (other than
the Liens securing the Obligations and the Liens permitted by Section 7.01);


(B) evidence of the establishment of each Dominion Account and related
lockboxes, together with fully-executed Deposit Account Control Agreements with
respect thereto; and


(C) except as provided for in Schedule 6.16, evidence that all other actions
necessary or, in the opinion of the Administrative Agent or the Lenders,
desirable to perfect and protect such Liens and the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken;


(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretary, assistant
secretary or manager of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is party;


(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed and in good
standing in the jurisdiction of its formation;


(vi) a satisfactory opinion of Davis Polk & Wardwell, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender;


(vii) a Borrowing Base Report (calculated as of a date not more than
twenty-eight (28) days prior to the Closing Date) demonstrating that, after
giving effect to any Credit Extensions made on the Closing Date, and the payment
by the Borrower of all fees and expenses incurred in connection herewith, (x)
Excess Availability shall not be less
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
 

 
than $150,000,000 and (y) the sum of (A) Excess Availability and (B) cash and
Cash Equivalents held in deposit accounts and securities accounts with the
Administrative Agent and over which the Administrative Agent has control shall
not be less than $250,000,000;


(viii) a certificate of a Responsible Officer of the Borrower as to the matters
set forth below in this clause (viii):


(A) attaching the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of February 28, 2013, and the related consolidated statements of
income or operations for such month and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended, and certifying that such statements (1) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (2) fairly present the
financial condition of the Borrower and its Subsidiaries, as of the date thereof
and their results of operations for the periods covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments;


(B) certifying that, after giving effect to any Credit Extensions made on the
Closing Date, the representations and warranties of the Borrower and the other
Loan Parties contained in Article V or in any other Loan Document are true and
correct as of the Closing Date except as disclosed in such certificate and
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct as of such earlier
date;


(C) certifying that, after giving effect to any Credit Extensions made on the
Closing Date, no Default or Event of Default shall exist;


(D) certifying that there shall not have occurred since December 31, 2012 any
event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect; and


(E)  certifying that the Loan Parties, on a consolidated basis, are Solvent;


(b) the Administrative Agent’s receipt of satisfactory policies or certificates
of insurance for the insurance carried by the Borrower and its Subsidiaries, all
in compliance with the Loan Documents;


(c)  the Closing Date shall have occurred on or before April 30, 2013;


(d) any fees and expenses of the Arrangers, the Administrative Agent and the
Lenders required to be paid on or before the Closing Date and invoiced at least
one Business Day prior to the Closing Date shall have been paid; and




 
 
86

--------------------------------------------------------------------------------

 
 
 

 
(e) all fees, charges and disbursements of counsel to the Administrative
Agent, including any local counsel, to the extent invoiced at least one Business
Day prior to or on the Closing Date, shall have been paid.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


Upon satisfaction of all the conditions specified in Section 4.01 as of the
Closing Date, the Existing Revolving Credit Agreement will be amended and
restated by this Agreement (with the Existing Letters of Credit being renewed
and continued) and all Liens securing obligations under the Existing Revolving
Credit Agreement shall be automatically continued.


4.02 Conditions to all Credit Extensions. The obligation of each Lender and the
L/C Issuer to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, before
and after giving effect to such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05(a) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a)(i), 6.01(a)(ii), 6.01(b) and 6.01(c), respectively.


(b) No Default shall exist or would result from such proposed Credit Extension,
or from the application of the proceeds thereof.


(c) Both before and after giving effect to such Credit Extension, Total
Outstandings shall not exceed the Borrowing Base.


(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b), and (c) have
been satisfied on and as of the date of the applicable Credit Extension.


 
 
 
87

--------------------------------------------------------------------------------

 
 

 
ARTICLE V.

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


5.02 Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is party or affecting such Person,
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.


5.03 Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization or other action by, or notice to or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.




5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.






 
88

--------------------------------------------------------------------------------

 








5.05   Financial Statements; No Material Adverse Effect.


(a) (i) The Audited Financial Statements, the audited consolidated balance sheet
of the Borrower and its Subsidiaries most recently delivered pursuant to Section
6.01(a)(i), the unaudited consolidated balance sheet of the Borrower and its
Restricted Subsidiaries most recently delivered pursuant to Section 6.01(a)(ii)
and, in each case, the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal year ended on the date
thereof, (ii) the unaudited consolidated balance sheet of the Borrower and its
Restricted Subsidiaries most recently delivered pursuant to Section 6.01(b), and
the related consolidated statements of income or operations for the fiscal
quarter ended on the date thereof and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended (the “Unaudited Quarterly Financial Statements”) and (iii) the
unaudited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries most recently delivered pursuant to Section 6.01(c), and the
related consolidated statements of income or operations for the month ended on
the date thereof and the related consolidated statements of income or operations
and cash flows for the portion of the Borrower’s fiscal year then ended (the
“Unaudited Monthly Financial Statements”), (A) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) fairly present the financial
condition of the Borrower and its Restricted Subsidiaries or Subsidiaries, as
applicable, as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (A) and (B) with
respect to the Unaudited Quarterly Financial Statements and the Unaudited
Monthly Financial Statements, to the absence of footnotes and to normal year-end
audit adjustments.


(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues (a) except as
disclosed on Schedule 5.06, that purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.


5.07 No Default. No Default exists or would be reasonably expected to result
from the incurring of any Obligations by the Borrower or from the grant or
perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral. Neither the Borrower nor any of its Subsidiaries is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.






 
89

--------------------------------------------------------------------------------

 






5.08 Ownership of Property; Liens. The Borrower and each Restricted
Subsidiary has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.


5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.


5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.


5.12  ERISA Compliance.


(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b) There are no pending or, to the best knowledge of the Borrower or any ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


 
 
 
90

--------------------------------------------------------------------------------

 
 

 
(c)  Except as would not reasonably be likely to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
the Borrower and each ERISA Affiliate have met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and to the
knowledge of the Borrower and any ERISA Affiliate, no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 , and all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by a Loan
Party in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except those created under the Collateral Documents. The Borrower has
no equity investments in any other Person other than those specifically
disclosed in Part (b) of Schedule 5.13.


5.14   Margin Regulations; Investment Company Act; Commodity Exchange Act.


(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, Swing Line Borrowing or drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.



(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.


(c)  The Borrower is a Qualified ECP Guarantor.


5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate,
 
 
 
 
91

--------------------------------------------------------------------------------

 
 
 


could reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


5.16 Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17 Intellectual Property; Licenses, etc. The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Restricted Subsidiary infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.18  Solvency. The Loan Parties, on a consolidated basis, are Solvent.


5.19  Collateral Documents.


(a) The provisions of each of the Collateral Documents are effective to create
in favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, a legal, valid and enforceable first priority security interest in all
right, title and interest of the Loan Parties in the Collateral described
therein. Financing statements have been filed in the offices in all of the
jurisdictions listed in the schedules to each Security Agreement executed by a
Loan Party.


(b) All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.


5.20 Common Enterprise . The operations of the Borrower and its
Subsidiaries require financing on a basis such that the credit supplied can be
made available from time to time to the Borrower and various of its
Subsidiaries, as required for the continued successful
 
 
 
 
92

--------------------------------------------------------------------------------

 
 
 


operation of the Borrower and its Subsidiaries as a whole. The Borrower has
requested the Lenders to make credit available hereunder primarily for the
purposes set forth in Section 6.11 and generally for the purposes of financing
the operations of the Borrower and its Subsidiaries. The Borrower and each of
its Subsidiaries expect to derive benefit (and the Board of Directors or other
similar governing body of the Borrower and each of its Subsidiaries has
determined that such Subsidiary may reasonably be expected to derive benefit),
directly or indirectly, from a portion of the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Borrower and each
of its Subsidiaries are enhanced by the continued successful performance of the
functions of the group as a whole. The Borrower acknowledges that, but for the
agreement by each of the Guarantors to execute and deliver the Guaranty, the
Administrative Agent and the Lenders would not have made available the credit
facilities established hereby on the terms set forth herein.


ARTICLE VI.

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:


6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower,


(i) a consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit,


(ii) if an MLP existed during such fiscal year, a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the


 
 
 
93

--------------------------------------------------------------------------------

 
 
 

 
Borrower and its Restricted Subsidiaries in accordance with GAAP, subject only
to the absence of footnotes, and


(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of such fiscal quarter, and the related consolidated statement of income
or operations for such fiscal quarter and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year for such statement
of income or operations, the corresponding portion of the previous fiscal year
for such statements of income or operations and cash flows and the balance sheet
as at the end of the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes,


(c) as soon as available, but in any event within 30 days after the end of each
month other than the last month of the first three quarters of any fiscal year
(but within 60 days after the last month in each fiscal year), a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of the end of
such month, and the related consolidated statement of income or operations for
such month and the related consolidated statements of income or operations and
cash flows for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding month
of the previous fiscal year for such statement of income or operations, the
corresponding portion of the previous fiscal year for such statements of income
or operations and cash flows and the balance sheet as at the end of the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Restricted Subsidiaries, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section 6.
02(e), the Borrower shall not be separately required to furnish such information
under clause (a), (b) or (c) above, but the foregoing shall not be in derogation
of the obligation of the Borrower to furnish the information and materials
described in clauses (a), (b) and (c) above at the times specified therein.


6.02 Certificates; Other Information. The Borrower shall deliver to
the Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:






 
94

--------------------------------------------------------------------------------

 






(a) concurrently with the delivery of the financial statements referred to
in Section 6 .01(a)(i), a certificate of its independent certified public
accountants certifying such financial statements;


(b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;


(c) within 30 days after the end of each fiscal year, an annual business plan
and budget of the Borrower and its Restricted Subsidiaries containing, among
other things, projections of the Borrower’s and its Restricted Subsidiaries’
consolidated results of operations, cash flow and Excess Availability for the
next fiscal year, in each case presented on an quarterly basis and in form,
scope and detail substantially similar to the annual business plan and budget
delivered to the Borrower’s board of directors (with the exception that the
materials delivered under this Section 6.02(c) shall be presented on a quarterly
basis);


(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors or audit committee of the board of directors (or
comparable board or committee) of any Loan Party by independent accountants in
connection with the accounts or books of such Loan Party, or any audit of any of
them;


(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
stockholders, partners or members of the Borrower or public investors in any
MLP, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party or any MLP may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;


(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;


(h) a Borrowing Base Report certified by a Responsible Officer of the Borrower
as fairly presenting the Borrowing Base as of the applicable dates set forth in
clauses (A) and (B) below and at such other times as the Administrative Agent
may request, together with a certificate from a Responsible Officer of the
Borrower substantially in the form of Exhibit E-2 (or such other form as shall
be acceptable to the Administrative Agent) as to certain matters relating to
storage, transportation and other charges, and if requested by the
Administrative
 
 
 
 
95

--------------------------------------------------------------------------------

 
 
 


Agent or any Lender, (i) a listing and aging of Eligible Accounts Receivable by
counterparty, and (ii) a schedule of inventory volumes and market values
calculated in accordance with Schedule 1.01A Methods:


(A) Monthly Reporting. The Borrower shall be required to deliver a Borrowing
Base Report within twelve (12) Business Days following the last day of each
month (including, without limitation, the month ended March 31, 2013) unless
clause (B) below applies. Each such monthly Borrowing Base Report shall be
prepared as of the last day of each calendar month; and


(B) Weekly Reporting. If Excess Availability is less than (i) twenty percent
(20%) of the Borrowing Base for a period of three consecutive Business Days (the
third such Business Day being herein referred to as the “Third Consecutive Day”)
or (ii) fifteen percent (15%) of the Borrowing Base at any time (the first such
day being herein referred to as the “First 15% Day”), then the Borrower shall be
required to deliver Borrowing Base Reports weekly. The first such Borrowing Base
Report required to be delivered pursuant to this clause (B) shall be prepared as
of the Friday preceding such Third Consecutive Day or the First 15% Day, as
applicable, and shall be delivered not later than the fourth (4th) Business Day
following such Third Consecutive Day or the First 15% Day, as applicable, and
the next Borrowing Base Report shall be prepared as of the next Friday that
occurs thereafter and shall be delivered not later than the fourth (4th)
Business Day after such Friday. The Borrower shall continue to deliver weekly
Borrowing Base Reports thereafter (each such Borrowing Base Report shall cover a
one-week period ending on a Friday and shall be delivered not later than fourth
(4th) Business Days thereafter), until Excess Availability is equal to or
greater than twenty percent (20%) of the Borrowing Base for 30 consecutive days;


provided that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the next
succeeding Business Day;


(i) so long as there shall be any Indebtedness outstanding under the Senior Note
Indenture, notice of the entry by the Borrower or any of its Subsidiaries into a
Credit Facility and the amount of Indebtedness incurred thereunder;


(j) notice of the entry by the Borrower or any of its Restricted Subsidiaries
into any Lender Swap Contract (promptly after the Borrower enters into any such
Lender Swap Contract), specifying the identity of the Lender Swap Provider, the
notional amount, the nature of the Lender Swap Contract and such other
information as the Administrative Agent reasonably may request;


(k) notice of the occurrence of any default, event of default, termination event
or other event under any Lender Swap Contract that after the giving of notice,
passage of time or both, would permit either counterparty to such Lender Swap
Contract to terminate early any or all trades relating to such contract, and the
liability, if any, of the Borrower or Restricted Subsidiary, as applicable, in
the event thereof;


 
 
 
96

--------------------------------------------------------------------------------

 
 
 
 




(l) notice of the entry by the Borrower or any of its Restricted Subsidiaries
into any Cash Management Agreement (promptly after the Borrower enters into any
such Cash Management Agreement), specifying the identity of the Cash Management
Bank, the nature of the Cash Management Agreement and such other information as
the Administrative Agent reasonably may request;


(m) concurrently with any notice provided to the Trustee under the Senior Note
Indenture, notice of the occurrence of a Default as therein defined; and


(n) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a), (b) or (c), or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section 6.02, the Administrative Agent shall promptly furnish a copy thereof to
each Lender pursuant to the procedures for notices and communications set forth
in Section 10.02.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively, “
Borrower Materials ”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do


 
 
 
97

--------------------------------------------------------------------------------

 
 
 


not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (i) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent and the Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”


6.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender of:


(a)  the occurrence of any Default;


(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;


(c) the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to any of the
Senior Notes Documents and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to any of
the Senior Notes Documents;


(d) the closure of any Refinery, or a cessation of a material portion of the
business activities of the Borrower and its Restricted Subsidiaries, taken as a
whole;


(e)  the occurrence of any ERISA Event;


(f) any material change in accounting policies or financial reporting practices
by the Borrower or any Restricted Subsidiary; and


(g) the election by any holder(s) of Convertible Senior Notes to convert any
such notes if the principal amount of Convertible Senior Notes held by such
holders, when added
 
 
 
 
98

--------------------------------------------------------------------------------

 
 



together with the principal amount of Convertible Senior Notes held by other
holders who have elected to convert, equals or exceeds $25,000,000.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04 Payment of Obligations. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.


6.05 Preservation of Existence, etc. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


6.06 Maintenance of Properties. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


6.07   Maintenance of Insurance.


(a) The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
at all times, at its expense, cause to be carried and maintained with reputable
insurers, insurance (including property insurance, liability insurance, business
interruption insurance, and workers’ compensation insurance) of the kinds and in
the amounts and with deductibles as are customarily maintained by prudent
companies in similar circumstances, carrying on similar businesses or having
comparable properties and reasonably acceptable to the Administrative Agent.


 
 
 
99

--------------------------------------------------------------------------------

 
 
 


(b) All insurance required to be maintained by the Loan Parties shall comply
with the following general requirements: (i) all insurance shall be written by
insurance companies that are rated in A.M. Best’s Key Insurance Rating Guide or
any successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of “A-” or better and a
financial rating of at least “VIII” or otherwise reasonably acceptable to the
Administrative Agent; (ii) business interruption insurance and property
insurance (other than workers’ compensation insurance, real property title
insurance, other property insurance that does not cover any Collateral and
employer’s liability insurance, and other than insurance covering costs of
compliance with the Agreed Order issued in 2000 by the Texas Commission on
Environmental Quality with respect to the El Paso refinery (the “Agreed Order
Coverage”)) shall name the Administrative Agent and the Lenders as
mortgagee/loss payees, as their respective interests may appear; (iii) with the
exception of the Agreed Order Coverage, each policy shall provide that (A) it
will not be cancelled except after not less than 30 days’ (but 10 days if for
non-payment of premium) prior written notice to the Administrative Agent; (B)
the interests of the Administrative Agent and the Lenders shall not be
invalidated or otherwise compromised by any act or negligence of, or breach of
representation or warranty by the Borrower or any Person having an interest in
the property and (C) such insurance is primary with respect to any other
insurance carried by or available to the Administrative Agent and/or any Lender;
and (iv) with the exception of the Agreed Order Coverage, insurers shall waive
their rights of subrogation, setoff, counterclaim, or other deduction, whether
by attachment or otherwise, against the Administrative Agent and the Lenders and
further the insurers shall waive any right to claim any premiums or commission
against the Administrative Agent or any Lender.


(c) The Borrower will notify the Administrative Agent and the Lenders at least
10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section 6.07.


(d) No provision of this Section 6.07 shall impose on the Administrative Agent
or Lenders any duty or obligation to verify the existence or adequacy of the
insurance coverage maintained by the Borrower or other Loan Parties, nor shall
the Administrative Agent or the Lenders be responsible for any representations
or warranties made by or on behalf of the Borrower to any insurance company or
underwriter. Any failure on the part of the Administrative Agent or the Lenders
to pursue or obtain the evidence of insurance required by this Section 6.07 from
the Borrower or other Loan Parties and/or failure of the Administrative Agent or
the Lenders to point out any non-compliance of such evidence of insurance shall
not constitute a waiver of any of the insurance requirements in this Section
6.07.


(e) Prior to the expiration dates of expiring policies, the Borrower shall
deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section 6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section 6.07.




 
 
 
100

--------------------------------------------------------------------------------

 
 



(f) All insurance proceeds or condemnation proceeds received by the Borrower,
any Restricted Subsidiary, or the Administrative Agent in respect of Collateral
shall be deposited in a Dominion Account in accordance with Section 6.14(b),
provided that so long as no Cash Dominion Period is in effect, if the proceeds
of any insurance claim, do not exceed $500,000, then such proceeds need not be
deposited into a Dominion Account.


(g) The Borrower, for itself and on behalf of each of its Restricted
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of a Default, as the
Borrower’s and each Restricted Subsidiary’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
policies of “all risk” insurance with respect to the Collateral, and for
endorsing the name of the Borrower and its Restricted Subsidiaries on any check
or other item of payment for the proceeds of such insurance.


6.08 Compliance with Laws and Contractual Obligations. The Borrower shall,
and shall cause each of its Restricted Subsidiaries to, comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property and all Contractual
Obligations, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.9 Books and Records. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.


6.10  Inspection Rights; Field Audits and Other Reports.


(a) The Borrower shall, and shall cause its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.


(b) The Administrative Agent may, from time to time as it may require subject to
the limitations set forth in the last sentence of this clause (b), conduct or
cause to be conducted a field audit and an inventory report with respect to
Inventory owned by one or more of the Loan
 
 
 
 
101

--------------------------------------------------------------------------------

 
 



Parties (an “Inventory Report”) (as used in this Section 6.10 the term “Report”
shall mean a field audit or an Inventory Report) at the expense of the Borrower;
provided that, on the date that a Report is requested by the Administrative
Agent (a “Report Request Date”),


(i) if Excess Availability then equals or exceeds 50% of the Borrowing Base, and
no Event of Default exists, (A) the Borrower shall not be required to pay for
any field audit if the Borrower has paid for a field audit that was requested
pursuant to this Section 6.10(b) during such fiscal year, and (B) the Borrower
shall not be required to pay for any Inventory Report if the Borrower has paid
for an Inventory Report that was requested pursuant to this Section 6.10(b)
during such fiscal year;


(ii) if Excess Availability equals or exceeds the greater of (i) 15% of the
Borrowing Base, or (ii) $60,000,000, but is less than 50% of the Borrowing Base,
and no Event of Default exists, (A) the Borrower shall not be required to pay
for any field audit if the Borrower has paid for two or more field audits that
were requested pursuant to this Section 6.10(b) during such fiscal year, and (B)
the Borrower shall not be required to pay for any Inventory Report if the
Borrower has paid for two or more Inventory Reports that were requested pursuant
to this Section 6.10(b) during such fiscal year; and


(iii) if Excess Availability is less than the greater of (i) 15% of the
Borrowing Base, or (ii) $60,000,000, and no Event of Default exists, (A) the
Borrower shall not be required to pay for any field audit if the Borrower has
paid for three or more field audits that were requested pursuant to this Section
6.10(b) during such fiscal year, and (B) the Borrower shall not be required to
pay for any Inventory Report if the Borrower has paid for three or more
Inventory Reports that were requested pursuant to this Section 6.10(b) during
such Fiscal Year;


provided, however, (A) unless the following clause (B) of this sentence is
applicable, the Administrative Agent shall request that a field audit of the
Collateral be conducted annually, twice per year, or three times per year, as
applicable, to the extent that the Borrower is required to pay for such field
audit pursuant to clauses (i), (ii) or (iii) above, and (B) beginning on June
30, 2013 and on a quarterly basis thereafter, if on the Report Request Date the
Consolidated Fixed Charge Coverage Ratio determined as of the most recent
month-end for which the Administrative Agent has received financial statements
pursuant to Section 6.01(c) or, with respect to the last month in a fiscal
quarter, as of the most recent fiscal quarter-end for which the Administrative
Agent has received financial statements pursuant to Section 6. 01(b), exceeds
1.25 to 1.00 and no Event of Default exists, (1) the Borrower shall not be
required to pay for any field audit if the Borrower has paid for two or more
field audits that were requested pursuant to this Section 6.10(b) during such
fiscal year, and (2) the Borrower shall not be required to pay for any Inventory
Report if the Borrower has paid for two or more Inventory Reports that were
requested pursuant to this Section 6.10(b) during such fiscal year.


For the avoidance of doubt, (i) with respect to any Report requested pursuant to
this Section 6.10(b), if an Event of Default exists on the applicable Report
Request Date, such Report shall be conducted at the expense of the Borrower; and
(ii) to the extent that the Borrower is not


 
 
 
102

--------------------------------------------------------------------------------

 
 
 


required to pay for a Report requested pursuant to this clause (b), such Report
shall be conducted at no expense to the Borrower; provided, however, that the
Administrative Agent agrees that no more than five field audits shall be
conducted in any fiscal year and no more than five Inventory Reports shall be
obtained in any fiscal year, exclusive in each case of any Reports requested on
a Report Request Date during which an Event of Default exists.


(c) In addition to the Reports described in Section 6.10(b), at any time that
the Borrower elects for the Eligible Lubricants Inventory component of the
Borrowing Base to be determined by reference to the net orderly liquidation
value thereof as set forth in clause (iv) of the definition of “Borrowing Base”,
the Administrative Agent shall be permitted to obtain, at the expense of the
Borrower, an appraisal of the Eligible Lubricants Inventory included in the
Borrowing Base (an “Eligible Lubricants Inventory Appraisal”), provided, that,
the Administrative Agent agrees that no more than two Eligible Lubricants
Inventory Appraisals shall be conducted in any fiscal year.


(d) In addition to the Reports and appraisals described in Section
6.10(b) and Section 6.10(c), in the event a Loan Party makes an Acquisition and
seeks to include assets acquired in connection with such Acquisition (the
“acquired assets”) in the Borrowing Base, the Administrative Agent may require
(and shall require to the extent that the purchase price of, or allocated to,
such acquired assets (which assets are Collateral) is $50,000,000 or more), as a
condition to including such assets in the Borrowing Base, a satisfactory field
report and appraisal of such assets to be conducted at the expense of the
Borrower. If such field report or appraisal is required by the Administrative
Agent, then unless otherwise agreed by the Administrative Agent, until such time
as such field report and appraisal are complete, the acquired assets will not
constitute Eligible Accounts Receivable, Eligible Refinery Hydrocarbon
Inventory, Eligible In-Transit Crude Oil or Eligible Lubricants Inventory.


6.11 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions to repay Indebtedness of the Borrower and its Restricted
Subsidiaries, including Senior Notes Indebtedness, for working capital and
capital expenditures, and for other general corporate purposes not in
contravention of any Law or of any Loan Document.


6.12  Guarantors; Additional Security Agreements.


(a) The Borrower shall notify the Administrative Agent at the time that any
Person becomes a Restricted Subsidiary, and promptly thereafter (and in any
event within 30 days), cause each Restricted Subsidiary that is organized under
the laws of any State in the United States of America that (i) has total assets
with a book value of $5,000,000 or more or (ii) executes a guaranty agreement
with respect to the Borrower’s obligations under any other Indebtedness for
borrowed money, to (x) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, and (y) deliver to the
Administrative Agent such certificates of resolutions or other action,
incumbency certificates and/or other certificates of officers of such Person as
the Administrative Agent may require evidencing the identity, authority and
capacity of each officer thereof authorized to act in connection with this
Agreement and the other Loan


 
 
 
103

--------------------------------------------------------------------------------

 
 
 


Documents to which such Person is party, and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and such opinions of counsel
(including opinions as to the legality, validity, binding effect and
enforceability of such documentation) as the Administrative Agent requires, all
in form, content and scope reasonably satisfactory to the Administrative Agent.


(b) The Borrower shall cause each Person that becomes a Restricted Subsidiary
and is organized under the laws of any state in the United States of America
which (i) is obligated to enter into a Guaranty under clause (a) above or (2)
executes a security agreement granting Liens (other than Liens on Equity
Interests in MLP Subsidiaries securing Guarantees permitted under Section
7.03(o)) on any of its property to secure Borrower’s obligations under any
other Indebtedness for borrowed money to promptly (x) execute and deliver to the
Administrative Agent Collateral Documents and such financing statements and
other documents and instruments related thereto as the Administrative Agent or
the Required Lenders may require, and (y) deliver to the Administrative Agent
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of officers of such Person as the Administrative Agent may
require evidencing the identity, authority and capacity of each officer thereof
authorized to act in connection with this Agreement and the other Loan Documents
to which such Person is party, and such other documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and such opinions of counsel (including opinions as
to the legality, validity, binding effect and enforceability of such
documentation) as the Administrative Agent requires, all in form, content and
scope reasonably satisfactory to the Administrative Agent.


(c) The Borrower will cause all of the Borrower’s and the Guarantors’ personal
property and assets to the extent of a type constituting Collateral to be
subject at all times to perfected Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of Collateral
Documents as the Administrative Agent shall reasonably request, subject in any
case to Liens permitted under Section 7.01. The Liens on Collateral securing the
Obligations shall be first priority Liens, subject in any case only to Liens
permitted under Section 7.01.


(d) In furtherance of the foregoing provisions of this Section 6.12, in
connection with property that becomes property owned by the Borrower or any
Restricted Subsidiary after the Closing Date, if a Lien on such property is
required by Section 6.12(c), the Borrower shall deliver and shall cause each of
its Restricted Subsidiaries to deliver such documentation as the Administrative
Agent may deem necessary or desirable in connection with the creation of such
Lien, including security agreements, UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of the grantor of
liens, favorable opinions of counsel (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s Liens
thereunder) and other items of the types required to be delivered by the Loan
Parties on the Closing Date, all in form, content and scope reasonably
satisfactory to the Administrative Agent.




 
 
104

--------------------------------------------------------------------------------

 
 
 



(e) Notwithstanding anything to the contrary in this Agreement, (i) as long as
Navajo Convenient Stores Co., LLC has total assets with a book value of less
than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute Collateral Documents, and (ii)
with respect to each Contango Subsidiary that is a borrower under a Contango
Credit Facility, (x) as long as such Contango Subsidiary has not guaranteed any
Indebtedness or other obligation of any other Person (except a Contango Credit
Facility), such Contango Subsidiary shall not be required to become a Guarantor,
and (y) so long as such Contango Subsidiary has not granted Liens on any of its
assets other than Liens to secure obligations under such Contango Credit
Facility as permitted by Section 7.01(o), such Contango Subsidiary shall not be
required to grant a Lien on its assets to secure the Obligations or enter into
any Collateral Documents.


(f) This Agreement and the other Loan Documents shall not require the creation
or perfection of Liens in particular properties or assets if and for so long as,
in the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Borrower, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.


6.13 Landlord and Storage Agreements. The Borrower shall, and shall cause
its Restricted Subsidiaries to, provide to the Administrative Agent, promptly
after execution thereof, copies of all material storage, pipeline and similar
agreements and material amendments and modifications thereto, between the
Borrower or any Restricted Subsidiary and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns or operates any premises or facility
where any Borrowing Base Assets having a market value determined in accordance
with Schedule 1.01A Methods in excess of $2,000,000 are located.


6.14  Dominion Accounts.


(a) The Borrower and the other Loan Parties shall maintain such Dominion
Accounts as the Administrative Agent shall request in its reasonable discretion
pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative Agent. The Borrower shall obtain an agreement (in form and
substance reasonably satisfactory to the Administrative Agent) from each lockbox
servicer and Dominion Account bank, establishing the Administrative Agent’s
control over and Lien on the lockbox or Dominion Account, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges incurred in connection with such lockbox or other
account. If a Dominion Account is not maintained with Bank of America, the
Administrative Agent may require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. Neither the
Administrative Agent nor any Lender assumes any responsibility to the Borrower
or any other Loan Party for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction




 
 
105

--------------------------------------------------------------------------------

 
 
 


or release with respect to any checks, drafts, or other items of payment payable
to the Borrower or such other Loan Party accepted by any bank.


(b) The Borrower and other Loan Parties shall request in writing, and otherwise
take such steps as may be reasonably necessary to direct, that all payments on
accounts (as defined in the UCC) and all proceeds of Collateral (except as
provided in Section 6.07(f)) are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If the Borrower or any other Loan Party
receives cash or checks, drafts, or other items of payment payable to it with
respect to any account (as defined in the UCC) or in respect of Collateral
(except as provided in Section 6.07(f)), it shall hold same in trust for the
Administrative Agent, for the benefit of the Lenders, and promptly (but not
later than the next Business Day) deposit same into the applicable Dominion
Account. Subject to Section 2.14(d), all amounts in the Dominion Accounts shall
be automatically transferred to such account or accounts as the Borrower may
designate from time to time not later than the close of business on each
Business Day.


(c) The Borrower and the other Loan Parties shall take all actions necessary to
establish the Administrative Agent’s control over each deposit account (other
than accounts used exclusively for payroll, payroll taxes or employee benefits
and such other accounts as the Administrative Agent may in its reasonable
judgment determine that the costs of establishing such control shall be
excessive in view of the benefits to be obtained by the Lenders therefrom). The
Borrower or applicable Loan Party shall promptly notify the Administrative Agent
of any opening or closing of a deposit account.


(d) Notwithstanding the foregoing or anything to the contrary herein, upon the
reasonable request of the Borrower, (x) exceptions to this Section 6.14 and
Section 2.14(d) may be granted at the discretion of the Administrative Agent to
take into account operational needs of the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (y) to the extent that any
deposit accounts are acquired by a Loan Party in connection with an Acquisition
permitted by Section 7.02, compliance with the provisions of the first sentence
of Section 6.14(b) and the provisions of Section 6.14(c) shall be completed no
later than the date that is 30 days after the consummation of such Acquisition
(or such later date as the Administrative Agent shall agree).


6.15 Further Assurances. Promptly upon request by the Administrative Agent or
the Required Lenders, the Borrower shall (and shall cause any of its Restricted
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, assignments, estoppel certificates, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the


 
 
 
106

--------------------------------------------------------------------------------

 
 
 


Administrative Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Lenders under any Loan Document or under any other document
executed in connection therewith.


6.16 Post-Closing Actions. The Borrower shall, and shall cause each of its
applicable Subsidiaries to, complete each of the actions described on Schedule
6.16 as soon as commercially reasonable and by no later than the date set forth
in Schedule 6.16 with respect to such action or such later date to which the
Administrative Agent may reasonably agree.


ARTICLE VII.

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:


7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)  Liens pursuant to any Loan Document;


(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;


(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;


(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;




 
 
107

--------------------------------------------------------------------------------

 
 
 


(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;


(j) Subject to the provisions of the Deposit Account Control Agreements, Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower, (ii)
the Borrower (or applicable Restricted Subsidiary) maintains (subject to such
right of set off) dominion and control over such account(s), and (iii) such
deposit account is not intended by the Borrower, any Guarantor or any Restricted
Subsidiary to provide cash collateral to the depository institution;


(k) Liens on cash, Cash Equivalents and fixed assets securing obligations of the
Borrower or its Restricted Subsidiaries pursuant to Swap Contracts for commodity
swap transactions not to exceed $150,000,000 in the aggregate at any time (after
deducting the available amount of Letters of Credit posted in support of such
Swap Contracts), provided that (i) such cash and Cash Equivalents are held in
accounts segregated from any cash, Cash Equivalents and other assets
constituting Collateral and (ii) the Administrative Agent shall be given the
opportunity, prior to the granting of any such Lien on fixed assets, to require
that such Lien on fixed assets be subject to an intercreditor agreement
regarding access to Collateral reasonably satisfactory to the Administrative
Agent;


(l) statutory Liens securing First Purchase Crude Payables arising in the
ordinary course of business which are not overdue for a period of more than 30
days (other than up to $2,000,000 in the aggregate of such First Purchase Crude
Payables which may be overdue for a period of more than 30 days) or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;


(m) the interests of E.I. DuPont de Nemours and Company (“DuPont”) under the
Ground Lease between DuPont (executed by DuPont on June 29, 2005) and Western
Refining Company, L.P. (executed by Western Refining Company, L.P. on June 27,
2005);


(n) Liens on assets (other than assets constituting Collateral) securing
Indebtedness in an aggregate principal amount not to exceed $25,000,000
permitted by Section 7.03(j);
 
 
 
 
108

--------------------------------------------------------------------------------

 
 



(o) Liens on Inventory, accounts receivable and related personal property
intangible assets of the Contango Subsidiary and Liens on the Equity Interests
in the Contango Subsidiary securing Indebtedness permitted by Section 7.03(m),
provided that (i) such assets are not commingled with any Borrowing Base Assets,
and (ii) no proceeds of such assets shall be commingled with proceeds of any
Borrowing Base Assets or any Eligible Cash;


(p) “protective” Liens granted in connection with sales permitted hereunder that
are intended to be “true sales”, or bailment, storage or similar arrangements in
which a counterparty holds title to the assets that are the subject of such
transaction, including liens granted by the Borrower or a Restricted Subsidiary
to the counterparty in a Structured Hydrocarbon Supply Arrangement, which Liens
are intended to protect such counterparty in the event that such transaction is
recharacterized as a secured financing and attach only to the assets that are
subject of such transaction; provided that (x) no assets encumbered by such
Liens are commingled with any Borrowing Base Assets, and (y) (1) no proceeds of
sales of such assets are comingled with proceeds of sales of Borrowing Base
Assets or any Eligible Cash, and (2) the obligations secured by such Liens on
Accounts or Inventory sold by the Borrower or a Restricted Subsidiary to a
counterparty may not exceed $100,000,000 in the aggregate at any time;


(q) precautionary UCC financing statements made in respect of (i) consignments,
provided that none of the property covered by such UCC financing statements may
be commingled with any Borrowing Base Assets and none of the proceeds of sales
of such property shall be commingled with the proceeds of Borrowing Base Assets
or any Eligible Cash, or (ii) operating leases;


(r) Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided that such Liens do not encumber any assets other than the
catalyst and the related metals and proceeds of the foregoing;


(s) Liens securing Indebtedness permitted under Section 7.03(l), provided that
such Liens cover only (i) unearned premiums or dividends, (ii) loss payments
which reduce the unearned premiums, subject however, in the case of Collateral,
to the interests of the Administrative Agent as mortgagee or loss payee and
(iii) any interest in any state guarantee fund relating to any financed policy;


(t) Liens on assets (other than assets constituting Collateral) securing
Indebtedness permitted by Section 7.03(p); and


(u) Liens on Equity Interests in MLP Subsidiaries securing Guarantees permitted
under Section 7.03(o).


7.02   Investments. Make or hold any Investments, except:


(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of Cash Equivalents;
 
 
 
 
109

--------------------------------------------------------------------------------

 
 



(b) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $3,000,000 at any
time outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;


(c) Investments in a wholly-owned Restricted Subsidiary that is already a
Guarantor prior to the making of such Investment;


(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)  Guarantees permitted by Section 7.03;


(f) Investments in non-wholly-owned Restricted Subsidiaries and in Permitted
Joint Ventures, provided that (i) no Default exists at the time of or as a
result of any such Investment, (ii) the dollar amount of such Investments made
during any fiscal year shall not exceed $20,000,000 (and any portion of such
permitted amount that is not expended for Investment pursuant to this paragraph
in the fiscal year for which it is permitted, may be carried over for
expenditure as an Investment pursuant to this paragraph in the next following
fiscal year and successive fiscal years), (iii) the aggregate dollar amount of
all Investments made pursuant to this paragraph during the term of this
Agreement may not exceed $80,000,000, and (iv) the Borrower delivers to the
Administrative Agent on or before the date on which it or any of its Restricted
Subsidiaries consummates such Investment a certificate of a Responsible Officer
of the Borrower, in form reasonably satisfactory to the Administrative Agent,
certifying as to compliance with clauses (i) through (iii) above and attaching
calculations demonstrating that after giving effect to such Investment, Excess
Availability shall be equal to or greater than the greater of (A) 15% of the
Borrowing Base or (B) $50,000,000;


(g) extensions of credit described in Schedule 7.02 through and including the
maturity date thereof, but not any increases or renewals;


(h) subject to Sections 7.14, Investments in MLP Subsidiaries to the extent
permitted by Section 7.03(o) or Section 7.05(a)(vii);


(i) Investments in Contango Subsidiaries in an aggregate amount outstanding at
any time for all such Investments not to exceed $25,000,000;


(j) Acquisitions not otherwise described in Subsections 7.02(a) through 7.02(i)
above meeting the following criteria:


(i) immediately before and after the consummation of such Acquisition, no
Default or Event of Default shall have occurred and be continuing or would
result from such Investment, and the representation and warranty contained in
Section 5.14(a) shall be true both before and after giving effect to such
Investment;
 
 
 
 
110

--------------------------------------------------------------------------------

 
 
 



(ii) (A) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
(B) (1) the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States and (2) the assets of such Person
are located in the United States (other than a de minimis amount of assets in
relation to the total assets of such Person);


(iii) upon the consummation of any Acquisition of Equity Interests of any
Person, such Person shall promptly (and in any event no later than thirty (30)
days after consummation of the Acquisition (or such other period as the
Administrative Agent may agree)) comply with the documentation requirements of
Section 6.12, as applicable;


(iv) the Borrower delivers to the Administrative Agent on or before the date on
which it or any of its Restricted Subsidiaries consummates such Acquisition a
certificate of a Responsible Officer of the Borrower, in form reasonably
satisfactory to the Administrative Agent, certifying that no Default exists
immediately before, or would result from, the making of such Acquisition and
attaching calculations:


(A) (1) demonstrating Excess Availability equal to or greater than the greater
of (x) 17.5% of the Borrowing Base, or (y) $100,000,000, on the date of such
Acquisition and at all times during the thirty (30) day period preceding the
making of such Acquisition, calculated on a pro forma basis as if such
Acquisition had been made at the beginning of such thirty (30) day period and
(2) demonstrating that the Consolidated Fixed Charge Coverage Ratio, as of the
most recent month end for which financial statements have been delivered
pursuant to Section 6.01(c) or, with respect to the last month in a fiscal
quarter, the most recent fiscal quarter-end for which financial statements have
been delivered pursuant to Section 6.01(b), is greater than 1.00 to 1.00,
calculated on a pro forma basis as if such Acquisition had been made at the
beginning of the twelve-month period for which the Consolidated Fixed Charge
Coverage Ratio is calculated, or


(B) demonstrating Excess Availability equal to not less than 30% of the
Borrowing Base on the date of such Acquisition and at all times during the
thirty (30) day period preceding the making of such Acquisition, calculated on a
pro forma basis as if such Acquisition had been made at the beginning of the
thirty (30) day period;


Such calculations (1) shall be reasonably detailed based on pro forma financial
statements prepared in accordance with Regulation S-X, (2) shall, in the case of
projections, be performed using methodologies that are reasonably acceptable to
the Administrative Agent, and (3) shall be accompanied by a certification of a
Responsible Officer that such pro forma financial statements were prepared in
accordance with Regulation S- X and that such projections were based on
assumptions believed by the Borrower in good faith to be reasonable; and


(k) Other Investments (other than Acquisitions) not exceeding $50,000,000 in
the aggregate during the term of this Agreement.
 
 
 
 
111

--------------------------------------------------------------------------------

 
 



7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)  Indebtedness of the Loan Parties under the Loan Documents;


(b) Indebtedness of the Borrower under the Senior Secured Notes and the Senior
Notes Documents in an aggregate principal amount not to exceed at any time the
Maximum Amount, and any refinancings, renewals or extensions of all or any part
thereof, provided that (i) the amount of Indebtedness is not increased at the
time of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, renewal, or extension,
(ii) the maturity date of such refinancing, renewing or extending Indebtedness
(“Refinancing Indebtedness”) is no earlier than the date that is 90 days after
the Maturity Date and the average life to maturity of such Refinancing
Indebtedness is at least equal to the average life to maturity of the
Indebtedness being refinanced, renewed or extended (“Refinanced Indebtedness”)
and (iii) the material terms (other than pricing and yield) of such Refinancing
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith are not, in the aggregate, less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness;


(c) Guarantees of the Borrower or any Guarantor in respect of other Indebtedness
otherwise permitted under this Section 7.03 of the Borrower or any Guarantor;


(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under (i) any Swap Contract entered into in the
ordinary course of business of the Borrower and its Restricted Subsidiaries
consisting of transactions for the purchase, sale or exchange of Hydrocarbons of
the types used or produced in the ordinary course of operations of the Borrower
and its Restricted Subsidiaries, and (ii) any other Swap Contract, provided that
in the case of this clause (ii) such obligations are (or were) entered into in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower and its Restricted Subsidiaries, or
changes in the value of securities issued by the Borrower and its Restricted
Subsidiaries, and not for purposes of speculation or taking a “market view;” and
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(e) Indebtedness of the Borrower or any Guarantor in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $200,000,000;


(f) obligations of Western Refining Company, L.P. under the Ground Lease
described in Section 7.01(m) and under the Sulfuric Acid Regeneration and Sulfur
Gas Processing Agreement between E.I. DuPont de Nemours and Company and Western
Refining Company, L.P. executed in connection therewith;






 
112

--------------------------------------------------------------------------------

 


 


(g) Indebtedness of the Borrower or a Restricted Subsidiary owed to the Borrower
or to a Guarantor, provided that such Indebtedness (i) constitutes Collateral
upon which the Administrative Agent has a perfected first priority Lien to
secure the Obligations, and (ii) is otherwise permitted under the provisions of
Section 7.02;


(h) unsecured Indebtedness of the Borrower provided that the aggregate principal
amount of all such Indebtedness at any one time outstanding shall not exceed (i)
$2,000,000,000 or (ii) such amount greater than $2,000,000,000 that would cause
the Consolidated Leverage Ratio to be no greater than 2.50:1.00 at the time such
Indebtedness is incurred, provided further, that (A) the material terms (other
than pricing and yield) of such Indebtedness or of any agreement entered into or
of any instrument issued in connection therewith are not, in the aggregate, less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of the Loan Documents, (B) the weighted average life of any such
Indebtedness incurred shall be no earlier than the date that is six months after
the Maturity Date (other than with respect to up to $100,000,000 of such
Indebtedness in the aggregate) and (C) any such Indebtedness owing to a
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms acceptable to the Administrative Agent;


(i) unsecured Indebtedness of the Borrower under the Convertible Senior Notes in
an aggregate principal amount not to exceed $215,450,000, and any refinancings,
renewals or extensions of all or any part thereof, provided that (i) the amount
of Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a premium or other amount paid, and fees
and expenses incurred, in connection with such refinancing, renewal, or
extension, and (ii) the maturity date of such refinancing, renewing or extending
Indebtedness (“Convertible Senior Note Refinancing Indebtedness”) is no earlier
than the date that is 90 days after the Maturity Date and the average life to
maturity of such Convertible Senior Note Refinancing Indebtedness is at least
equal to average life to maturity of the Indebtedness being refinanced;


(j) Indebtedness of the Borrower or any Guarantor in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding, which may be unsecured
or may be secured by Liens on assets other than Collateral;


(k) Indebtedness of the Borrower or any Guarantor which has been subordinated to
the Obligations on terms acceptable to the Administrative Agent;


(l) Indebtedness of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $15,000,000;


(m) (i) Indebtedness of the Contango Subsidiary incurred to finance its
participation in contango market opportunities with respect to Hydrocarbons not
to exceed an aggregate principal amount of $100,000,000 at any time outstanding,
and (ii) Indebtedness in the form of Guarantees of the Borrower and any
Guarantor in respect thereof;


 
 
 
113

--------------------------------------------------------------------------------

 
 



(n) Indebtedness in connection with a sale-leaseback transaction involving a
catalyst necessary or useful for the operation of refinery assets of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding;


(o) Guarantees incurred by the Borrower or any Restricted Subsidiary in respect
of Indebtedness of MLP Subsidiaries under one or more MLP Credit Facilities,
provided, that such Guarantees shall be (i) unsecured (other than by the pledge
of Equity Interests in MLP Subsidiaries), (ii) subordinated to the Obligations
on terms acceptable to the Administrative Agent and (iii) in an amount not to
exceed in the aggregate the greater of (A) $200,000,000 and (B)  5.0% of
Consolidated Total Assets (measured at the time of incurrence); and


(p) Indebtedness of the Borrower or any Guarantor secured by Liens on assets
other than Collateral, provided, that (i) on a pro forma basis after giving
effect to the incurrence of such Indebtedness, the Secured Leverage Ratio shall
be no greater than 1.25:1.00, (ii) before and after giving effect to the
incurrence of such Indebtedness, no Default exists, (iii) the weighted average
life of any such Indebtedness incurred shall be no earlier than the date that is
six months after the Maturity Date, (iv) the holders of such Indebtedness, or a
duly authorized agent on their behalf, agree in writing to be bound by an
intercreditor agreement regarding access to the Collateral reasonably
satisfactory to the Administrative Agent and (v) the material terms (other than
pricing and yield) of such Indebtedness or of any agreement entered into or of
any instrument issued in connection therewith are not, in the aggregate, less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of the Loan Documents.


7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, except that, so long as no Default
exists or would result therefrom:


(a) the Borrower may merge with any other Person, provided that the Borrower
shall be the continuing or surviving Person;


(b) any Restricted Subsidiary may merge with (x) the Borrower, subject to clause
(a) above, and (y) any one or more other Restricted Subsidiaries; provided that
if a Guarantor is a party to a merger referred to in this clause (y), the
continuing or surviving Person shall be a Guarantor; and


(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, then the transferee must either be the Borrower or a
Guarantor.


In addition to and without limiting the foregoing provisions, (A) the Borrower
shall not reincorporate or reorganize outside of the United States or any state
thereof (including the District of Columbia), and (B) the Borrower shall not
permit any MLP Subsidiary to merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:


 
 
 
114

--------------------------------------------------------------------------------

 
 
 



(i) any MLP Subsidiary may merge with any one or more other MLP Subsidiaries;
and


(ii) any MLP Subsidiary may consolidate or merge with another corporation or
entity, and a Person may consolidate with or merge into any MLP Subsidiary,
provided that (x) the MLP Subsidiary shall be the ultimate surviving entity, and
(y) the surviving entity shall be after the merger a Solvent corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia.


7.05  Dispositions.


(a) Make any Disposition or enter into any agreement to make any
Disposition, except that, subject to the terms of Section 7.05(b), the following
shall be permitted:


(i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;


(ii)  Dispositions of Inventory in the ordinary course of business;


(iii)  Leases of property (other than Collateral) in the ordinary course of
business;


(iv) Dispositions of equipment or real property to the extent that replacement
property is acquired substantially contemporaneously with such Disposition;


(v) Dispositions of property by the Borrower or any Restricted Subsidiary to the
Borrower or to a wholly-owned Restricted Subsidiary; provided that if the
transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;


(vi)  Dispositions permitted by Section 7.04;


(vii) Transfers of assets (other than Collateral and other than any Refinery) to
an MLP; provided that the Borrower and its Restricted Subsidiaries shall not
transfer assets to an MLP which generate income that is not “qualifying income”,
within the meaning of section 7704(d) of the Code, in excess of $50,000,000 in
the aggregate (such income to be calculated as of the most recent four fiscal
quarter period end for which financial statements have been delivered pursuant
to Section 6.01(a) or Section 6.01(b), as applicable) during the term of this
Agreement;


(viii) Dispositions of other property in connection with scheduled turnarounds,
maintenance and equipment and facility updates;




 
 
115

--------------------------------------------------------------------------------

 
 
 

 
(ix) Dispositions of Hydrocarbons in connection with any Structured Hydrocarbon
Supply Arrangement;


(x) Dispositions by the Borrower and its Restricted Subsidiaries of property not
otherwise described above; provided that at the time of such Disposition, no
Default shall exist or would result from such Disposition;


(xi)  Dispositions by the Borrower of Logistics Assets; and


(xii) Disposition of the Bloomfield Refinery (or any assets constituting part of
the Bloomfield Refinery);


provided that (A) each Disposition described in this Section 7.05(a) (other than
a Disposition of assets to a Loan Party) (i) shall be for fair market value, and
(ii) in the case of a Disposition of Collateral (other than a Disposition in the
ordinary course of business or in the case of Dispositions pursuant to clauses
(xi) and (xii)), shall be for 100% cash; (B) to the extent a mandatory
prepayment of any Senior Notes Indebtedness is required by any Senior Notes
Documents as result of such Disposition, the Borrower shall make such mandatory
prepayments;
(C) in the case of a Disposition of Borrowing Base Assets to which Section
2.14(c) applies, the Borrower shall comply with the terms of such Section; and
(D) all payments with respect to a Disposition of Collateral are deposited in a
Dominion Account to the extent required by Section 6.14(b).


(b) Notwithstanding anything to the contrary set forth in this Section 7.05,
neither the Borrower nor any Restricted Subsidiary shall Dispose of any Refinery
other than as permitted under Section 7.05(a)(xii).


7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:


(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Restricted
Subsidiary (provided that the aggregate amount of such payments to Persons other
than Loan Parties shall not exceed $5,000,000 per fiscal year), ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;


(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;


 
 
 
116

--------------------------------------------------------------------------------

 



(d) the Borrower and the Restricted Subsidiaries may make Restricted
Payments, provided that Borrower delivers to the Administrative Agent, on or
before the date on which each such Restricted Payment is to be made (or, in the
case of dividends of the Borrower, declared), a certificate of a Responsible
Officer of the Borrower, in form satisfactory to the Administrative Agent,
certifying that no Default exists immediately before, or would result from, the
making of such Restricted Payment on such date and attaching calculations:


(i) (A) demonstrating Excess Availability equal to or greater than the greater
of (x) 20% of the Borrowing Base or (y) $100,000,000, on the date that such
Restricted Payment is made (or, in the case of dividends of the Borrower,
declared) and at all times during the thirty (30) day period preceding the
making (or declaration, as applicable) of such Restricted Payment calculated on
a pro forma basis as if such Restricted Payment had been made at the beginning
of such thirty (30) day period and (B) demonstrating that the Consolidated Fixed
Charge Coverage Ratio, as of the most recent month-end for which financial
statements have been delivered pursuant to Section 6.01(c) or, with respect to
the last month in a fiscal quarter, the most recent fiscal quarter-end for which
financial statements have been delivered pursuant to Section 6.01(b), is in an
amount greater than 1.10 to 1.00, calculated on a pro forma basis as if such
Restricted Payment had been made at the beginning of the twelve-month period for
which the Consolidated Fixed Charge Coverage Ratio is calculated, or


(ii) demonstrating Excess Availability equal to not less than 30% of the
Borrowing Base on the date that such Restricted Payment is made (or, in the case
of dividends of the Borrower, declared) and at all times during the thirty (30)
day period preceding the making (or declaration, as applicable) of such
Restricted Payment calculated on a pro forma basis as if such Restricted Payment
had been made at the beginning of such thirty (30) day period;


and provided further that (A) the Borrower shall notify the Administrative Agent
when any dividend is declared, (B) the Administrative Agent shall be entitled to
reserve against the obligation of the Borrower to pay such dividend, and (C)
such dividend shall be paid within forty-five (45) days of declaration;


(e) the Borrower may repurchase shares of its common stock pursuant to one or
more stock repurchase programs established by the Borrower; provided, that (i)
the aggregate amount paid in respect of all such common stock so repurchased
does not exceed $150,000,000 during the term of this Agreement and (ii) the
Borrower delivers to the Administrative Agent, on or within ninety (90) days
prior to the date on which each such repurchase is made, a certificate of a
Responsible Officer of the Borrower attaching calculations demonstrating that
the sum of (A) immediately available cash held in deposit accounts of any Loan
Party (other than any Eligible Cash or Cash Collateral) that is unencumbered and
free and clear of all Liens other than a Lien in favor of the Administrative
Agent and (B) Excess Availability is at least $300,000,000 (calculated (x) on a
pro forma basis before and after giving effect to such repurchase program and
(y) as if all uncompleted repurchases contemplated by such repurchase program
were executed as of the date of such certification); and


 
 
 
117

--------------------------------------------------------------------------------

 
 
 


(f) the Borrower may declare and make other dividends and
distributions; provided that (i) the aggregate amount of such dividends and
distributions shall not exceed $65,000,000 per fiscal year, (ii) no Default
shall exist at the time of the declaration of such dividend or distribution and
after giving pro forma effect thereto, (iii) such dividend or distribution shall
be paid within forty-five (45) days of declaration and (iv) the Borrower shall
notify the Administrative Agent when such dividend or distribution is made or
declared.


Any calculations delivered pursuant to the foregoing clauses (d) and (e) shall
be reasonably detailed and shall be performed using methodologies reasonably
acceptable to the Administrative Agent.


7.07 Change in Nature of Business. Engage in, or permit any MLP Subsidiary
to engage in, any material line of business substantially different from those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.
Ownership of a pipeline is a line of business permitted by this Section 7.07.


7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.


7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, the Senior Note Indenture as
in effect on the Closing Date and agreements governing Refinancing Indebtedness
(subject to clause (iii) of Section 7.03(b)) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or to any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor;
provided, however, that this clause (i) shall not prohibit a Restricted
Subsidiary from entering into customary agreements to maintain a minimum amount
of assets in connection with a Guarantee permitted under Section 7.03(o) , (ii)
of any Restricted Subsidiary to Guarantee the Obligations of the Borrower, or
(iii) of the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person securing the Obligations,
provided, however , that this clause (iii) shall not prohibit any negative
pledge in favor of any holder of any Lien permitted under Sections 7.01(b), (e),
(f), (i) , (k), (n), (o), (q), (r), (s) and (t) solely to the extent any such
negative pledge or other restriction on transfer of property relates to the
property financed by or the subject of such Indebtedness and proceeds thereof;
and provided further that clauses (i), (ii) and (iii) shall not prohibit any
restrictions contained in any agreement or instrument entered into in connection
with a Contango Credit Facility so long as such limitations apply only to the
related Contango Subsidiary and its assets and, in the case of clause (iii), the
Equity Interests in such Contango Subsidiary; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations of such Person.






 
118

--------------------------------------------------------------------------------

 




 


7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.


7.11 Consolidated Fixed Charge Coverage Ratio. At all times that
Excess Availability is less than the greater of (i) 12.5% of the Borrowing Base
or (ii) $50,000,000, the Consolidated Fixed Charge Coverage Ratio, determined as
of the most recent month-end for which the Administrative Agent has received
financial statements pursuant to Section 6.01(c) or, with respect to the last
month in a fiscal quarter, determined as of the most recent fiscal quarter-end
for which the Administrative Agent has received financial statements pursuant to
Section 6.01(b), shall not be less than 1.00 to 1.00. The Borrower agrees to
provide the Administrative Agent and the Lenders a calculation of the
Consolidated Fixed Charge Coverage Ratio in the Compliance Certificate delivered
by the Borrower pursuant to Section 6.02(b) concurrently with the delivery of
financial statements required under Section 6.01, regardless of whether the
Consolidated Fixed Charge Coverage Ratio is then required to be tested under
this Section 7.11.
 
7.12 Prepayment of Certain Other Indebtedness. Make any voluntary, optional
or other non-scheduled payment, prepayment, redemption or acquisition for value
(including without limitation by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due, but
excluding (A) any refinancing thereof permitted under Section 7.03 and (B) any
payment made in satisfaction of the Borrower’s or any Restricted Subsidiary’s
obligations with respect to the conversion or exchange of any debt securities
convertible into or exchangeable, in whole or in part, for shares of capital
stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, in each case to the extent that (x) any such payment is
made in lieu of fractional shares or (y) any such payment does not exceed the
principal amount of the debt securities in respect of which the conversion or
exchange right has been exercised) of any Indebtedness incurred pursuant to
Sections 7.03(b), 7.03(h) (but only in the case of any such Indebtedness that
has a maturity date on or after the date that is six (6) months after the
Maturity Date), 7.03(i), 7.03(k) or 7.03(p), unless the Borrower delivers to the
Administrative Agent, on or before the date on which each such payment is to be
made, a certificate of a Responsible Officer of the Borrower, certifying that no
Default exists immediately before, or would result from, the making of such
payment and attaching calculations:


(i) (A) demonstrating Excess Availability equal to or greater than the greater
of (x) 17.5% of the Borrowing Base or (y) $100,000,000, on the date of such
payment and at all times during the thirty (30) day period preceding the making
of such payment calculated on a pro forma basis as if such payment had been made
at the beginning of such thirty (30) day period, and (B) demonstrating that the
Consolidated Fixed Charge Coverage Ratio, as of the most recent month-end for
which financial statements have been delivered pursuant to Section 6.01(c) or,
with respect to the last month in a fiscal quarter, as of the most recent fiscal
quarter-end for which financial statements have been


 
 
 
119

--------------------------------------------------------------------------------

 
 
 


delivered pursuant to Section 6. 01(b), is in an amount greater than 1.00 to
1.00, calculated on a pro forma basis as if such payment had been made at the
beginning of the twelve-month period for which the Consolidated Fixed Charge
Coverage Ratio is calculated; provided that for purposes of this clause (B),
Consolidated Fixed Charges shall include all principal payments in respect of
Indebtedness (other than obligations under Swap Contracts) that are made,
whether or not due and payable during the applicable period, or


(ii) demonstrating Excess Availability equal to not less than 30% of
the Borrowing Base on the date of such payment and at all times during the
thirty (30) day period preceding the making of such payment calculated on a pro
forma basis as if such payment had been made at the beginning of such thirty
(30) day period.


Such calculations shall be reasonably detailed and shall be performed using
methodologies reasonably acceptable to the Administrative Agent.


7.13 Amendments to Senior Notes Documents. Amend the terms of any Senior Notes
Document or of documents governing Refinancing Indebtedness, if such amendment
would (i) increase the amount of such Indebtedness except by an amount equal to
reasonable fees and expenses incurred in connection with such amendment or such
greater amount so long as any such incurrence does not cause the aggregate
amount of such Indebtedness to exceed the Maximum Amount, (ii) change the
maturity date to a date that is earlier than twelve (12) months after the
Maturity Date then in effect, (iii) shorten the average life to maturity of such
Indebtedness or (iv) result in the material terms of such Indebtedness or of any
agreement entered into or of any instrument issued in connection therewith to
be, in the aggregate, less favorable in any material respect to the Loan Parties
or the Lenders.


7.14 Covenants Relating to MLP Subsidiaries. The Borrower and its
Restricted Subsidiaries shall be subject to the following covenants relating to
MLP Subsidiaries:


(a) the Borrower shall not permit (i) an MLP GP to engage into any business
other than holding a general partnership interest in an MLP and (ii) the MLP
Holdco to engage in any business other than holding Equity Interests in an MLP
GP and an MLP;


(b) neither the Borrower nor any of its Restricted Subsidiaries shall (i)
provide any Guarantee of, or any credit support for, any Indebtedness or other
obligation (contingent or otherwise) of an MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary, (ii) permit any Indebtedness
or other obligation (contingent or otherwise) of an MLP Subsidiary to be
recourse to the Borrower or any Restricted Subsidiary, (iii) have any direct or
indirect obligation to maintain or preserve the financial condition of such MLP
Subsidiary or to cause any such MLP Subsidiary to achieve any specified level of
operating results, and (iv) permit a Lien on any of its property to secure, or
permit any of its property to be otherwise subject (directly or indirectly) to
the satisfaction of, any Indebtedness or other obligation (contingent or
otherwise), of any MLP Subsidiary, in each case, other than with respect to any
Guarantees incurred by the


 
 
 
120

--------------------------------------------------------------------------------

 
 



Borrower or any Restricted Subsidiary in respect of Indebtedness of an MLP
Subsidiary under an MLP Credit Facility and permitted under Section 7.03(o);


(c) neither the Borrower nor any of its Restricted Subsidiaries shall permit an
MLP Subsidiary to (i) own any capital stock of or other Equity Interests in the
Borrower or any Restricted Subsidiary, (ii) hold any Indebtedness of the
Borrower or any Restricted Subsidiary, except (A) in the ordinary course of
business but in no event Indebtedness for borrowed money and (B) unsecured
intercompany Indebtedness owing to an MLP Holdco incurred contemporaneously with
an initial public offering of the MLP in lieu of a distribution in a like amount
and in accordance with Section 7.03(h), or (iii) hold any Lien on property of
the Borrower or any Restricted Subsidiary, except in connection with the
ordinary course of business but in no event to secure Indebtedness for borrowed
money.


7.15 Certain Undertakings Relating to the Separateness of the MLP and the
MLP Subsidiaries.


(a) Separate Records; Separate Assets. The Borrower shall, and shall cause the
MLP Subsidiaries to, (i) maintain their respective books and records and their
respective accounts separate from those of the Borrower and its Restricted
Subsidiaries on the one hand and the MLP Subsidiaries on the other hand, and
(ii) maintain their respective financial and other books and records showing
their respective assets and liabilities separate and apart from those of the
Borrower and its Restricted Subsidiaries. The Borrower shall not commingle or
pool, and shall cause the MLP Subsidiaries not to commingle or pool, their
respective funds or other assets with those of any other Person, except their
respective consolidated Subsidiaries (or Restricted Subsidiaries in the case of
the Borrower), and shall maintain their respective assets in a manner that is
not costly or difficult to segregate, ascertain or otherwise identify as
separate from those of any other Person.


(b) Separate Name; Separate Credit. The Borrower shall, and shall cause the
MLP Subsidiaries to, (i) conduct their respective businesses in their respective
own names or in the names of their respective Subsidiaries (or Restricted
Subsidiaries in the case of the Borrower), and (ii) generally hold themselves as
entities separate from the Borrower and its Restricted Subsidiaries on the one
hand and the MLP Subsidiaries on the other hand. The Borrower shall, and shall
cause the MLP Subsidiaries to, (i) pay their respective obligations and
liabilities from their respective own funds (whether on hand or borrowed),
except to the extent that such obligations and liabilities are Guaranteed
pursuant to Section 7.03(o) and such Guarantee is called upon and (ii) maintain
adequate capital in light of their respective business operations.


(c) Separate Formalities. The Borrower shall cause the MLP Subsidiaries to
observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents and applicable
Law.


ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES


8.01  Events of Default. Any of the following shall constitute an Event of
Default:
 
 
 
 
121

--------------------------------------------------------------------------------

 
 
 



(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)  Specific Covenants.


(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of (A) Sections 6.02(h), 6.02(m), 6.03(a), 6.05(a), 6.11, 6.14,
or Article VII; or (B) Section 6.10(a) if (with respect to clause (B) only)
another Event of Default exists at the time of such failure; or


(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.10(a) and (if no other Event of Default exists at the
time of such failure) such failure continues for ten days; or


(iii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.01(a) or 6.02(k), or fails to deliver the Compliance
Certificate pursuant to Section 6.02(b) concurrently with the delivery of the
financial statements referred to in Section 6.01(a), and such failure continues
for fifteen days; or


(iv) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.01(b) or 6.01(c), fails to deliver the Compliance
Certificate pursuant to Section 6.02(b) concurrently with the delivery of the
financial statements referred to in Sections 6.01(b) or 6.01(c), or fails to
comply with Section 6.07 due to a lapse of insurance coverage at the end of a
policy period, and such failure continues for five days; or


(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or


(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e)  Cross-Default.


(i) The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder or Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all
 
 
 
 
122

--------------------------------------------------------------------------------

 
 
 


creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or


(ii) There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or


(iii) An Event of Default as defined in the Senior Note Indenture or the
agreements governing Refinancing Indebtedness shall occur; or


(f) Insolvency Proceedings, etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 45 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or


(g) Inability to Pay Debts; Attachment. (i) The Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to


 
 
 
123

--------------------------------------------------------------------------------

 
 
 


all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or


(k)  Change of Control. There occurs any Change of Control; or


(l)  Collateral.


(i) Any material provision of any Collateral Document shall for any reason cease
to be valid and binding on or enforceable against the Borrower or any Subsidiary
party thereto or the Borrower or any Subsidiary shall so state in writing or
bring an action to limit its obligations or liabilities thereunder; or


(ii) Any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected security interest with the priority required pursuant to
this Agreement.


8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
 
 
 
124

--------------------------------------------------------------------------------

 



(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof), Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and if the
Loan Parties fail promptly to deposit such Cash Collateral, the Lenders may (and
shall upon the direction of the Administrative Agent upon the request of the
Required Lenders) advance the required Cash Collateral as Base Rate Committed
Loans (whether or not an Overadvance exists or is created thereby or the
conditions in Section 4.02 are satisfied); and


(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC;


provided, however , that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, costs, expenses and other amounts (including Extraordinary
Expenses) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations payable the Swing Line
Lender in respect of Swing Line Loans;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, other fees, indemnities, unpaid principal of, and
interest on, the L/C Borrowings and all other Obligations payable to the L/C
Issuer (including fees, charges and disbursements of counsel to the L/C Issuer
and amounts payable under Article III);


Fourth, to payment of that portion of the Obligations (other than Bank Product
Debt) constituting fees;
 
 
 
 
125

--------------------------------------------------------------------------------

 
 
 


Fifth, to the payment of that portion of the Obligations (other than Bank
Product Debt) constituting interest on the Loans and other Obligations;


Sixth, to the Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the L/C Obligations to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.20;


Seventh, to payment of that portion of the Obligations constituting Loans and
constituting Bank Product Debt arising under Lender Swap Contracts (including
Cash Collateralization thereof) up to the amount of the Bank Product Reserves
existing therefor, ratably among the Lenders and the Lender Swap Providers in
proportion to the respective amounts described in this clause Seventh held by
them;


Eighth , to payment of the remaining portion of the Obligations constituting
other Bank Product Debt, ratably among the Lenders, the Lender Swap Providers
and the Cash Management Banks in proportion to the respective amounts described
in this clause Eighth owed to them;


Ninth, to the payment of all remaining Obligations; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Amounts shall be applied to each category of Obligations set forth above until
full payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to the Administrative Agent or the actual Bank Product Debt as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the applicable Lender Secured Parties. In the absence
of such notice, the Administrative Agent may assume the amount to be distributed
is the Bank Product Amount last reported to it. Notwithstanding the foregoing,
amounts received from any Loan Party that is not an Eligible Contract
Participant shall not be applied to any Excluded Swap Obligations owing to a
Lender Swap Provider (it being understood, that in the event that any amount is
applied to Obligations other than Excluded Swap Obligations as a result of this
sentence, the Administrative Agent shall make such adjustments as it determines
are appropriate to distributions pursuant to this Section 8.03 from amounts
received from Eligible Contract Participants to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to Obligations described
in above paragraphs of this Section 8.03 by Lender Swap Providers that are the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 8.03. The allocations set forth in this Section are
solely to determine the rights and priorities of the Administrative Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Loan Party. This Section is not for the benefit of or
enforceable by any Loan Party.
 
 
 
 
126

--------------------------------------------------------------------------------

 
 
 



Subject to Sections 2.03(c) and 2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


8.04 Erroneous Application. The Administrative Agent shall not be liable for
any application of amounts made by it pursuant to Section 8.03 in good faith
and, if any such application is subsequently determined to have been made in
error, the sole recourse of any Lender or other Person to which such amount
should have been made shall be to recover the amount from the Person that
actually received it (and, if such amount was received by any Lender, such
Lender hereby agrees to return it).


ARTICLE IX.

ADMINISTRATIVE AGENT


9.01 Appointment and Authority . (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Sections 9.06 and 9.10(a), the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer and shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations, and neither the Borrower nor any other Loan Party nor any
other Person shall have rights as a third party beneficiary of any of such
provisions. As between the Loan Parties and the Administrative Agent, any action
that the Administrative Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by the Lenders and shall survive the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents and as “control agent” or “secured party” under the Deposit
Account Control Agreements and the Investment Account Control Agreements, and
each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), potential Lender Swap Provider and potential Cash Management Bank)
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent”, “control agent” or “secured party”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall


 
 
 
127

--------------------------------------------------------------------------------

 
 
 


be entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c) , as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent”, “control agent” or “secured
party” under the Loan Documents) as if set forth in full herein with respect
thereto


9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide cash management services,
products under hedging agreements, commercial credit card and merchant card
services, and other banking products or services, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the Lenders. In their individual capacity, Bank of
America and its Affiliates may receive information regarding Loan Parties, their
Affiliates and their account debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Administrative Agent
hereunder.


9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage
 
 
 
 
128

--------------------------------------------------------------------------------

 
 



of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent appoints itself as the “control agent” or “secured party” under the
Deposit Account Control Agreements and the Investment Account Control
Agreements.


 
 
 
129

--------------------------------------------------------------------------------

 
 



9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section) . The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit issued by Bank of America.


9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
 
 
 
 
130

--------------------------------------------------------------------------------

 
 
 

 
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.08 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of


 
 
 
131

--------------------------------------------------------------------------------

 
 
 



any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer in any such proceeding.


9.10   Collateral and Guaranty Matters.


(a)  The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent:


(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Commitments, the
expiration or termination of all Letters of Credit, payment in full of all
Obligations (other than contingent indemnification obligations) under this
Agreement and the other Loan Documents, and payment in full of all other
Obligations (as such term is defined for purposes of the Collateral Documents)
that are due and payable or otherwise accrued and owing at or prior to the time
the Obligations under this Agreement are paid, (B) that is sold or Disposed of
or to be sold or Disposed of as part of or in connection with any sale or
Disposition permitted hereunder (other than a Disposition under clause (v) of
Section 7.05(a)) or under any other Loan Document, or (C) if approved,
authorized or ratified in writing by the Required Lenders, provided, that a
release of the Administrative Agent’s Lien, on all or substantially all of the
Collateral shall require the written approval of all Lenders pursuant to Section
10.01(g);


(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(i), 7.01(r), or 7.01(s); and


(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.


(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Collateral Documents for the benefit of the Lender Secured Parties. Except
to the extent unanimity is required hereunder, each Lender agrees that any
action taken by the Required Lenders in accordance with the provisions of the
Loan Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.


(c) The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
 
 
 
132

--------------------------------------------------------------------------------

 
 
 



(d) The Administrative Agent shall have no obligation to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section 9.10 or in any of the Collateral Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability to any Lender, other than to act without gross
negligence or willful misconduct.


(e) In furtherance of the authorizations set forth in this Section 9.10, each
Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Document), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve the Lender’s Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (a) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section 9.10. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent. The power of
attorney conferred by this Section 9.10(e) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders have any Commitments
under the Loan Documents.


9.11 Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any field audit, examination or appraisal report
prepared by or for the Administrative Agent with respect to any Loan Party or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
the Administrative Agent makes any representation or warranty as to the accuracy
or completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon the Loan Parties’ books and records as well as upon representations of the
Loan Parties’ officers and employees; and (c) to keep all Reports confidential
and strictly for such Lender’s internal use, and not to distribute any Report
(or the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and accountants) or use any Report in any manner other than
administration of the Loans and other Obligations, in each case except to the
extent disclosure is required by applicable laws or regulations or by any
subpoena or similar legal process. Each Lender agrees to indemnify and hold
harmless the Administrative Agent and any other Person preparing a Report from
any action such Lender may


 
 
 
133

--------------------------------------------------------------------------------

 
 



take as a result of or any conclusion it may draw from any Report, as well as
from any losses, claims, damages, liabilities and related expense arising as a
direct or indirect result of the Administrative Agent furnishing a Report to
such Lender.


9.12 Bank Product Debt . Except as otherwise expressly set forth herein or in
any Collateral Document, no Lender or Affiliate thereof that is owed any Bank
Product Debt that obtains the benefits of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Debt unless the Administrative Agent has received
written notice of such Bank Product Debt, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate, as the case may be.


ARTICLE X.

MISCELLANEOUS


10.01 Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)  waive any condition set forth in Section 4.01 without the written consent
of each Lender;


(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (it being understood that the mandatory prepayments
under Section 2.05 do not provide for a scheduled date fixed for payment), of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive
 
 
 
 
134

--------------------------------------------------------------------------------

 
 



any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;


(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; provided that an extension of the maturity date of any Loan (or the
termination date in respect of the Commitment under which any Loan is made), and
a waiver of Section 2.13 by the holders of Loans whose maturity date (or the
termination date of the Commitment under which such Loans are made) is so
extended with respect to payments received on the maturity of Loans whose
maturity date (or the termination date of the Commitment under which such Loans
were made) has not been extended shall not require the consent of any Lender
whose Loans are (or whose Commitment is) not subject to such extension so long
as the terms of such extension are not otherwise adverse to any Lender whose
Loans are (or whose Commitment is) not subject to such extension;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or “Super-Majority Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


(g) except as provided in Section 9.10, release, or subordinate the Liens of the
Administrative Agent on, all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;


(h) release all or substantially all of the value of the Guaranty or subordinate
all or substantially all of the Obligations, without the written consent of each
Lender, except in the case of the Guaranty to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(i) amend the definition of “Borrowing Base” (or any defined term used in
clauses (i) through (ix) of such definition excluding the defined terms
“Borrower”, “Guarantor”, “Administrative Agent” and “Letters of Credit”),
without the written consent of the Super-Majority Lenders; provided, however,
that only the consent of Required Lenders shall be necessary for amendments the
effect of which is to reduce the amount of credit available under the Borrowing
Base; or


(j) increase any of the advance rates set forth in clauses (i) through (viii) of
the definition of “Borrowing Base”, without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and
 
 
 
 
135

--------------------------------------------------------------------------------

 
 



signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that without the consent of such Lender (A) the Commitment of such Lender
may not be increased or extended and (B) the amount of principal payable to such
Lender may not be reduced (except as provided in Section 2.21).


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


10.02   Notices; Effectiveness; Electronic Communication.


(a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i) if to a Loan Party, the Administrative Agent, the L/C Issuer, or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02, or to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and


(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, or to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient) . Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


 

 
 
136

--------------------------------------------------------------------------------

 






(b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices
 
 
 
 
137

--------------------------------------------------------------------------------

 
 



and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including electronic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower agrees to indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All electronic
notices to and other electronic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.


10.04   Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated),


 
 
 
138

--------------------------------------------------------------------------------

 
 
 


(ii) all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all Extraordinary Expenses
and other out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b) Indemnification by the Borrower. The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10. 04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.


 
 
 
139

--------------------------------------------------------------------------------

 
 



(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such from and after the Closing Date, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity from and after the
Closing Date. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor accompanied by reasonably
detailed supporting information.


(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and this
Agreement and the repayment, satisfaction or discharge of all the other
Obligations.


10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and


 
 
 
140

--------------------------------------------------------------------------------

 
 
 


the L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.06   Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06, and (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.06, (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06,
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)  Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long
 
 
 
 
141

--------------------------------------------------------------------------------

 
 
 


as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;


(ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld,
and shall be deemed given if no objection is made within five Business Days
after written notice to the Borrower of the proposed assignment) shall be
required to the extent set forth in the definition of “Eligible Assignee”;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required to the extent set forth in the definition
of “Eligible Assignee”;


(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and


(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)  No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender, or any of its Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
 
 
 
142

--------------------------------------------------------------------------------

 
 
 

 
(vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit, Swing Line Loans and Protective
Advances in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3 .04 , 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement,


 
 
 
143

--------------------------------------------------------------------------------

 
 
 


notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.




 
144

--------------------------------------------------------------------------------

 


 


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(f) as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b)


 
 
 
145

--------------------------------------------------------------------------------

 
 
 


the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


10.07 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.16(c), (ii) any pledge
referred to in Section 10.06(f), or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) by the Administrative Agent on a confidential basis to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this credit facility, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of


 
 
 
146

--------------------------------------------------------------------------------

 
 



material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.


10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, are each authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
Administrative Agent, such Lender, the L/C Issuer or any such Affiliate,
irrespective of whether or not Administrative Agent, such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of Administrative
Agent, such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of Administrative Agent, each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that Administrative Agent, such
Lender, the L/C Issuer or their respective Affiliates may have. Administrative
Agent, each Lender and the L/C Issuer agree to notify the Borrower, and each
Lender shall notify the Administrative Agent, promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


 
 
 
147

--------------------------------------------------------------------------------

 
 
 


10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.


Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.


10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, or if the Borrower has the right
to replace a Lender pursuant to Section 10.01 or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its expense and effort and, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate,
 
 
 
 
148

--------------------------------------------------------------------------------

 
 
 


without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d)  such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14   Governing Law; Jurisdiction; etc.


(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
 
 
 
 
149

--------------------------------------------------------------------------------

 
 
 

 
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arranger are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and the Arranger, on the
other hand, (B)


 
 
 
150

--------------------------------------------------------------------------------

 
 



the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Lender or the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or the Arranger has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lenders and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.17 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, address and tax ID
number of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. The Borrower shall, promptly upon request, provide all documentation
and other information as the Administrative Agent, any L/C Issuer or any Lender
may request from time to time in order to comply with any obligations under any
“know your customer”, anti-money laundering or other requirements of applicable
Law.


10.18 Keepwell Undertaking. The Borrower hereby absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each Loan Party (other than the Borrower) in order
for such Loan Party to honor its obligations under its respective Guaranty of
obligations with respect to Lender Swap Contracts (provided, however, that the
Borrower shall only be liable under this Section 10.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 10.18, or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 10.18 shall
remain in full force and effect until performance in full of all Lender
Swap Contracts entered into from time to time prior to the date on which all
Obligations are paid in full to the Lenders, the Administrative Agent and all
other Lender Secured Parties, and all of the Lenders’ Commitments are
terminated. The Borrower intends that this Section 10.18 constitute, and this
Section 10.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.




 
151

--------------------------------------------------------------------------------

 


 

 
10.19 Ratification of Loan Documents. The Borrower hereby ratifies and affirms
its obligations under the Loan Documents (as amended, restated or otherwise
modified on the Closing Date), each of which (as amended, restated or otherwise
modified on the Closing Date) shall continue in full force and effect.


10.20  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. THIS AGREEMENT AMENDS, RESTATES
AND REPLACES (BUT DOES NOT CONSTITUTE A NOVATION OF) THE EXISTING REVOLVING
CREDIT AGREEMENT IN ITS ENTIRETY.


[Signatures Follow]












 
152

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 

 
WESTERN REFINING, INC., a Delaware corporation
         
 
By:
/s/ Jeffrey S. Beyersdorfer       Name: Jeffrey S. Beyersdorfer       Title:  
Senior Vice President – Treasurer, Director of Investor Relations          

 
 
 

 


  Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
/s/ H. Michael Wills       Name: H. Michael Wills       Title:   Senior Vice
President          

 
 











 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender, and a Lender
         
 
By:
/s/ H. Michael Wills       Name: H. Michael Wills       Title:   Senior Vice
President          

 
 


 
 







 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
WELLS FARGO BANK, NA,
as a Lender
         
 
By:
/s/ Reza Sabahi       Name: Reza Sabahi       Title:   Authorized Signatory    
     

 
 


 
 
 
 

 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
REGIONS BANK,
as a Lender
         
 
By:
/s/ Dan Clubb       Name: Dan Clubb       Title:   Vice President          

 
 
 
 
 
 
 

 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
         
 
By:
/s/ Brian D. Williams       Name: Brian D. Williams       Title:   Authorised
Signatory          

 
 
 
 
 
 

 



 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
SUNTRUST BANK,
as a Lender
         
 
By:
/s/ Christopher M. Waterstreet       Name: Christopher M. Waterstreet      
Title:   Vice President          

 
 
 
 













 


Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
BARCLAYS BANK PLC,
as a Lender
         
 
By:
/s/ Vanessa A. Kurbatskiy       Name: Vanessa A. Kurbatskiy       Title:   Vice
President          

 
 
 
 
 
 
 
 
 

 


Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
COMERICA BANK,
as a Lender
         
 
By:
/s/ Vontoba Terry       Name: Vontoba Terry       Title:   Assistant Vice
President          

 
 
 
 
 
 
 











 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender
         
 
By:
/s/ David Gurghigian       Name: David Gurghigian       Title:   Managing
Director  

 
 
 
By:
/s/ Sharada Manne       Name: Sharada Manne       Title:   Managing Director    
     

 
 
 
 
 
 



 

 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender
         
 
By:
/s/ Mikhail Faybusovich       Name: Mikhail Faybusovich       Title:   Director
 

 
 
 
By:
/s/ Tyler R. Smith       Name: Tyler R. Smith       Title:   Associate          

 
 















 


Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)


 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender
         
 
By:
/s/ Michael Getz       Name: Michael Getz       Title:   Vice President  

 
 
 
By:
/s/ Marcus M. Tarkington       Name: Marcus M. Tarkington       Title:  
Director          

 
 
 



















 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
         
 
By:
/s/ Raymond G. Edgar, Jr.       Name: Raymond G. Edgar, Jr.       Title:  
Authorized Signatory          

 
 
 















 


Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
GOLDMAN SACHS BANK USA,
as a Lender
         
 
By:
/s/ Mark Walton       Name: Mark Walton       Title:   Authorized Signatory    
     

 
 
 
 
 
 
 







 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
MACQUARIE BANK LIMITED,
as a Lender
         
 
By:
/s/ Stephen Bower       Name: Stephen Bower       Title:   Associate Director  

 
 
 
By:
/s/ Byron den Herlog       Name: Byron den Herlog       Title:   Division
Director          

 
 
 
 

 











 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/ Terrance O. McKinney       Name: Terrance O. McKinney       Title:   Vice
President          

 
 
 
 















 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
RB INTERNATIONAL FINANCE (USA) LLC,
as a Lender
         
 
By:
/s/ Shirley Ritch       Name: Shirley Ritch       Title:   Vice President  

 
 
 
By:
/s/ John A. Valiska       Name: John A. Valiska       Title:   First Vice
President          

 
 
 














 

 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
SIEMENS FINANCIAL SERVICES INC.,
as a Lender
         
 
By:
/s/ Jeffrey B. Iervese       Name: Jeffrey B. Iervese       Title:   Vice
President  

 
 
 
By:
/s/ Andrew Beneduce       Name: Andrew Beneduce       Title:   Collateral
Specialist          

 
 
 













 
Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/ Daniel K. Hansen       Name: Daniel K. Hansen       Title:   Vice President
         

 























 


Signature Page to Second Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT A-1


FORM OF LOAN NOTICE


Date: _____________
To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of April 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined in the Credit Agreement being used herein as
therein defined), among Western Refining, Inc., a Delaware corporation (the
“Borrower ”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and a Lender.


The undersigned hereby requests (select one):


___ A Borrowing of _________ Loans [insert Base Rate Committed or Eurodollar
Rate].
___ A conversion of ______________ Loans into __________________ Loans.
___ A continuation of Eurodollar Rate Loans.
 
1.             On __________________________ (must be a Business Day).
 
2.             In the amount of $___________________________ .
 
3.             For Eurodollar Rate Loans: with an Interest Period of ____
months.
 
 
 

 
BORROWER:


WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 
 
 
 

 
Exhibit A-1 – Page 1
Form of Loan Notice
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-2


FORM OF SWING LINE LOAN NOTICE


Date: _____________
To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of April 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined in the Credit Agreement being used herein as
therein defined), among Western Refining, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and a Lender.


The undersigned hereby requests a Swing Line Borrowing:
 
1.         On ________________________________ (must be a Business Day).
 
2.         In the amount of $ __________________________ .


 
 

 
BORROWER:


WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 


 


Exhibit A-2 – Page 1
Form of Swing Line Loan Notice
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


FORM OF NOTE


FOR VALUE RECEIVED, WESTERN REFINING, INC., a Delaware corporation (“
Borrower”), hereby promises to pay to _____________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of the Loans made by
the Lender to the Borrower under that certain Second Amended and Restated
Revolving Credit Agreement dated as of April 11, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent for the Lenders.


The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date of such Loans until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds to the
Administrative Agent’s Office in accordance with the terms of the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement. The Loans made by the Lender may be evidenced by a loan account or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of the Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of intent to accelerate, notice of
acceleration, notice of protest, demand, dishonor and non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


- Signature Page to Follow -













 




Exhibit B – Page 1
Form of Note
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
BORROWER:


WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 
 
 

























 
Exhibit B – Page 2
Form of Note
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C-1


FORM OF ANNUAL/QUARTERLY COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02(b) of the Credit Agreement)




Financial Statement Date: _________________


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of April 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “ Lender”, and collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent for the Lenders
(the “Administrative Agent”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is a Responsible Officer of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1. (a) The Borrower has delivered its year- end audited financial statements
required by Section 6.01(a)(i) of the Credit Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.




(b) If an MLP existed during the fiscal year of the Borrower ended as of the
above date, the Borrower has delivered its year-end unaudited financial
statements required by Section 6.01(a)(ii) of the Credit Agreement for such
fiscal year. Such financial statements fairly present the financial condition,
results of operations and cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP as of such date and for such period,
subject only to the absence of footnotes.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1. The Borrower has delivered its unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP as of such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.


2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries during the accounting period
covered by such financial statements.








Exhibit C-1 - Page 1
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
3. A review of the activities of the Borrower and its Restricted Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
its Restricted Subsidiaries performed and observed all their Obligations under
the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period the
Borrower and its Restricted Subsidiaries performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]


or


[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]


4. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement, and any representations and warranties of the Borrower and
each other Loan Party that are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in Section
5.05(a) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) and (b) of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.


5. The financial covenant analyses and information set forth on Schedules 1, 2
and 3 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.


6. [Insert the following to the extent applicable: Pursuant to Section 5(c) of
the Security Agreement, the following information is hereby provided:
____________]. To the best knowledge of the undersigned, the Borrower and each
of its Restricted Subsidiaries are in compliance with their notice and reporting
obligations under Section 5 of the Security Agreement [add if applicable: except
as follows:


_________].




Remainder of Page Intentionally Blank

Signature Page to Follow
















 


Exhibit C-1 - Page 2
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, ____.


 
 
 

 
WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 



























 
Exhibit C-1 - Page 3
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
For the Quarter/Year ended __________ (“Statement Date”)


SCHEDULE 1

  to the Compliance Certificate
($ in 000’s)


I.  
Section 7.11 – Consolidated Fixed Charge Coverage Ratio



A.    
Consolidated EBITDA for twelve consecutive fiscal months ending on above date
(“Subject Period”) for the Borrower and its Restricted Subsidiaries:



1.
Consolidated Net Income for Subject Period:
$          
2.
Consolidated Interest Charges for Subject Period:
$
         
3.
Provision for Federal, state, local and foreign income taxes
   
for Subject Period:
$
         
4.
Depreciation expenses for Subject Period:
$
         
5.
Amortization expenses for Subject Period:
$
         
6.
Non-cash compensation expenses and charges for Subject
   
Period:
$
         
7.
Unrealized net losses in the fair market value of any Swap
   
Contract for Subject Period:
$
         
8.
Maintenance turnaround expenses for Subject Period:
$
         
9.
Non-recurring non-cash reductions of Consolidated Net
     
Income for Subject Period:
$
          10.
Unrealized net gains in the fair market value of any Swap
     
Contract for Subject Period:
$
         
11.
Non-cash additions to Consolidated Net Income for Subject
   
Period:
$
         
12.
[Amount that would have been deducted in respect of
   
Recharacterized Operating Leases:]1
$
         
13.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7
   
+ 8 + 9 – 10 – 11 – 12):
$
 



________________________
1 In case of Operating Lease Recharacterization.
 
Note:
Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and without duplication.

 

 
Exhibit C-1 - Page 4
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
B.
Capital Expenditures except those financed with borrowed
     
money other than Loans:
$
         
C.
Maintenance turnaround expenses:
$
         
D.
Cash taxes paid (which cash taxes may not be less than zero):
$
          E.
Consolidated Fixed Charges for Subject Period:
 
      1.
Consolidated Interest Charges for Subject Period (other than (a) transaction
costs consisting of upfront fees, charges and related expenses incurred in
connection with the negotiation and closing of the Credit Agreement;
(b) transaction costs consisting of upfront fees, charges and related expenses
paid at the time and out of the proceeds of the closing to which they relate;
(c) transaction costs consisting of upfront fees, charges, and related expenses
paid after closing up to $10,000,000 during term of Credit Agreement;
(d) Consolidated Interest Charges not payable in cash, including payment-in-kind
interest and original issue discount; (e) Consolidated Interest Charges in
respect of the Senior Secured Notes for the period commencing on March 25, 2013
and ending on (and including) April 24, 2013; and (f) Consolidated Interest
Charges on Indebtedness in respect of any MLP Credit Facility that is Guaranteed
by the Borrower and/or its Restricted Subsidiaries in accordance with Section
7.03(o) of the Credit Agreement to the extent and so long as neither the
Borrower nor any of its Restricted Subsidiaries shall have made any payments in
respect thereof):
 
$     2.
Principal payments in respect of Indebtedness  (other than obligations under
Swap Contracts) due and payable during Subject Period (including cash principal
payments to holders of Convertible Senior Notes at maturity and cash payments in
connection with settlement of conversion rights in respect of Convertible Senior
Notes in an amount equal to the principal amount of the Convertible Senior Notes
in respect of which conversion rights were exercised) other than (x) payments of
principal of revolving loans not accompanied by a permanent reduction of
commitments and (y) repayment of principal of Indebtedness made with the
proceedings of refinancings permitted by Section 7.03 of the Credit Agreement
(including payments of principal of the Senior Secured Notes pursuant to the
tender offer therefor or the redemption thereof):
 
$     3.
With respect to debt securities convertible or exchangeable into shares of
common stock, payments made in cash in lieu of fractional shares upon the
conversion of any such debt securities:
$  

 
 

 
Exhibit C-1 - Page 5
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

  4.
Restricted Payments paid (whether in cash or other property, other than common
stock):
$               5.
Consolidated Fixed Charges (Lines I.E.1 + 2 + 3 + 4):
$  

 
F.
Consolidated Fixed Charge Coverage Ratio
     
((Line I.A.13 – Line I.B – Line I.C – Line I.D) ¸ Line I.E.5):
$
         
Minimum required when Excess Availability is less than the greater of (i) 12.5%
of the Borrowing Base or (ii) $50,000,000:
 
1.00 to 1.00
      In
compliance                                                               
[Yes/No] [N/A]    

 
 
 
 
 
 
 
 
 

 


Exhibit C-1 - Page 6
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 2

to the Compliance Certificate ($ in 000’s)


Consolidated EBITDA

  (for Consolidated Fixed Charge Coverage Ratio and Consolidated Leverage Ratio
in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)

Consolidated
EBITDA
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
______
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Twelve
Months
Ended
__________
Consolidated
Net Income
                         
+Consolidated Interest Charges
                         
+income taxes
                         
+depreciation expense
                         
+amortization expense
                         
+ non-cash compensation expenses and charges
                         

 
 

 






Exhibit C-1 - Page 7
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Consolidated
EBITDA
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
______
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Twelve
Months
Ended
__________
+ unrealized net losses in the fair market value of any Swap Contract
                         
+ Maintenance turnaround expenses
                         
+non-recurring non-cash expenses
                         
- unrealized net gains in the fair market value of any Swap Contract
                         
-non-cash income
                         
[- amount deducted for Recharacterized Operating Leases]
                         
=Consolidated EBITDA
                         

 
 
 
 
 
 


Exhibit C-1 - Page 8
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
For the Quarter/Year ended __________ (“Statement Date”)


SCHEDULE 3

  to the Compliance Certificate ($ in 000’s)


Certain Negative Covenants

  (in accordance with the applicable sections of the Credit Agreement)
 
 

I. A.
Maximum cash, Cash Equivalents and fixed assets subject to Liens under Section
7.01(k):
  $
150,000
  B.
Aggregate cash, Cash Equivalents and fixed assets subject to Liens described in
Section 7.01(k) at Statement Date:
        C.
In compliance
[Yes/No]
                II. A. 
Maximum secured First Purchase Crude Payables which may be overdue for a period
of more than 30 days under Section 7.01(l):
  $
2,000
  B. 
Aggregate secured First Purchase Crude Payables overdue for a period of more
than 30 days at Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                III. A.
Maximum aggregate Indebtedness secured by Liens under Section 7.01(n):
  $
25,000
  B.
Aggregate Indebtedness secured by Liens described in Section 7.01(n) at the
Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                IV. A. 
Maximum aggregate obligations secured by Liens under Section 7.01(p):
  $
100,000
  B.
Aggregate obligations secured by Liens described in Section 7.01(p) at the
Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                V. A. 
Maximum aggregate advances under Section 7.02(b):
  $
3,000
  B.
Aggregate advances described in Section 7.02(b) at the Statement Date:
  $
 
  C. 
In compliance
[Yes/No]
                VI. A.
Maximum aggregate Investments per fiscal year under Section 7.02(f) +
carryforward unused amounts from prior fiscal years:
  $
20,000 + [______]1
  B.
Aggregate Investments described in Section 7.02(f) for the current fiscal year
at the Statement Date:
  $
 
  C. 
In compliance
[Yes/No]
                VII. A.
Maximum aggregate Investments for the term of the Credit Agreement under Section
7.02(f):
  $
80,000

 
___________________
2  Insert aggregate unused amount carried forward from prior years, as set forth
on an accompanying worksheet.
 
 
Exhibit C-1 - Page 9
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 

  B.
Aggregate Investments described in Section 7.02(f) for the term of the Credit
Agreement at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                VIII.  A.
Maximum aggregate Investments under Section 7.02(i):
  $
25,000
  B.
Aggregate Investments described in Section 7.02(i) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                 IX. A. 
Maximum aggregate Investments for the term of the Credit Agreement under Section
7.02(k):
  $
50,000
  B.
Aggregate Investments described in Section 7.02(k) for the term of the Credit
Agreement at the Statement Date:
  $
 
  C. 
In compliance
[Yes/No]
                 X. A.
Maximum aggregate Senior Notes Indebtedness and Indebtedness under the Senior
Secured Notes:
  $
[526,167]
  B.
Outstanding Indebtedness under Senior Notes Documents and the Senior Secured
Notes as of Statement Date:
  $     C. 
Refinancing Indebtedness described in Section 7.03(b):
  $
 
  D. 
Total Indebtedness described in Section 7.03(b) = X.B + X.C:
  $
 
  E.
In compliance
[Yes/No]
                 XI.  A.
Maximum aggregate Indebtedness under Section 7.03(e):
  $
200,000
  B.
Aggregate Indebtedness described in Section 7.03(e) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]]
                 XII.  A.
Maximum aggregate unsecured Indebtedness under Section 7.03(h) either: (i)
$2,000,000 or (ii) such amount greater than $2,000,000 that would cause the
Consolidated Leverage Ratio to be no greater than 2.50:1.002:
  $
 
  B.
Aggregate unsecured Indebtedness described in Section 7.03(h) at the Statement
Date:
  $
 
  C.
In compliance
[Yes/No]
                 XIII.  A. 
Maximum aggregate unsecured Indebtedness under Section 7.03(h) which may have a
weighted average life earlier than six months after the Maturity Date:
  $
100,000
  B.
Aggregate unsecured Indebtedness described in Section 7.03(h) at the Statement
Date which has a weighted average life earlier than six months after the
Maturity Date:
  $
 
  C. 
In compliance
[Yes/No]
               

___________________
3 If using the Consolidated Leverage Ratio, calculate such amount and ratio on
Annex I at the end of this Schedule. Determined as of the time of incurrence.
 

 
Exhibit C-1 - Page 10
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

XIV. A. 
Maximum aggregate Indebtedness under Section 7.03(i):
  $
215,450
  B.
Aggregate Indebtedness described in Section 7.03(i) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XV. A. 
Maximum aggregate Indebtedness under Section 7.03(j):
  $
25,000
  B.
Aggregate Indebtedness described Section 7.03(j) at the Statement Date:
  $
 
  C. 
In compliance
[Yes/No]
                XVI.  A.
Maximum aggregate Indebtedness under Section 7.03(l):
  $
15,000
  B.
Aggregate Indebtedness described in Section 7.03(l) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XVII. A.
Maximum aggregate Indebtedness under Section 7.03(m)(i):
  $
100,000
  B.
Aggregate Indebtedness described in Section 7.03(m)(i) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XVIII. A. 
Maximum aggregate Indebtedness under Section 7.03(n):
  $
25,000
  B.
Aggregate Indebtedness described in Section 7.03(n) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XIX.  A.
Maximum aggregate Indebtedness under Section 7.03(o): Greater of $200,000 and
5.0% of Consolidated Total Assets:
  $
 
  B.
Aggregate Indebtedness described in Section 7.03(o) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]]
                XX. A.
Maximum aggregate Indebtedness under Section 7.03(p):
Amount the incurrence of which would not cause the Secured Leverage Ratio to
exceed 1.25:1.001:
  $
 
  B.
Aggregate Indebtedness described in Section 7.03(p) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XXI. A.
Maximum amount of “non-qualifying income” that may be generated from transferred
assets for the term of the Credit Agreement under Section 7.05(a)(vii):
  $
50,000
  B.
Amount of “non-qualifying income” generated from transferred assets for the term
of the Credit Agreement under Section 7.05(a)(vii) at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
                XXII. A.
Maximum aggregate Restricted Payments per fiscal year under Section 7.06(a):
  $
5,000
  B.
Aggregate Restricted Payments described in Section 7.06(a) for the current
fiscal year at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
   

 
___________________
4 Calculate amount and Secured Leverage Ratio on Annex II at the end of this
Schedule. Determined as of the time of incurrence.
 
 
Exhibit C-1 - Page 11
Form of Annual/Quarterly Compliance Certificate

 
 

--------------------------------------------------------------------------------

 


 
 
 
 

XXIII. A.
Maximum aggregate Restricted Payments in respect of repurchases of shares of
common stock  for the term of the Credit Agreement under Section 7.06(e):
  $
 
 
150,000
  B.
Aggregate Restricted Payments in respect of repurchases of shares of common
stock for the term of the Credit Agreement under Section 7.06(e) at the
Statement Date:
  $
 
 
 
  C. 
In compliance
[Yes/No]
                XXIV. A.
Maximum aggregate dividends and distributions per fiscal year under Section
7.06(f):
  $
 
65,000
  B.
Aggregate dividends and distributions described in Section 7.06(f) for the
current fiscal year at the Statement Date:
  $
 
  C.
In compliance
[Yes/No]
   

 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit C-1 - Page 12
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
For the Quarter/Year ended __________ (“Statement Date”)




ANNEX I

  to Schedule 3 to the Compliance Certificate ($ in 000’s)
 
 
I.              Section 7.03(h) – Consolidated Leverage Ratio
             
A.   Consolidated Funded Indebtedness for the Borrower and its Restricted
Subsidiaries:1
             
1.     Outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Credit Agreement
other than Obligations in respect of Bank Product Debt) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments:
  $
 
 
 
       
2.     Purchase money Indebtedness:
  $
 
       
3.     Unreimbursed obligations under drawn standby letters of credit:
  $
 
 
       
4.     Unreimbursed obligations under drawn commercial letters of credit which
have been unreimbursed for at least three Business Days:
  $
 
 
       
5.     Obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business):
  $
 
 
 
       
6.    Attributable Indebtedness:
  $
 
       
7.     Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (1) through (6) above of Persons other than the Borrower or
any Restricted Subsidiary (other than Guarantees permitted by Section 7.03(o)):
  $
 
 
       
8.     Indebtedness of the types referred to in clauses (1) through (7) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Restricted Subsidiary is a general partner or joint venturer, excluding any such
Indebtedness that is expressly made non-recourse to the Borrower or such
Restricted Subsidiary:
  $
 
 
 
       

___________________
5 Exclude from the calculation of Consolidated Funded Indebtedness any
obligations in respect of Swap Contracts.

 
Exhibit C-1 - Page 13
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
9.     Consolidated Funded Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 +
8):
  $
 
 
       
B.   Consolidated EBITDA for the most recently completed four fiscal quarters of
the Borrower (“Subject Period”) for the Borrower and its Restricted
Subsidiaries:
             
1.     Consolidated Net Income for Subject Period:
  $
 
       
2.     Consolidated Interest Charges for Subject Period:
  $
 
       
3.     Provision for Federal, state, local and foreign income taxes for Subject
Period:
  $
 
 
       
4.     Depreciation expenses for Subject Period:
  $
 
       
5.     Amortization expenses for Subject Period:
  $
 
       
6.     Non-cash compensation expenses and charges for Subject Period:
  $
 
 
       
7.     Unrealized net losses in the fair market value of any Swap Contract for
Subject Period:
  $
 
 
       
8.     Maintenance turnaround expenses for Subject Period:
  $
 
       
9.     Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:
  $
 
 
       
10.   Unrealized net gains in the fair market value of any Swap Contract for
Subject Period:
  $
 
 
       
11.   Non-cash additions to Consolidated Net Income for Subject Period:
  $
 
 
       
12.   [Amount that would have been deducted in respect of Recharacterized
Operating Leases:]2
  $
 
       
13.   Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11
– 12):
  $
 
 
       
C.   Consolidated Leverage Ratio (Line I.A.9 ¸ Line I.B.13):
  $
 
       
Maximum permitted for incurrence of unsecured Indebtedness exceeding $2,000,000
under Section 7.03(h):
   
 
2.50 to 1.00

___________________
6 In case of Operating Lease Recharacterization.
 
Note:
Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and without duplication.



 
Exhibit C-1 - Page 14
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

       
             In compliance
   
[Yes/No] [N/A]

 
 
 
 
 
 
 
 
 
Exhibit C-1 - Page 15
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
For the Quarter/Year ended __________ (“Statement Date”)


ANNEX II
  to Schedule 3 to the Compliance Certificate ($ in 000’s)
 
 
I.              Section 7.03(p) – Secured Leverage Ratio1
             
A.   Consolidated Total Indebtedness for the Borrower and its Restricted
Subsidiaries:2
             
1.     Indebtedness for borrowed money:
  $
 
       
2.     obligations in respect of Capitalized Lease Obligations:
  $
 
       
3.     obligations evidenced by bonds, notes or debentures (other than letters
of credit or similar instruments):
  $
 
 
       
4.     outstanding Disqualified Stock of the Borrower and the Guarantors:3
  $
 
 
       
5.     outstanding Preferred Stock of the Restricted Subsidiaries that are not
Guarantors:4
  $
 
 
       
6.     Consolidated Total Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5):
  $
 
 
       
B.   Consolidated Cash Flow for the most recently completed four fiscal quarters
of the Borrower (“Subject Period”) for the Borrower and its Restricted
Subsidiaries:5
             
1.     Consolidated Net Income for Subject Period:
  $
 



___________________
7  Capitalized terms used in this Annex have the meanings set forth in the
Senior Note Indenture.
8 Include in the calculation of Consolidated Total Indebtedness only obligations
secured by Liens on assets of the Borrower or any Guarantor.

9 Such amount to equal the greater of voluntary or involuntary liquidation
preferences and maximum fixed repurchases. The “maximum fixed repurchase price”
of any Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to the Senior Note
Indenture, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock, such fair market value shall be determined
reasonably and in good faith by the Borrower.

10 Such amount to equal the greater of voluntary or involuntary liquidation
preferences and maximum fixed repurchases. The “maximum fixed repurchase price”
of any Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Preferred Stock as if such
Preferred Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to the Senior Note
Indenture, and if such price is based upon, or measured by, the fair market
value of such Preferred Stock, such fair market value shall be determined
reasonably and in good faith by the Borrower.

11 Include in the calculation of Consolidated Cash Flow any pro forma
adjustments as set forth in the definition of “Fixed Charge Coverage Ratio” in
the Senior Note Indenture.


 
Exhibit C-1 - Page 16
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 

       
2.     provision for taxes based on income or profits to the extent such
provision for taxes was deducted in computing Consolidated Net Income for
Subject Period:
  $
 
 
       
3.     Fixed Charges to the extent deducted in computing Consolidated Net Income
for Subject Period (including any items excluded from the definition of “Fixed
Charges” pursuant to the proviso in clause (i) thereof):
  $
 
 
       
4.    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income for Subject
Period:
  $
 
 
 
 
       
5.     maintenance turnaround expenses for Subject Period:
  $
 
       
6.     “lower of cost or market” writedowns of inventory for Subject Period:
  $
 
 
       
7.     expenses or charges related to any issuance of Equity Interests,
acquisition or disposition of division or line of business, recapitalization or
the Incurrence or repayment of Indebtedness permitted to be Incurred by the
Senior Note Indenture (whether or not successful) for Subject Period:
  $
 
 
 
       
8.     non-cash items increasing Consolidated Net Income for Subject Period,
other than the accrual of revenue consistent with past practice:
  $
 
 
       
9.     Consolidated Cash Flow (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7  – 8):
  $
 
 
       
C.   Secured Leverage Ratio (Line I.A.6 ¸ Line I.B.9):
  $
 
       
Maximum permitted for incurrence of secured Indebtedness under Section 7.03(p):
   
 
1.25 to 1.00
       
             In compliance
   
[Yes/No] [N/A]

 
 
 
Exhibit C-1 - Page 17
Form of Annual/Quarterly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C-2


FORM OF MONTHLY COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02(b) of the Credit Agreement)




For the Month Ended: ______________ (the “Month-End Date”)


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of April 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “ Lender”, and collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent for the Lenders
(the “Administrative Agent”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is a Responsible Officer of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


1.  Attached is the unaudited consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the Month-End Date set forth above and the related
consolidated statements of income or operations for such month, and related
consolidated statements of income or operations and cash flows for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding month of the previous fiscal
year for such statement of income or operations, the corresponding portion of
the previous fiscal year for such statement of income or operations and cash
flows and the balance sheet as at the end of the previous fiscal year, all in
reasonable detail. Such financial statements fairly present the financial
position, results of operations and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP for such month and for such
period, subject to normal year-end audit adjustments and the absence of
footnotes.


2.  [To the best knowledge of the undersigned, no Default has occurred and is
continuing as of the date of this Certificate.]


OR


2.  [To the best knowledge of the undersigned, no Default has occurred and is
continuing as of the date of this Certificate except as follows:
________________________________________.]


3.  Attached hereto is a calculation of the Consolidated Fixed Charge Coverage
Ratio as of the Month-End Date.


 
Remainder of Page Intentionally Blank

Signature Page to Follow








Exhibit C-2 - Page 1
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
________________, ____.


 

 
WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 
 
 
 
 
 









 
Exhibit C-2 - Page 2
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
For the Month ended __________ (“Statement Date”)


SCHEDULE 1

  to the Compliance Certificate ($ in 000’s)
 
 
I.              Section 7.11 – Consolidated Fixed Charge Coverage Ratio
 
     
A.   Consolidated EBITDA for twelve consecutive fiscal months ending on above
date (“Subject Period”) for the Borrower and its Restricted Subsidiaries:
             
1.     Consolidated Net Income for Subject Period:
  $
 
       
2.     Consolidated Interest Charges for Subject Period:
  $
 
       
3.     Provision for Federal, state, local and foreign income taxes for Subject
Period:
  $
 
       
4.     Depreciation expenses for Subject Period:
  $
 
       
5.     Amortization expenses for Subject Period:
  $
 
       
6.     Non-cash compensation expenses and charges for Subject Period:
  $
 
       
7.     Unrealized net losses in the fair market value of any Swap Contract for
Subject Period:
  $
 
 
       
8.     Maintenance turnaround expenses for Subject Period:
  $
 
       
9.     Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:
  $
 
 
       
10.   Unrealized net gains in the fair market value of any Swap Contract for
Subject Period:
  $
 
 
       
11.   Non-cash additions to Consolidated Net Income for Subject Period:
  $
 
 
       
12.   [Amount that would have been deducted in respect of Recharacterized
Operating Leases:]1
  $
 
 
       
13.   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11
– 12):
  $
 
 

___________________
1 In case of Operating Lease Recharacterization.
 
Note:
Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and without duplication.



 
Exhibit C-2 - Page 3
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 

       
B.   Capital Expenditures except those financed with borrowed money other than
Loans:
  $
 
 
       
C.   Maintenance turnaround expenses:
  $
 
       
D.   Cash taxes paid (which cash taxes may not be less than zero):
  $
 
       
E.   Consolidated Fixed Charges for Subject Period:
             
1.    Consolidated Interest Charges for Subject Period (other than
(a) transaction costs consisting of upfront fees, charges and related expenses
incurred in connection with the negotiation and closing of the Credit Agreement;
(b) transaction costs consisting of  upfront fees, charges and related expenses
paid at the time and out of the proceeds of the closing to which they relate;
(c) transaction costs consisting of upfront fees, charges, and related expenses
paid after closing up to $10,000,000 during term of Credit Agreement;
(d) Consolidated Interest Charges not payable in cash, including payment-in-kind
interest and original issue discount; (e) Consolidated Interest Charges in
respect of the Senior Secured Notes for the period commencing on March 25, 2013
and ending on (and including) April 24, 2013; and (f) Consolidated Interest
Charges on Indebtedness in respect of any MLP Credit Facility that is guaranteed
by the Borrower and/or its Restricted Subsidiaries in accordance with Section
7.03(o) of the Credit Agreement to the extent and so long as neither the
Borrower nor any of its Restricted Subsidiaries shall have made any payments in
respect thereof):
  $
 
 
 
 
 
 
 
 
 
 
       
2.    Principal payments in respect of Indebtedness (other than obligations
under Swap Contracts) due and payable during Subject Period (including cash
principal payments to holders of Convertible Senior Notes at maturity and cash
payments in connection with settlement of conversion rights in respect of
Convertible Senior Notes in an amount equal to the principal amount of the
Convertible Senior Notes in respect of which conversion rights were exercised)
other than (x) payments of principal of revolving loans not accompanied by a
permanent reduction of commitments and (y) repayment of principal of
Indebtedness made with the proceedings of refinancings permitted by Section 7.03
of the Credit Agreement (including payments of principal of the Senior Secured
Notes pursuant to the tender offer therefor or the redemption thereof):
  $
 
 
 
 
 
 
 
       
3.    With respect to debt securities convertible or exchangeable into shares of
common stock, payments made in cash in lieu of fractional shares upon the
conversion of any such debt securities:
  $
 
 
       

 
 
Exhibit C-2 - Page 4
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 



 
 
4.     Restricted Payments paid (whether in cash or other property, other than
common stock):
  $
 
 
       
5.     Consolidated Fixed Charges (Lines I.E.1 + 2 + 3 + 4):
  $
 
       
F.   Consolidated Fixed Charge Coverage Ratio
((Line I.A.13 – Line I.B – Line I.C – Line I.D) ¸ Line I.E.5):
  $
 
 
       
Minimum required when Excess Availability is less than the greater of(i) 12.5%
of the Borrowing Base or (ii) $50,000,000:
   
1.00 to 1.00
       
In
compliance                                                                         [Yes/No]
[N/A]
     

 
 
 
 
 

 
Exhibit C-2 - Page 5
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 2

  to the Compliance Certificate ($ in 000’s)


Consolidated EBITDA

(for Consolidated Fixed Charge Coverage Ratio in accordance with
the definition of Consolidated EBITDA as set forth in the Credit Agreement)
 
 
Consolidated
EBITDA
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
______
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Twelve
Months
Ended
__________
Consolidated
Net Income
                         
+Consolidated Interest Charges
                         
+income taxes
                         
+depreciation expense
                         
+amortization expense
                         
+ non-cash compensation expenses and charges
                         

 
 
 
 
 
 
Exhibit C-2 - Page 6
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 


 
 
 
Consolidated
EBITDA
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
______
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Twelve
Months
Ended
__________
+ unrealized net losses in the fair market value of any Swap Contract
                         
+ Maintenance turnaround expenses
                         
+non-recurring non-cash expenses
                         
- unrealized net gains in the fair market value of any Swap Contract
                         
-non-cash income
                         

 
 
 
 
 
 
Exhibit C-2 - Page 7
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 


 
 
Consolidated
EBITDA
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
______
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Month
Ended
_____
Twelve
Months
Ended
__________
[- amount deducted for Recharacterized Operating Leases]
                         
=Consolidated EBITDA
                         

 
 
 
 
 
 
 
 
 
 
Exhibit C-2 - Page 8
Form of Monthly Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”) . [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facility) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.






___________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3  Select as appropriate.
4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.


 
Exhibit D – Page 1
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
 

 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________ [for each Assignee, indicate [Affiliate]
[Approved Fund] of [identify Lender]]
     
3.
Borrower:
Western Refining, Inc., a Delaware corporation
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Second Amended and Restated Revolving Credit Agreement dated as of April 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Western Refining,
Inc., as the Borrower, the Lenders parties thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender
      6.
Assigned Interest:
 

 
Assignor[s]1
Assignee[s]2
Aggregate
Amount of
Commitment/Loans
for all Lenders3
Amount of
Commitment/
Loans
Assigned
Percentage
Assigned of
Commitment/
Loans4
CUSIP
Number
               
$________________
$_________
____________%
     
$________________
$_________
____________%
     
$________________
$_________
____________%
 



[7.
Trade Date:
__________________]5



Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By: _______________________________________
Name:
 
 
___________________
1  List each Assignor, as appropriate.
2  List each Assignee, as appropriate.
 
4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
Exhibit D – Page 2
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


 

 
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By: _______________________________________
Name:
Title:




Consented to:


BANK OF AMERICA, N.A.,
as L/C Issuer and as Swing Line Lender




By: _______________________________________
Name:
Title:




[Consented to and]10 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By: _______________________________________
Name:
Title:




[Consented to:]11




WESTERN REFINING, INC., 
a Delaware corporation




By: _______________________________________
Name:
Title:






______________

10  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 
Exhibit D – Page 3
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.          Representations and Warranties.


1.1.  Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to Section 3.01(f) of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.






Exhibit D – Page 4
Form of Assignment and Assumption
Annex 1 to Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
3.            General Provisions . This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.










Exhibit D – Page 5
Form of Assignment and Assumption
Annex 1 to Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 



EXHIBIT E-1


FORM OF BORROWING BASE REPORT

 
BANK OF AMERICA, N.A.
CONSOLIDATED CERTIFICATE
 
DATE:
BANK USE ONLY ACTIVITY
 
ACCOUNTS RECEIVABLE
     

1.
BEGINNING BALANCE LINE 6 LAST REPORT
         
2.
PLUS SALES AS OF ____________________
         
3.
LESS CREDITS AS OF __________________
         
4.
LESS GROSS COLLECTIONS AS OF ______
         
5.
ADJUSTMENTS
         
6.
ENDING BALANCE
         
7.
ACCOUNTS RECEIVABLE AGING BALANCE
           
LESS:  INELIGIBLE
           
ELIGIBLE
 
 85%
     
8.
TOTAL ACCOUNTS RECEIVABLE AVAILABILITY
         

 
PERPETUAL INVENTORY
     
9.
REFINERY HYDROCARBON INVENTORY (non-service stations and cardlocks)
         
10.
LESS:  INELIGIBLE
         
11.
ELIGIBLE
 
 80%
                   
12.
REFINERY HYDROCARBON INVENTORY (service stations and cardlocks)
         
13.
LESS:  INELIGIBLE
         
14.
ELIGIBLE (Borrowing Base component may not exceed $20,000,000)
 
 
 80%
                   
15.
LUBRICANTS
         
16.
LESS:  INELIGIBLE
         
17.
ELIGIBLE: lesser of
           
(1) 65% of the lower of cost or market value and
           
(2) $10,000,000, provided, upon receipt of a satisfactory appraisal this clause
(2) shall be 85% of appraised NOLV
                       
18.
IN-TRANSIT CRUDE OIL
         
19.
LESS:  INELIGIBLE
         
20.
ELIGIBLE
 
 80%
     
21.
TOTAL INVENTORY
         

 
LETTERS OF CREDIT
         
22.
LETTERS OF CREDIT AVAILABLE TO DRAW (in connection with purchase of crude oil)
         
23.
LESS:  AMOUNTS PAYABLE TO SUPPLIERS THAT CAN BE DRAWN
         
24.
ELIGIBLE (Borrowing Base component may not exceed $100,000,000)
 
 
 80%
     

 
EXCHANGE AGREEMENTS
         
25.
EXCHANGE AGREEMENT POSITIVE BALANCE
         
26.
LESS:  INELIGIBLE
         
27.
ELIGIBLE (Borrowing Base component may not exceed $20,000,000)
 
 
 80%
     

28.
CASH COLLATERAL HELD IN
SEGREGATED/RESTRICTED ACCOUNT (OPTIONAL)
 
 
100%
                     
AVAILABILITY RESERVES
         
29.
INVENTORY RESERVE
         
30.
RENT AND CHARGES RESERVE
         
31.
STATE EXCISE TAX RESERVE
         
32.
BANK PRODUCT RESERVE
         
33.
DEBT SECURED BY LIENS SENIOR TO ADMINISTRATIVE AGENT’S LIENS
         
34.
FIRST PURCHASER RESERVE
         
35.
TERM DEBT RESERVE
         
36.
ADDITIONAL RESERVES REQUIRED BY ADMINISTRATIVE AGENT
         
37.
TOTAL AVAILABILITY RESERVES
         
38.
TOTAL A/R, INVENTORY, L/Cs AVAILABLE, EXCHANGE AGREEMENT POSITIVE BALANCE AND
CASH COLLATERAL
         

 
 
Exhibit E-1 – Page 1
Form of Borrowing Base Report
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
39.
LESS AVAILABILITY RESERVES
         
40.
TOTAL BORROWING BASE FORMULA AMOUNT
         
41.
AGGREGATE COMMITMENTS
         
42.
INDENTURE CAP (Maximum aggregate amount of indebtedness under the Credit
Agreement that is permitted to be incurred under the Senior Note Indenture
(after taking into account indebtedness under any other Credit Facilities).
_________________
       
43.
BORROWING BASE AMOUNT (least of Borrowing Base Formula Amount (LINE 40),
Aggregate Commitments (LINE 41) and Indenture Cap (LINE 42)
           
LOAN ACTIVITY
       
44.
BALANCE AS SHOWN ON LAST REPORT (LINE 51)
         
45.
LESS:  REMITTANCES
         
46.
PLUS:  LOANS ADVANCED
         
47.
PLUS:  WIRE CHARGE
         
48.
PLUS:  FEES
         
49.
PLUS:  INTEREST
         
50.
ADJUSTMENTS
         
51.
OUTSTANDING LOAN BALANCE
           
EXCESS AVAILABILITY
     
52.
CALCULATED BORROWING BASE AMOUNT (LINE 43)
         
53.
LESS:  OUTSTANDING LOAN BALANCE (LINE 51)
         
54.
LESS:  LETTERS OF CREDIT
         
55.
NET AVAILABLE
         

 
THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE IS
TRUE AND COMPLETE.  THE UNDERSIGNED FURTHER REPRESENTS AND WARRANTS THAT ALL
ELIGIBLE REFINERY HYDROCARBON INVENTORY COVERED BY THIS CERTIFICATE HAS BEEN
PRODUCED IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION,
THE MINIMUM WAGE AND OVERTIME REQUIREMENT OF THE FAIR LABOR STANDARDS ACT OF
1938, AS AMENDED.
 
 
 
BORROWER:
 
WESTERN REFINING, INC.
         
AUTHORIZED SIGNATURE: ______________________________
 
NAME: _______________________________________________
TITLE: _______________________________________________
 
_________________________________________
 
RECEIVED BY:
     
ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
         
BY: ____________________________________________________
TITLE: _________________________________________________
         



 
 
 
Exhibit E-1 – Page 2
Form of Borrowing Base Report
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E-2


FORM OF RESPONSIBLE OFFICER’S CERTIFICATE (SECURED CHARGES)


Date: ______________ (the “Certificate Date”)


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of April 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), the terms defined therein being used herein as therein defined,
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “ Lender”, and collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent for the Lenders
(the “Administrative Agent”).


As used herein, “Facility Operator” means the owner or operator of a storage
facility, pipeline or other location where Borrowing Base Assets are located;
“Storage, Transportation & Related Charges” shall mean all storage,
transportation and similar amounts owed by any Loan Party to any Facility
Operator; “ Other Charges” shall mean all other obligations, charges or
liabilities of any kind owed by any Loan Party to any Facility Operator.


The undersigned Responsible Officer hereby certifies as of the Certificate Date
that he/she is a Responsible Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this certificate to the Administrative
Agent on behalf of the Borrower, and to the best knowledge of the undersigned
that:


1.  
Column 1 of the attached Schedule I contains an accurate description of each
location where Borrowing Base Assets are located which is owned or operated by a
Person other than a Loan Party (each, an “Inventory Location”).



2.  
Column 2 of the attached Schedule I indicates, for each Inventory Location, the
amount of Storage, Transportation & Related Charges that are now past due. The
total for all Inventory Locations is $ _________ (Insert total from Column 2 of
the attached Schedule I).



3.  
Column 3 of the attached Schedule I indicates, for each Inventory Location,
whether a bailee/landlord agreement has been executed and delivered with respect
to such Inventory Location and if so, whether the Facility Operator has provided
to the Administrative Agent in such bailee/landlord agreement an agreement
expressly subordinating all of its Liens (a “full subordination”) or some of its
Liens (a “partial subordination”) which such Facility Operator may now or
hereafter have against any Borrowing Base Assets, or whether such Facility
Operator does not subordinate any of its Liens (“no subordination”).



4.  
Column 4 of the attached Schedule I indicates, for each Inventory Location for
which a “partial subordination” has been provided, whether the applicable
subordination agreement contains a limit on the maximum amount of unsubordinated
changes and if yes, the amount of such limit.




 
Exhibit E-2 – Page 1
Form of Responsible Officer’s Certificate (Secured Charges)
 
 

--------------------------------------------------------------------------------

 
 
 
 
5. 
Column 5 of the attached Schedule I indicates, for each Inventory Location,
whether the Borrower has provided to the Administrative Agent a copy of the
current storage, pipeline, or other agreement between the applicable Loan Party
and the applicable Facility Operator, together with all amendments thereto.

 


 
 
 

 
Exhibit E-2 – Page 2
Form of Responsible Officer’s Certificate (Secured Charges)
 
 

--------------------------------------------------------------------------------

 
 



IN WITNESS WHEREOF, the undersigned has executed this certificate as of
__________, ____.


 

 
WESTERN REFINING, INC., 
a Delaware corporation
         
 
By:
        Name:       Title:            

 
 
 
 
 
 
 















 


Exhibit E-2 – Page 3
Form of Responsible Officer’s Certificate (Secured Charges)
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule I


Secured Charges




1
Description of Inventory Location
2
Storage, Transportation & Related Charges: Amount Past Due as of the Certificate
Date1
3
Subordination Agreement:  Has Facility Operator provided to Admin. Agent a
bailee/landlord agreement? If so, does the bailee/landlord agreement contain a
lien subordination agreement? –Indicate one of the following:
Bailee Agreement/Full Subordination; OR
Bailee Agreement/Partial Subordination; OR
 Bailee Agreement/No Subordination; OR
 No Bailee Agreement
4
Cap on Unsubordinated Charges?:  If Col. 3 indicates “Bailee Agreement/Partial
Subordination”, indicate one of the following:
the lien subordination agreement limits unsubordinated charges to[$____] [or 3
months’ rent]2;   OR
the lien subordination agreement does not limit the amount of unsubordinated
charges
5
Copy of Current Agreement: Has a copy of current storage/pipeline/
other applicable agreement & all amendments been delivered to Admin. Agent?
[Yes/No]
                                                                               
 
TOTAL
$___________
     




 
________________
24 Specify the period for which the past due amounts are owed (e.g. “$10,000
representing 2 months of accrued storage charges for November 2010 and December
2010”).
25 For example, insert “rental and storage charges for 3 months” or insert
specific dollar amount ($___) if there is a maximum dollar amount specified in
the applicable bailee/landlord agreement.
 
 
 
 
 
 
Exhibit E-2 – Page 4
Form of Responsible Officer’s Certificate (Secured Charges
 

--------------------------------------------------------------------------------

 